Exhibit 10.1

SUBLEASE

THIS SUBLEASE (the “Sublease”) is made as of the 18th day of November, 2016, by
and between BARE ESCENTUALS BEAUTY, INC., a Delaware corporation (“Sublessor”),
and THE GYMBOREE CORPORATION, a Delaware corporation (“Sublessee”).

ARTICLE 1 – GENERAL

1.1 Master Lease. Forward One, LLC (“Landlord”) and Sublessor, as Tenant, are
parties to that certain Office Lease dated as of January 9, 2014, as amended by
the First Amendment dated July 6, 2015 and a Second Amendment dated November 18,
2016 (collectively, the “ Master Lease”), pursuant to which Sublessor leased
from Landlord, and Landlord leased to Sublessor, certain premises currently
consisting of Floors 15-17 and 21-23 (the “Premises”) of that certain office
building located at 71 Stevenson Street, San Francisco, California (the
“Building”). The Master Premises contains approximately 79,678 rentable square
feet. A copy of the Master Lease is attached hereto as Exhibit “A” and is by
this reference incorporated herein and made a part hereof. The Master Lease is
scheduled to expire on July 31, 2025, but Sublessor has the right pursuant to
the Master Lease to terminate the Master Lease in its entirety (“Early
Termination Right”) effective July 31, 2022 (the “Termination Date”). Sublessor
represents that, as of the date hereof, to Sublessor’s knowledge:

 

  (a) the Master Lease is in full force and effect; and

 

  (b) there are no defaults beyond applicable cure periods under the Master
Lease.

1.2 Capitalized Terms. Any capitalized terms used herein that are not otherwise
defined herein shall have the meanings set forth in the Master Lease.

1.3 Sublease Term. Subject to obtaining the consent of Landlord in accordance
with Section 2.2 below, as used herein, the “Sublease Term” shall commence on
the Delivery Date (as defined herein), or such later date as the consent of
Landlord shall be obtained (the “Sublease Commencement Date”) and shall expire
on July 15, 2022, subject to extension of the Sublease Term as provided herein
(the date the Sublease shall expire by its terms, including any extensions of
the Sublease Term provided herein is the “Sublease Expiration Date”), unless
terminated sooner as the result of: (i) any default hereunder by Sublessee
beyond applicable notice and cure periods, or (ii) a default by Sublessor under
the Master Lease which results in a termination of the Master Lease by Landlord.
Sublessor shall tender possession of the Premises to Sublessee on the Sublease
Commencement Date for the purposes of commencing its improvements.

1.4 Delivery Date. As used herein the “Delivery Date” shall be the date upon
which the Premises is delivered to Sublessee vacant and in broom clean condition
with all personal property of the Sublessor removed other than Furniture,
Fixtures and Equipment (as defined herein), and otherwise in the condition
required in Section 4.6 hereof (collectively, “Delivery Condition”). Sublessee
shall execute a written acknowledgment in the form reasonably required by
Sublessor to acknowledge that the Delivery Date has occurred. Sublessor shall
use diligent and good faith efforts to cause the Premises to be delivered to
Sublessee in Delivery Condition



--------------------------------------------------------------------------------

by no later than April 1, 2017 (the “Target Delivery Date”). Notwithstanding the
foregoing, Sublessor may delay delivery of no more than one (1) full floor of
the Premises for no more than fifteen (15) days to accommodate the orderly
transition of its staff from the Premises, and in such event the Delivery Date
and Sublease Commencement Date shall not be affected. It is further agreed that
so long as Sublessee reasonably coordinates its entry with Sublessor and does
not unreasonably interfere with Sublessor’s move out of the Premises, Sublessee
shall have the right to enter the Premises prior to the Delivery Date for the
purpose of preparing the Premises for Sublessee’s use and occupancy, including,
without limitation, constructing improvements, rearranging Furniture, Fixtures
and Equipment and installing other furnishings and equipment (subject to
obtaining the consent of Landlord to the extent required for such early access
and installations or improvements), and Sublessee shall not be obligated to pay
Base Rent or Additional Rent during such period of occupancy prior to the
Sublease Commencement Date. If Sublessor does not tender possession of the
Premises to Sublessee in the Delivery Condition on or before the Target Delivery
Date, April 1, 2017 (which Target Delivery Date is subject to Sublessor’s right
to delay delivery of a single floor as set forth above, and is further subject
to extension to the extent delivery of the Premises in the Delivery Condition is
delayed due to force majeure delays and delays caused by Sublessee), then
(1) the validity of this Sublease shall not be affected or impaired thereby;
(2) Sublessor shall not be in default hereunder or be liable for damages
therefor (except as expressly set forth in Section 3.2 below); (3) Sublessee
shall accept possession of the Premises when Sublessor tenders possession
thereof to Sublessee in the Delivery Condition; (4) the Sublease Commencement
Date shall be the date on which the Delivery Date occurs (subject to a delayed
Delivery Date for up to one (1) full floor as noted above); and (5) the Sublease
Expiration Date shall remain unchanged.

ARTICLE 2 – DEMISE OF PREMISES

2.1 Demise. Under and subject to the provisions, covenants and agreements
contained herein and in the Master Lease, Sublessor hereby subleases to
Sublessee, and Sublessee hereby subleases from Sublessor, the Premises for the
Sublease Term.

2.2 Landlord’s Approval. Sublessor and Sublessee acknowledge that this Sublease
is subject to Landlord’s prior written approval as required by the terms of the
Master Lease (the “Consent”). Sublessor will use customary commercially
reasonable efforts to obtain the Consent. If Landlord refuses to consent to this
Sublease in writing notwithstanding Sublessor’s compliance with the foregoing,
then this Sublease shall be null and void and shall be of no further force and
effect and Sublessor shall promptly return to Sublessee any Letter of Credit and
any monies paid to Sublessor hereunder.

2.3 Surrender of the Premises. Upon the expiration of the Sublease Term,
Sublessee shall peaceably surrender the Premises in the condition set forth in
Section 19 (Surrender) of the Master Lease; provided, however, Sublessee shall
not be required to remove or restore any Tenant Improvements, Alterations, Trade
Fixtures or other improvements installed by or for Sublessor or existing in the
Premises prior to the Delivery Date (and not installed by or for Sublessee).

2.4 Use of the Premises. Sublessee’s use of the Premises shall comply with the
terms and conditions of the Master Lease, including without limitation the
provisions of Section 5.1 (Use) of the Master Lease; provided, however, that
Sublessee’s use shall be limited to general office use.

 

2



--------------------------------------------------------------------------------

ARTICLE 3 – BASE SUBLEASE RENT AND OTHER AMOUNTS

3.1 Rental Covenant. Sublessee covenants and agrees to pay the Rent, as
hereinafter defined, to Sublessor during the Sublease Term, without notice,
offset, demand, or deduction.

3.2 Base Sublease Rent. As used herein, the “Sublease Rent Commencement Date”
shall mean July 1, 2017, provided if the Sublease Commencement Date is delayed
beyond the Target Delivery Date, the Sublease Rent Commencement Date will be
delayed by one day for each such day of delay. Commencing on the Sublease
Commencement Date, and continuing on the first day of each month thereafter
through the Sublease Expiration Date, Sublessee shall pay to Sublessor, in
advance, without notice or demand, and without any set-off, counterclaim,
abatement or deduction whatsoever, except as may be expressly set forth in this
Sublease, in lawful money of the United States, by wire transfer of funds to
Sublessor, base sublease rental (“Base Sublease Rent”) as follows:

 

Lease Months

  

Annual Base Sublease Rent
Per Rentable Square Foot

  

Base Sublease Rent Per
Month

Delivery Date – Sublease Rent Commencement Date*    $0.00    $0.00 Rent Months 1
– 12    $46.66    $ 309,814.62 Rent Months 13 – 24    $47.66    $ 316,454.46
Rent Months 25 – 36    $48.66    $ 323,094.29 Rent Months 37 – 48    $49.66    $
329,734.12 Rent Months 49 – 60    $50.66    $ 336,373.96 Rent Month 61-7/31/2022
(if applicable)    $51.66    $ 343,013.79

* The month in which the Sublease Rent Commencement Date occurs is “Rent Month
1” for the purposes of the foregoing chart.

As used herein, the term “Lease Month” shall mean each calendar month during the
Sublease Term following the Sublease Commencement Date.

A payment of Base Sublease Rent for one month of the Sublease Term in the amount
of $309,814.62 shall be delivered to Sublessor concurrently with Sublessee’s
execution of this Sublease and shall be credited against Base Sublease Rent due
for the first Rent Month.

3.3 “Additional Rent” shall mean all sums other than Base Sublease Rent payable
by Sublessee to Sublessor under this Sublease, including (without limitation):
overtime or excess service charges, and late charges, damages, interest and
other costs and expenses related to Sublessee’s failure to perform any of its
obligations under this Sublease BUT EXPRESSLY NOT INCLUDING any amount of the
Termination Fee (as defined in the Master Lease) paid with the Termination Fee
LC, which shall in no case be considered “Additional Rent” or rent

 

3



--------------------------------------------------------------------------------

hereunder, or under the Master Lease (including Section 3.3 thereof) for the
purposes of this Sublease. Sublessee shall also pay to Sublessor, as Additional
Rent, 100% of all increases in Operating Costs over Base Operating Costs and in
increases in Taxes over Base Taxes that may be payable by Sublessor to Landlord
pursuant to Section 3.2 (Additional Rent) of the Master Lease, from and after
the Sublease Commencement Date (the “Reimbursement”). The Reimbursement shall be
payable monthly as required under the Master Lease, and any other Additional
Rent amounts shall be due and payable by Sublessee within fifteen (15) days of
receipt of Sublessor’s billing therefor. Sublessee shall be responsible for any
and all Additional Rent in connection with the Premises.

3.4 Payment of Base Sublease Rent. Base Sublease Rent shall be payable in
advance in monthly installments commencing on the Sublease Rent Commencement
Date and continuing on the first day of each month thereafter for the balance of
the Sublease Term. Base Sublease Rent shall be prorated for any partial month
occurring during the Sublease Term based on a 30-day month. Base Sublease Rent
shall be made payable by Sublessee to Sublessor and addressed to Sublessor at:

Bank Name: Citibank

Bank Account Number: 30939916

Bank ABA #: 021000089

Name On Account: BEB

3.5 Late Payments. Amounts due by Sublessee to Sublessor, in accordance with the
foregoing, which are not paid within five (5) days subsequent to the due date
shall be subject to interest and late charge as set forth in Section 16.1 (Late
Charges) and Section 16.2 (Interest) of the Master Lease.

ARTICLE 4 – OTHER AGREEMENTS OF THE PARTIES

4.1 Master Lease Provisions Binding on Sublessee. (a) Except as set forth in
Section 4.1(b) below, all of the terms, conditions, and provisions contained in
the Master Lease are incorporated herein as terms and conditions of this
Sublease. This Sublease is and shall be at all times subject and subordinate to
the Master Lease. Sublessee acknowledges that Sublessee has reviewed and is
familiar with all of the terms, agreements, covenants and conditions of the
Master Lease (to the extent the same has not been redacted). Additionally,
Sublessee’s rights under this Sublease shall be subject to the terms of the
Consent. Sublessee shall take the Premises subject to and be bound by all of the
provisions of the Master Lease, and during the Sublease Term and for all periods
subsequent thereto with respect to obligations which have arisen prior to the
termination of this Sublease, shall comply with and shall be obligated to
perform all of Sublessor’s obligations, duties and liabilities in, under and
with respect to the Master Lease (except for Sublessor’s obligation to pay Base
Rent and further subject to the other inapplicable Sublease provisions
referenced above), and shall indemnify and hold Sublessor harmless therefrom and
from all liabilities, costs and expenses, including without limitation,
reasonable attorneys’ fees, incurred in connection therewith. Sublessee shall
not commit or permit to be committed any act or omission which shall violate any
term or condition of the Master Lease. Notwithstanding the foregoing,
Sublessee’s indemnification obligations

 

4



--------------------------------------------------------------------------------

referenced above shall not apply or extend to the extent any obligations, duties
or liabilities arise out of our relate to any acts, omissions or negligence of
Sublessor, its agents, employees or contractors or any acts by Sublessor prior
to the Sublease Commencement Date.

(b) In addition to the obligations of Sublessee under the terms of this Sublease
as set forth in the other paragraphs of this Sublease (and except as otherwise
expressly provided to the contrary in this Sublease), Sublessee shall also have
and perform for the benefit of Sublessor all obligations of the “Tenant” as are
set forth in the Master Lease, which are hereby incorporated into this Sublease
as though set forth herein in full, substituting “Sublessee” wherever the term
“Tenant” appears, “Sublessor” wherever the term “Landlord” appears, and “Base
Sublease Rent” wherever the term “Base Rent” appears; provided, however, that
Sublessee’s obligations under the Master Lease shall be limited obligations
first arising during the Sublease Term and not arising out of any act, omission
or negligence of Sublessor, its agents, employees or contractors.
Notwithstanding the foregoing, Sublessor shall, at Sublessee’s request, use
commercially reasonable efforts to cause Landlord to perform Landlord’s
obligations under the Master Lease, but Sublessor shall not be obligated to
perform for the benefit of Sublessee any of the obligations of Landlord under
the Master Lease; the amount of rent payable to Sublessor by Sublessee under
this Sublease shall be as provided in Sections 3.2 and 3.3 above; and the
following provisions of the Master Lease shall not apply to this Sublease:

Any portion of the Basic Lease Provisions expressly modified hereby, Section 1.1
(Existing Lease), Section 1.5 (Contraction Right), Section 1.6 (Staging Floor),
Section 1.7 (Right of First Offer), Section 1.8 (Contraction Right), Section 1.9
(Early Termination), Section 2.2 (Option to Extend), Section 12.3 (Tenant’s
Right to Terminate), Section 14.9 (Permitted Transfers), Section 31 (Brokers),
and Exhibit B (Work Letter Agreement), First Amendment, Section 3.

References in the following provisions of the Master Lease, as incorporated into
this Sublease, to “Landlord” shall mean “Landlord” only:

Section 1.3 (Common Areas), Section 1.4 (Parking), Section 3.2 (a) (Operating
Costs), Section 3.2(b)(2)-(4), 3.2(c) and 3.2(e) (Operating Costs), Section 5.3
(Landlord’s Representations), Section 7.2 (Landlord’s Obligations), Section 7.3
(Reservations by Landlord), Article 8 (Tenant’s Taxes) Article 9 (Utilities and
Services), Section 11.2 (Landlord’s Insurance), Sections 12.1 and 12.2
(Casualty), Section 13.3 (Restoration), Section 14.7 (Recapture), Section 32
(Signs), Article 36 and Exhibits B, D and E (Disability Disclosures), First
Amendment, Section 4, First Amendment, Section 5.

Whenever any period for notice from “Tenant” to “Landlord” is specified under
the Master Lease, or any period within which “Tenant” is required to do anything
under the Master Lease, the period applicable to Sublessee’s obligation to give
such notice to Sublessor or to perform under this Sublease shall be three
(3) days shorter than the corresponding period applicable to “Tenant” under the
Master Lease (so that Sublessor shall always have at least three (3) days within
which to give its own notice or performance to Landlord); further, wherever any
period for notice from “Landlord” to “Tenant” is specified under the Master
Lease, Sublessor shall similarly have an additional period of at least three
(3) days within which to give notice to Sublessee under this Sublease.

 

5



--------------------------------------------------------------------------------

4.2 Landlord’s Obligations. Sublessee agrees that Sublessor shall not be
required to perform any of the covenants, agreements and/or obligations of
Landlord under the Master Lease except as set forth herein, and, insofar as any
of the covenants, agreements and obligations of Sublessor hereunder are required
to be performed under the Master Lease by “Landlord” thereunder, Sublessee
acknowledges and agrees that Sublessor shall be entitled to look to Landlord for
such performance. In addition, Sublessor shall have no obligation to perform any
repairs required of Landlord under the Master Lease, nor shall any
representations or warranties made by Landlord under the Master Lease be deemed
to have been made by Sublessor. Sublessor shall not be responsible for any
failure or interruption, for any reason whatsoever, of the services or
facilities that may be appurtenant to or supplied at the Building by Landlord or
by utility providers. Notwithstanding the foregoing, Sublessor shall use good
faith efforts, under the circumstances, to secure such performance upon
Sublessee’s request to Sublessor to do so and shall thereafter diligently
prosecute such performance on the part of Landlord. Sublessor shall fully
perform all of its obligations under the Master Lease to the extent not
expressly assumed by Sublessee under this Sublease.

4.3 Insurance and Waiver of Claims. Without limiting the generality of the terms
of Section 4.1 above, Sublessee shall obtain and keep in full force and effect
at all times during the Sublease Term all of the liability and property
insurance coverages required to be maintained by Sublessor under Section 11.1
(Tenant’s Insurance) of the Master Lease. For purposes of clarification, where
Section 11.1 of the Master Lease requires that Landlord be named as an
additional insured on the policies required thereunder, Sublessee shall name
both Sublessor and Master Landlord as additional insureds under such policies.
Notwithstanding anything to the contrary contained herein, Sublessor’s and
Sublessee’s respective insurers hereby waive and release, all claims against
each other, and against the agents, employees and contractors of each other, for
any loss or damage sustained by each other to the extent such claims are or
could be insured against under any standard broad form property policy, or other
property policies maintained by Sublessor or Sublessee, or required to be
maintained by Sublessor or Sublessee under this Sublease, regardless of whether
such policy is in effect at the time of the loss. Sublessee’s insurers hereby
waive and release Landlord and Sublessor from and against any and all claims,
damages, losses, and liabilities for any bodily injury, loss of life or property
damage occurring on or about the Premises, or any part thereof, from any cause
whatsoever, other than the gross negligence of Sublessor or Landlord, which
shall remain the sole responsibility of the party that acts with gross
negligence, or whose omissions shall constitute gross negligence. Sublessee
shall cause its property insurance policy to contain a waiver of subrogation
clause as required by Section 11.3 (Waiver of Subrogation) of the Master Lease.

4.4 Initial Improvements. Subject to the applicable terms of the Consent and the
terms and conditions provided in Exhibit B to the Master Lease, Sublessee will
have the right to request disbursement of any amount of the Construction
Allowance that Landlord in the Consent agrees to make available to Sublessee to
fund initial improvements to the Premises. Sublessor shall use commercially
reasonable efforts to cooperate with Sublessee as requested by Sublessee, but at
no cost to Sublessor to cause Landlord to disburse the Construction Allowance to
Sublessee. Unless Landlord provides in any consent to any relevant Tenant’s Work
that

 

6



--------------------------------------------------------------------------------

Landlord will not require removal of such Tenant’s Work, Sublessee will remove
any and all such improvements prior to the expiration of the Sublease Term.
Sublessee provide Sublessor with a final copy of any and all as-built plans
required to be prepared pursuant to Section 9 of Exhibit B of the Master Lease,
as well as copies, promptly after receipt, of any written consent received from
Landlord that authorizes Sublessee to leave any of Tenant’s Work in the Premises
upon expiration of the Sublease Term or the Term of the Master Lease.

4.5 Furniture, Fixtures and Equipment. On the Delivery Date, Sublessor shall
leave the items listed in Schedule I hereof in the Premises (the “Furniture,
Fixtures and Equipment”), which in consideration of the payment of one dollar
($1.00), payment of which is hereby acknowledged, Sublessor shall transfer to
Sublessee, without representation or warranty as to the condition or suitability
thereof for Sublessee’s use, effective on the Sublease Commencement Date
(provided this Sublease shall serve as a Bill of Sale with respect to such
Furniture, Fixtures and Equipment). Sublessor reserves the right to remove one
or more items of the Furniture Fixtures and Equipment after the date hereof,
provided that Sublessor will provide a final inventory of the Furniture,
Fixtures and Equipment to be delivered with the Premises on or before
December 31, 2016. The Furniture, Fixtures and Equipment shall be delivered to
Sublessee “AS-IS, WHERE-IS” and Sublessor shall have no obligation to maintain,
repair or replace any of the Furniture, Fixtures and Equipment.

4.6 Premises Taken “AS IS”. Sublessee agrees that it is taking the Premises in
an “as is” condition and without any representations or warranties by Sublessor
of any kind or nature whatsoever except that Sublessor shall deliver the
Premises with the Furniture, Fixtures and Equipment and no other personal
property of Sublessor in the Premises, with all existing network cabling in
place. By delivery of the Premises, Sublessor will be deemed to have warranted
to Sublessee that to Sublessor’s actual knowledge as of the Delivery Date, the
Premises and the Building systems serving the Premises, including, without
limitation, the HVAC, mechanical, electrical and plumbing systems, are in good
working order and repair as of the Delivery Date. The Sublessor will use
reasonable care to avoid damaging or severing the existing network cabling in
connection with Sublessor vacating the Premises. Subject to the foregoing
warranty by Sublessor, by taking possession of the Premises, Sublessee
acknowledges that the Premises are in a tenantable and good condition.

4.7 Letters of Credit.

(a) As a further condition to the effectiveness of this Sublease, Sublessee
shall deliver to Sublessor, on the date that Sublessee executes and delivers
this Sublease to Sublessor, two (2) Irrevocable Standby Letters of Credit (each
a “Letter of Credit”). One of such Letters of Credit shall be in the amount of
One Million Seven Hundred Seventy Dollars ($1,779,000.00) (the “Termination Fee
LC”), which Termination Fee LC assures payment of the damages Sublessor will
incur by becoming liable to pay Termination Fee. It is acknowledged and agreed
that Sublessor can draw upon the Termination Fee LC under any of the following
conditions: (i) a Sublease Event of Default (as defined in Section 4.11 below)
occurs under this Sublease prior to the date that Sublessor is required to
return the Termination Fee LC under Section 4.13(d) below; or (ii) Sublessee
fails to meet the conditions necessary to exercise the Extension Option provided
in Section 4.13 hereof; or (iii) Sublessee fails to exercise the Extension
Option provided in Section 4.13; or (iv) if Sublessee exercises the

 

7



--------------------------------------------------------------------------------

Extension Option as provided in Section 4.13 below, but does not maintain the
EBITDA Test (as defined in Section 4.13 below) as evidenced in the eight
(8) fiscal quarters of filed, publicly available financial statements ending
April 30, 2022. The other Letter of Credit shall be in the amount of Three
Million Nine Hundred Sixty Seven Thousand One Hundred Two Dollars
($3,881,050.07) (the “Rent LC”), and the Face Amount of each Letter of Credit
shall be referred to herein as the “Minimum Amount”. Each Letter of Credit shall
(1) be addressed to Sublessor, (2) be in the form attached hereto as Exhibit B,
(3) be issued by Bank of America, initially, provided if a replacement Letter of
Credit is provided hereunder, Bank of America, Citicorp, Wells Fargo Bank, PNC
Bank, Chase and US Bancorp are hereby approved as issuing banks (the “Approved
Banks”), provided further the Letter of Credit may be provided by an issuing
bank that is not an Approved Bank provided such bank shall be acceptable to
Sublessor in Sublessor’s sole discretion (4) allow for partial and multiple
draws thereunder, and (6) have an expiration date not earlier September 30, 2022
or in the alternative, have a term of not less than one (1) year and be
automatically renewable for additional one (1)-year periods until a date not
sooner than September 30, 2022, unless, on or before the date sixty (60) days
prior to the expiration of the term of such Letter of Credit, the issuer of such
Letter of Credit gives notice to Sublessor of its election not to renew such
Letter of Credit for any additional period pursuant thereto. In addition, each
Letter of Credit shall provide that, in the event of Sublessor’s assignment of
its interest in this Sublease, the Letter of Credit shall be freely transferable
by Sublessor to the assignee without charge to Sublessor or approval of the
issuer. Each Letter of Credit shall provide for same day payment to Sublessor
upon the issuer’s receipt of a sight draft from Sublessor together with
Sublessor’s certificate certifying that the requested sum is due and payable
from Sublessee and Sublessee has failed to pay, and with no other conditions.

(b) Sublessee shall, on or before the date which is sixty (60) days prior to the
expiration of any Letter of Credit, deliver to Sublessor a new Letter of Credit
satisfying the foregoing requirements in lieu of the Letter of Credit then being
held by Sublessor. If the issuer of such existing or new Letter of Credit
provides notice of its election to not renew such Letter of Credit for any
additional period, Sublessee shall be required to deliver a new Letter of Credit
on or before the date which is sixty (60) days prior to the expiration of the
term of the Letter of Credit then being held by Sublessor. If neither a new
Letter of Credit nor a renewal of the Letter of Credit is timely delivered to
Sublessor, then Sublessor may (without prejudicing any other right or remedy
available to Sublessor) draw down the entire Letter of Credit and, until
Sublessee delivers to Sublessor the new Letter of Credit as required by this
paragraph, hold the drawn cash as a security deposit under the Lease on the
terms provided in Section 4.7(l), below.

(c) Each Letter of Credit shall be replaced by a new Letter of Credit if the
issuing financial institution: (i) has assets which fall below the Minimum
Assets; (ii) enters into any form of regulatory or governmental proceeding,
including without limitation any receivership instituted or commenced by the
Federal Deposit Insurance Corporation (the “FDIC”); (iii) is otherwise declared
insolvent, is downgraded by the FDIC, is determined to be less than well
capitalized by the appropriate Federal banking agency under the prompt
corrective action rules of the FDIC, or closes for any reason; or (d) in any
manner communicates (including without limitation communications sent by or on
behalf of the FDIC) its unwillingness to honor the terms of the Letter of
Credit. If Sublessee fails to deliver to Sublessor the replacement Letter of
Credit within five (5) business days following Sublessor’s written demand for
same, Sublessor shall be entitled to draw down the entire Letter of Credit and,
until Sublessee delivers to Sublessor the replacement Letter of Credit as
required by this paragraph, hold the drawn cash as a Security Deposit pursuant
to the terms of Section 4.7(l), below.

 

8



--------------------------------------------------------------------------------

(d) In the event that a Sublease Event of Default occurs under the terms of this
Sublease and continues to exist beyond all applicable notice and cure periods,
then Sublessor shall have the right, at any time after such event, without
giving any further notice to Sublessee: (1) to make a partial draw upon any
Letter of Credit (and/or any Supplementary Letter of Credit, as defined below,
as the case may be) (x) in an amount necessary to cure such default or (y) if
such Sublease Event of Default cannot reasonably be cured by the expenditure of
money, and Sublessor exercises any rights and remedies Sublessor may have on
account of such Sublease Event of Default, in an amount which, in Sublessor’s
opinion, is necessary to satisfy Sublessee’s liability on account thereof; or
(2) to draw down the entire amount of any such Letter of Credit (and/or
Supplementary Letter of Credit) at such time; and any such amounts received by
Sublessor shall be held by Sublessor (and need not be segregated or accrue
interest unless otherwise required by Law) and applied in accordance with this
Sublease in the same manner as a security deposit.

(e) Following a draw by Sublessor on a Letter of Credit, at Sublessor’s election
the Letter of Credit shall: (i) be replaced by Sublessee within five
(5) business days after written notice from Sublessor by a new Letter of Credit
in the Minimum Amount, in which event the Letter of Credit then held by
Sublessor shall be terminated; or (ii) be augmented by Sublessee within five
(5) business days after written notice from Sublessor by an additional Letter of
Credit in the amount of a partial draw (the “Supplementary Letter of Credit”)
subject to the requirements set forth above, in which event the Letter of Credit
then held by Sublessor and the Supplementary Letter of Credit shall both be held
by Sublessor.

(f) In addition, in the event of a termination based upon a Sublease Event of
Default by Sublessee under this Sublease beyond all applicable notice and cure
periods, or a rejection of this Sublease pursuant to the provisions of the
Federal Bankruptcy Code, Sublessor shall have the right to draw upon any Letter
of Credit and/or the Supplementary Letter of Credit held by Sublessor (from time
to time, if necessary) to cover the full amount of damages and other amounts due
from Sublessee to Sublessor under this Sublease. Any amounts so drawn shall, at
Sublessor’s election, be applied first to any unpaid rent and other charges
which were due prior to the filing of the petition for protection under the
Federal Bankruptcy Code. Any such draw on the Letter of Credit shall not
constitute a waiver of any other rights of Sublessor with respect to Sublessee’s
default under this Sublease. Sublessee hereby covenants and agrees not to
oppose, contest or otherwise interfere with any attempt by Sublessor to draw
upon any said Letter of Credit (and/or Supplementary Letter of Credit)
including, without limitation, by commencing an action seeking to enjoin or
restrain Sublessor from making such draw. Sublessee also hereby expressly waives
any right or claim it may have to seek such equitable relief. In addition to
whatever other rights and remedies Sublessor may have against Sublessee if
Sublessee breaches its obligations under this paragraph, Sublessee hereby
acknowledges that it shall be liable for any and all damages which Sublessor may
suffer as a result of any such breach (including without limitation recovery of
Sublessor’s reasonable attorneys’ fees and court costs).

 

9



--------------------------------------------------------------------------------

(g) If Sublessor conveys or transfers its interest in the Premises and, as a
part of such conveyance or transfer, Sublessor assigns its interest in this
Sublease: (i) any Letter of Credit shall be transferred to Sublessor’s
successor; (ii) Sublessor shall be released and discharged from any further
liability to Sublessee with respect to such Letter of Credit; and (iii) any
Supplementary Letter of Credit thereafter delivered by Sublessee shall state the
name of the successor to Sublessor as the beneficiary of such Additional Letter
of Credit and shall contain such modifications in the text of the Supplementary
Letter of Credit as are required to appropriately reflect the transfer of the
interest of Sublessor in the Premises.

(h) To the extent that Sublessor has not previously drawn upon any Letter of
Credit or Supplementary Letter of Credit held by Sublessor, and to the extent
that Sublessee is not otherwise in default of its obligations under this
Sublease as of the expiration date of this Sublease, Sublessor shall return such
Letter(s) of Credit to Sublessee promptly following the expiration of the
Sublease Term, as such term may be extended.

(i) In no event shall the proceeds of any Letter of Credit be deemed to be a
prepayment of rent nor shall it be considered as a measure of liquidated
damages.

(j) Sublessor and Sublessee (i) agree that any Letter of Credit shall in no
event be deemed or treated as a “security deposit” under any law applicable to
security deposits in the commercial context, (ii) further acknowledge and agree
that any Letter of Credit is not intended to serve as a security deposit and the
laws applicable to security deposits shall have no applicability or relevancy
thereto, and (c) waive any and all rights, duties and obligations either party
may now have or, in the future will have, relating to or arising from the laws
applicable to security deposits.

(k) Sublessee unconditionally and irrevocably waives (and as an independent
covenant hereunder, covenants not to assert) any right to claim or obtain in
connection with any Letter of Credit a temporary restraining order, temporary
injunction, permanent injunction, or other order that would prevent, restrain or
restrict the presentment of sight drafts drawn under any Letter of Credit or the
issuing bank’s honoring or payment of sight draft(s). Sublessee’s sole remedy in
connection with the improper presentment or payment of sight drafts drawn under
any Letter of Credit shall be the right to obtain from Sublessor a refund of the
amount of any sight draft(s) that were improperly presented or the proceeds of
which were misapplied, together with interest and reasonable actual
out-of-pocket attorneys’ fees. Sublessee acknowledges that the presentment of
sight drafts drawn under any Letter of Credit, or the issuing bank’s payment of
sight drafts drawn under such Letter of Credit, could not under any
circumstances cause Sublessee injury that could not be remedied by an award of
money damages, and that the recovery of money damages would be an adequate
remedy therefor

(l) If Sublessor shall hold cash after making a draw under any Letter of Credit
(a “Deposit”), such Deposit shall be replaced with a Letter of Credit in the
amount required hereunder within ten (10) business days after Sublessee’s
knowledge of such draw provided such failure to replace the Deposit with a
Letter of Credit within such ten (10) business day period will be an immediate
Monetary Default (as defined in this Sublease), without the requirement of any
further notice. While any Deposit resulting from the cashing of the Rent LC or
any Supplementary Letter of Credit with respect to the Rent LC, including any
replacement thereof, is held by Sublessor, such Deposit shall be security for
the faithful performance by Sublessee of all the terms, covenants, and
conditions of this Sublease to be kept and performed

 

10



--------------------------------------------------------------------------------

by Sublessee during the Sublease Term. Any Deposit resulting from the cashing of
the Rent LC or any Supplementary Letter of Credit with respect to the Rent LC,
including any replacement of the Rent LC and/or such Supplementary Letter of
Credit, shall not be considered an advance payment of rental or a measure or
limit of Sublessor’s damages in case of default of Sublessee in the payment of
Rent. Sublessor may at Sublessor’s discretion, from time to time following an
uncured default and without prejudice to any other remedy, use all or a part of
the Deposit resulting from the cashing of the Rent LC, including any replacement
thereof, to perform any obligation Sublessee fails to perform hereunder. Any
such application of the Deposit, will not affect Sublessee’s obligation to
deliver a replacement Rent LC as required hereunder. Sublessee hereby waives the
protections of Section 1950.7(c) of the California Civil Code, as it may
hereafter be amended, or similar laws of like import. Any Deposit held after
cashing of the Termination Fee LC shall be held exclusively to compensate
Sublessor for payment of the Termination Fee under the Master Lease, and may
only be used for such purpose. Unless required otherwise by applicable law, any
Deposit may be commingled with other funds, and no interest shall be paid
thereon.

4.8 Assignment and Subletting. Sublessee shall have the right to sub-sublease
the Premises in accordance with Article 14 (Assignment and Subletting) of the
Master Lease which is incorporated herein by this reference, subject to the
approval of Sublessor, which approval shall not be unreasonably withheld, and
the approval of Landlord pursuant to the Master Lease, but may not assign the
Sublease without Sublessor’s consent, which may be withheld for any reason. Any
assignment or subletting without the consent of both Sublessor and Landlord
shall be void, shall constitute a material default hereunder and shall give
Sublessor the right, at its option, to exercise any of its remedies under this
Sublease. Consent to any assignment or subletting shall not operate as a waiver
of the necessity for a consent to any subsequent assignment or subletting, and
the terms of such consent shall be binding upon any person holding by, under or
through Sublessee. If the rental or other consideration payable to Sublessee in
respect of such subletting or assignment exceeds the rent payable by Sublessee
under this Sublease less Sublessee’s reasonable attorneys’ fees and costs, free
rent, brokerage commissions and tenant improvement costs, then fifty percent
(50%) of all such excess rent and other consideration shall be deemed additional
rent owed by Sublessee to Sublessor, and shall be payable to Sublessor by
Sublessee in the same manner and on the same terms as installments of Base
Sublease Rent are payable by Sublessee under this Sublease (or upon Sublessee’s
receipt thereof, whichever is earlier). Notwithstanding any assignment,
subletting or other transfer by Sublessee or consent thereto by Sublessor,
Sublessee shall remain fully liable on this Sublease and shall not be released
from performing any of the terms, covenants and conditions of this Sublease.

4.9 Right of Re-entry. Upon twenty four (24) hours written notice, except in the
case of an emergency, when no such notice shall be required, Sublessor shall at
all reasonable times have the right to enter upon the Premises to inspect their
condition and to verify Sublessee’s compliance with the terms of this Sublease
and, at Sublessor’s election, to make reasonable and necessary repairs thereon
for the protection and preservation thereof.

4.10 Signage. Sublessor shall request that Landlord add Sublessee’s name to the
directory for the Building and shall cooperate with Sublessee to allow Sublessee
to install such signage at the Premises in accordance with the Lease or any
Consent, by removing Sublessor’s existing signage prior to the Delivery Date.
Subject to Landlord’s approval and compliance with applicable laws, Sublessee
may install, at Sublessee’s sole cost, signage permitted under and subject to
Section 32 (Signs) of the Master Lease.

 

11



--------------------------------------------------------------------------------

4.11 Default by Sublessee; Indemnification. Notwithstanding Section 15.1 of the
Master Lease, (i) failure of Sublessee to pay Rent or any other amount payable
by Sublessee pursuant to the terms and conditions of this Sublease within three
(3) days after written notice of nonpayment is delivered to Sublessee in
accordance with the terms and conditions of this Sublease (which notice shall be
provided no earlier than the date any payment is due), shall be a “Monetary
Default” by Sublessee hereunder, and (ii) if Sublesssor delivers to Sublessee a
written notice of Monetary Default as referenced above, then, if a subsequent
Monetary Default by Sublessee hereunder occurs within a period of twelve
(12) months thereafter, such subsequent Monetary Default shall constitute a
SubleaseEvent Of Default without the necessity of Sublessor providing any
further written notice of nonpayment. Notwithstanding the foregoing, if any
Monetary Default is the result of bank error or an error or generalized delay in
the ACH system, Sublessee shall have a period of time not to exceed two
(2) business days after it learns of the delay to notify Sublessor of the nature
and duration of the delay, and to cause the relevant payment to be completed,
thereby curing any Sublease Event of Default. Upon (a) the failure of Sublessee
to comply with any other provisions of this Sublease or the occurrence of any
other event which constitutes a default under this Sublease, in each case beyond
any applicable notice and/or cure period, or (b) a Monetary Default of Sublessee
(each a “Sublease Event of Default”), Sublessor shall be entitled to all the
same rights and remedies against Sublessee on account of such Sublease Event of
Default by Sublessee under this Sublease as are granted in the Master Lease to
Landlord against Tenant on account of an Event of Default by Tenant under the
Master Lease. In addition to the remedies specified in the Master Lease,
Sublessor shall be entitled to recover the unamortized portion of the Tenant
Improvement Allowance and any brokerage commissions paid by Sublessor in
connection with this Sublease, with amortization to be made on a straight line
basis over a Sublease Term that includes an assumed exercise of the Extension
Option. In addition to, and not in limitation of, the indemnification
obligations set forth in the Master Lease, Sublessee shall indemnify, defend and
hold Sublessor harmless from and against all liability, damages, claims, costs
and expenses, including reasonable attorneys’ fees incurred in connection
therewith, arising out of a Sublease Event of Default. So long as (1) this
Sublease is in full force and effect and (2) Sublessor is not otherwise entitled
pursuant to this Sublease, Sublessor shall not cause the Master Lease to be
cancelled, terminated, forfeited or surrendered other than in connection with a
casualty or condemnation where Sublessor is permitted to terminate the Master
Lease in accordance with the terms thereof. Subject to the terms of the Consent,
if the Master Lease terminates or is terminated for any reason whatsoever, then
this Sublease shall terminate simultaneously therewith, provided however, that
if the Master Lease terminates as a result of a default or breach by Sublessor
or Sublessee under this Sublease and/or the Master Lease, then the defaulting
party shall be liable to the non-defaulting party for the damages suffered as a
result of such termination, subject to the limitations set forth in Section 5.14
below.

4.12 Holding Over. If Sublessee (directly or through any transferee or other
successor-in-interest of Sublessee) remains in possession of all or any part of
the Premises after the Sublease Expiration Date or earlier termination of this
Sublease, such holding over, in the absence of an express written agreement to
the contrary, shall be on the basis of a tenancy at the

 

12



--------------------------------------------------------------------------------

sufferance of Sublessor. In such event, Sublessee shall continue to comply with
all of the terms, conditions and covenants of this Sublease as though the
Sublease Term had continued, except that such tenancy at sufferance shall be
terminable by Sublessor at any time and rent shall be paid for each month (or
portion thereof) during which Sublessee holds over in the Premises after the
expiration or earlier termination of this Sublease, in an amount equal to 200%
of the monthly Base Sublease Rent due under this Sublease, plus all other
amounts that would otherwise have been payable as Additional Rent had the
Sublease Term continued through the period of such holding over. If Sublessee
fails to surrender the Premises on the Sublease Expiration Date or earlier
termination of this Sublease, in addition to any other liabilities to Sublessor
accruing therefrom, Sublessee shall indemnify and hold Sublessor harmless from
all loss or liability resulting from such failure, including without limitation
(i) any claims of Landlord against Sublessor for failure to surrender the
Premises at the time and in the manner required under the Master Lease or for
violating any term of the Master Lease, and (ii) any claims made by any
succeeding tenant or other third party based upon such failure. This
indemnification obligation shall survive the expiration or earlier termination
of this Sublease. The provisions of this Section 4.12 are in addition to and do
not limit Sublessor’s rights or Sublessee’s obligations under this Sublease.

4.13 Option to Extend

(a) Sublessor grants to Sublessee one (1) option (the “Extension Option” to
extend the term of this Sublease to a period commencing July 16, 2022 and ending
July 15, 2025 (the “Extended Term”). All the provisions of the Lease shall apply
during the Extended Term, except for the amount of the Base Sublease Rent or any
amount of tenant improvement allowance granted to Sublessee in connection with
Sublessee’s occupancy. The Base Sublease Rent for the Extended Term shall be
determined in accordance with subsection (f), below. The Extension Option is
further subject to the following terms and conditions:

(b) Sublessee must deliver its irrevocable written notice of Sublessee’s
exercise of the Extension Option (“Exercise Notice”) to Sublessor not earlier
than March 31, 2021 nor later than May 31, 2021 (the “Exercise Date”). The
Exercise Notice must be accompanied by (1) the unaudited financial statements of
Sublessee for the most current fiscal quarter of Sublessee and for the eight
(8) quarterly periods covered by the EBITDA Test specified in subsection
(c)(iv), below, provided if Sublessee is a public company throughout the
relevant period, Sublessor shall rely on the filed financial statements of
Sublessee and (2) Sublessee’s calculation of annual EBITDA for each year of the
eight (8) quarterly periods covered by the EBITDA Test specified in subsection
(c)(iv), certified as true and correct by Sublessee’s Chief Financial Officer,
in the form of Schedule III attached hereto and incorporated herein by this
reference. Time is of the essence with respect to the time period during which
Sublessee must deliver to Sublessor its Exercise Notice and other materials
required hereunder, and, therefore, if Sublessee fails to give Sublessor its
irrevocable Exercise Notice and deliver the financial statements, if delivery is
required, within the applicable time period provided above, the Extension Option
shall expire and be of no further force or effect.

 

13



--------------------------------------------------------------------------------

(c) The following shall be conditions to Sublessee’s exercise of the Extension
Option:

(i) Sublessee must not have caused or suffered a Monetary Default at any time
during the term of the Sublease;

(ii) Sublessee must not have caused or suffered any Sublease Event of Default
that is not a Monetary Default beyond any applicable cure period under the
Sublease for the twenty-four (24) months preceding the Exercise Date;

(iii) No Sublease Event of Default has occurred and is continuing under this
Sublease at the date of delivery of the Exercise Notice to Landlord;

(iv) Sublessee shall have maintained for the eight (8) fiscal quarters of filed,
publicly available financial statements of Sublessee issued prior to March 31,
2021, an annual EBITDA of at least One Hundred Million Dollars ($100,000,00.00)
for each year included in such period (the “EBITDA Test”); and

(v) Sublessee must comply with all the other terms and conditions of the
Sublease related to the Extension Option, including delivery of the Additional
Letter of Credit in the amounts and when required hereunder.

(d) Within ten (10) business days after Sublessee delivers the Exercise Notice,
Sublessor shall provide written confirmation as to whether the conditions to the
Extension Option have been met (the “Confirmation Notice”). If the conditions
are not met, Sublessor will in the Confirmation Notice specify the reasons
Sublessee has failed to meet the conditions to exercise of the Extension Option.
If the Confirmation Notice confirms that the conditions to the Extension Option
have been met, Sublessee will, as a further condition to the Extension Option,
on or before July 15, 2021, deliver the Additional Letter of Credit accompanied
by (1) the filed, publicly available financial statements of Sublessee for the
fiscal quarter issued prior to July 15, 2021 and (2) Sublessee’s calculation of
annual EBITDA showing an annual EBITDA for each year included in such period of
at least One Hundred Million Dollars ($100,000,00.00), as certified as true and
correct by Sublessee’s CFO on the form specified in Schedule III. Time is of the
essence with respect to the time period during which Sublessee must deliver to
Sublessor the Additional Letter of Credit and other materials required
hereunder, and, therefore, if Sublessee fails to deliver the Additional Letter
of Credit, the financial statements and its certificate within the applicable
time period provided above, the Extension Option shall expire and be of no
further force or effect. So long as all of the conditions to the exercise of the
Extension Option are met, within three (3) business days following the
expiration of Sublessor’s Early Termination Right under the Master Lease, if
there is no Sublease Event of Default, Sublessor will return the Termination Fee
LC as directed by Sublessee.

(e) If any of the conditions to the exercise of the Extension Option are not
met, including, without limitation, the delivery of the Additional Letter of
Credit as and when required hereunder and meeting the EBITDA Test in each case
as provided above, then such Exercise Notice shall be of no effect, and this
Sublease shall expire at the end of the original Sublease Term thereof.

 

14



--------------------------------------------------------------------------------

(f) The Monthly Base Rent for the Extended Term shall be $312,072.17 per month.
Tenant shall continue to pay all amounts of Additional Rent, including the
Reimbursement, for the duration of the Sublease Term.

(g) The Extension Option is personal to Sublessee and may not be assigned in
connection with any assignment under this Lease and will not inure in favor of
any sub-subtenant or assignee.

(h) For purposes of the foregoing the following additional definitions shall
apply:

“Additional Letter of Credit” means a Letter of Credit in the amount of
$5,617,299 or an amendment to the Rent LC, which shall be sufficient to increase
the Rent LC to such amount, which Letter of Credit will otherwise comply with
Section 4.5 hereof (except that the expiration date thereof shall be
September 30, 2025), and be held on the terms and conditions provided therein.

“Contingent Obligations” shall mean, any obligation of Sublessee guaranteeing
any Indebtedness, leases, dividends or other obligations (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, or (d) otherwise to assure or to hold harmless the owner of such
primary obligation against loss in respect thereof, provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“EBITDA” means, for the Sublessee, “Earnings before Interest, Taxes,
Depreciation and Amortization (“EBITDA Non-GAAP Measure)” as set forth in
Sublessee’s most recent Form 10K as of the applicable date of calculation
hereunder provided (a) as of the date hereof, EBITDA of Sublessee is presented
in the table set forth in “Item 7. Management’s Discussion and Analysis of
Financial Condition and Results of Operations” of the Sublessee’s Annual Report
on Form 10K, which is attached as Schedule II; and (b) for the purposes of any
calculation of EBITDA submitted to Sublessor in connection with this Sublease,
(x) items designated as “Acquisition –Related Adjustments” shall be capped at
the amount $10 million for the relevant 12-month period, (y) items designated as
“Other” restructuring charges, non-recurring changes in reserves shall be capped
at $5 million for the relevant 12-month period, and (z) any charges not included
in the calculation set forth in Schedule II, but proposed for inclusion in the
calculation of EBITDA shall be satisfactory to Sublessor in Sublessor’s sole and
absolute discretion.

 

15



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the statements and pronouncements of the Financial Accounting Standards
Board, that are applicable to the circumstances as of the date of determination,
consistently applied.

“Indebtedness” of any Person shall mean, without duplication, (a) all items
which, in accordance with GAAP, would be included in determining total
liabilities as shown on the liability side of the balance sheet of such Person
as of the date as of which Indebtedness is to be determined, including any lease
which, in accordance with GAAP would constitute Indebtedness, (b) all
indebtedness secured by any mortgage, pledge, security, Lien or conditional sale
or other title retention agreement to which any property or asset owned or held
by such Person is subject, whether or not the indebtedness secured thereby shall
have been assumed, (c) all indebtedness of others which such Person has directly
or indirectly guaranteed, endorsed (otherwise than for collection or deposit in
the ordinary course of business), discounted or sold with recourse or agreed
(contingently or otherwise) to purchase or repurchase or otherwise acquire, or
in respect of which such Person has agreed to supply or advance funds (whether
by way of loan, or otherwise to become directly or indirectly liable and (d) any
Contingent Obligations.

“Interest Expense” shall mean total interest expense and other payments charged
as interest during the period in question, with respect to all outstanding
Indebtedness of Sublessee reflected on the balance sheet of Sublessee in
accordance with GAAP.

“Lien” shall mean any mortgage, deed of trust, deed to secure debt, pledge,
security interest, encumbrance, lien or charge of any kind (including any
conditional sale or other title retention agreement or any lease in the nature
thereof), or any other arrangement pursuant to which title to the property is
retained by or vested in some other Person for security purposes.

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, or any other entity of whatever
nature.

ARTICLE 5 – MISCELLANEOUS

5.1 Notices. All notices, demands, consents, or other instruments or
communications provided for under this Sublease, or otherwise given under or in
connection with this Sublease, shall be in writing, shall be signed by or on
behalf of the party giving the same, and shall be deemed properly given and
received when the same is actually received or refused if a copy thereof,
addressed to the recipient at the address set forth below, is delivered
personally, by messenger service, by a nationally-recognized commercial
overnight courier service such as Federal Express, or by certified or registered
mail, return receipt requested. All such notices shall be delivered or sent with
transmission, postage, and/or delivery charges paid, to the address of the
intended recipient set forth below or such other address as such party may
designate by written notice given to the other party in accordance with the
terms set forth in this Section 5.1.

 

16



--------------------------------------------------------------------------------

All notices to Sublessor shall be addressed to Sublessor at the following
address:

Attention: Bare Escentuals Beauty Inc.

c/o Shiseido Group USA

900 3rd Ave

New York, NY

Attn: CFO

With a copy to:

Bare Escentuals Beauty Inc.

c/o Shiseido Group USA

301 Route 17 North, 10th Floor

Rutherford, New Jersey 07070

Attn. General Counsel

Bare Escentuals Beauty Inc.

71 Stevenson Street, Suite 2200

San Francisco, CA 94105

Attn: Real Estate

With a copy to:

Manatt, Phelps & Phillips, LLP

1 Embarcadero Suite 3000

San Francisco, California 94111

Attn: Ray F. Triana, Esq.

All notices to Sublessee shall be addressed to Sublessee at the following
address:

The Gymboree Corporation

500 Howard Street

San Francisco, California 94105

Attn: Kimberly Holtz MacMillan, Vice President, General Counsel

With a copy to:

Sheppard Mullin Richter & Hampton LLP

333 South Hope, 43rd Floor

Los Angeles, California 90071

Attn: Pamela L. Westhoff

 

17



--------------------------------------------------------------------------------

5.2 No Implied Waiver. No failure by Sublessor to insist upon the strict
performance of any term, covenant or agreement contained in this Sublease, no
failure by Sublessor to exercise any right or remedy under this Sublease, and no
acceptance of full or partial payment during the continuance of any default by
Sublessee, shall constitute a waiver of any such term, covenant or agreement, or
a waiver of any such right or remedy, or a waiver of any such default by
Sublessee.

5.3 Entire Agreement - No Representation. This Sublease and all exhibits
referred to herein, constitute the final and complete expression of the parties’
agreements with respect to the subject matter hereof. Each party agrees that it
has not relied upon or regarded as binding any prior agreements, negotiations,
representations, or understandings, whether oral or written, except as expressly
set forth herein. Sublessor and Sublessee acknowledge and agree that, except as
otherwise may be specifically provided for herein, neither party has made any
representations, warranties, or agreements to or on behalf of the other party as
to any matter concerning the Premises or this Sublease.

5.4 Right to Cure. If Sublessee fails to perform any of its obligations under
this Sublease after expiration of applicable notice, grace or cure periods, then
Sublessor may, but shall not be obligated to, perform any such obligations for
Sublessee’s account. All costs and expenses reasonably incurred by Sublessor in
performing any such act for the account of Sublessee shall be deemed Rent
payable by Sublessee to Sublessor upon demand, together with interest thereon at
the lesser of (i) twelve percent (12%) per annum or (ii) the maximum rate
allowable under law from the date of the expenditure until repaid. If Sublessor
undertakes to perform any of Sublessee’s obligations for the account of
Sublessee pursuant hereto, the taking of such action shall not constitute a
waiver of any of Sublessor’s remedies. Sublessee hereby expressly waives its
rights under any statute to make repairs at the expense of Sublessor.

5.5 Modifications in Writing; Consents. No amendments or modifications of this
Sublease, and no approvals, consents or waivers by Sublessor under this
Sublease, shall be valid or binding unless in writing and executed by the party
to be bound thereby. In any instance when Sublessor’s consent or approval is
required under this Sublease, Sublessor’s refusal to consent to or approve any
matter or thing shall be deemed reasonable if, among other matters, such consent
or approval is required under the provisions of the Master Lease incorporated
herein by reference but has not been obtained from Landlord.

5.6 Severability. If any provision of this Sublease shall be invalid, illegal or
unenforceable it shall not affect or impair the validity, legality or
enforceability of any other provision of this Sublease, and there shall be
substituted for the affected provision, a valid and enforceable provision as
similar as possible to the affected provision.

5.7 Binding Effect. This Sublease shall extend to and be binding upon the heirs,
personal representatives, successors and assigns of the respective parties
hereto.

5.8 Survival of Provisions. Notwithstanding any termination of this Sublease,
the same shall continue in full force and effect as to any provisions hereof
which require observance or performance by Sublessee subsequent to termination
and as to any provisions which required performance by Sublessee prior to such
termination but which Sublessee failed to perform at such time.

 

18



--------------------------------------------------------------------------------

5.9 Applicable Law. This Sublease shall be interpreted and enforced according to
the laws of the State of California.

5.10 Counterparts, Execution. This Sublease may be executed in counterparts and,
when counterparts of this Sublease have been executed and delivered by all of
the parties hereto, this Sublease shall be fully binding and effective, just as
if all of the parties hereto had executed and delivered a single counterpart
hereof. Without limiting the manner in which execution of this Sublease may
otherwise be effected hereunder, execution by any party may be effected by
facsimile or PDF transmission of a signature page hereof executed by such party.
If any party effects execution in such manner, such party shall also promptly
deliver to the other parties the counterpart physically signed by such party,
but the failure of any such party to do so shall not invalidate the execution
hereof effected by facsimile or PDF transmission.

5.11 Attorneys’ Fees. The provisions of Section 23 (Attorneys’ Fees) of the
Master Lease are hereby incorporated by reference.

5.12 Accord and Satisfaction. No payment by Sublessee or receipt by Sublessor of
a lesser amount than the rent and other charges herein stipulated shall be
deemed to be other than on account of the earliest stipulated rent or other
charge, nor shall any endorsement or statement on any check or any letter
accompanying a check or payment as rent or other charges be deemed an accord or
satisfaction. Sublessor may accept such check or payment without charge or
pursue any other remedy in this Sublease.

5.13 Brokers’ Commissions. Each party represents and warrants to the other that
it has taken no act nor permitted any act to be taken pursuant to which it or
the other party hereto might incur any claim for brokerage commissions or
finder’s fees in connection with the execution of this Sublease other than Jones
Lang LaSalle representing Sublessor and Savills Studley representing Sublessee.
Each party agrees to indemnify, defend and hold the other harmless against all
liabilities and costs arising from a breach of such representation and warranty,
including, without limitation, for attorneys’ fees and costs in connection
therewith. Sublessor shall be responsible for paying a brokerage fee to Jones
Lang LaSalle and Savills Studley in connection with this Sublease pursuant to a
separate written agreement.

5.14 Limitation of Liability. In no event shall Sublessor or its stockholders,
principals, officers, directors, employees, lenders, or agents be liable to
Sublessee for any lost profit, damage to or loss of business or any form of
special, indirect or consequential damage.

5.15 Terrorism/Governmental Action. Sublessee warrants and represents to
Sublessor that Sublessee is not, and shall not become, a person or entity with
whom Sublessor is restricted from doing business under regulations of the Office
of Foreign Asset Control (“OFAC”) of the Department of the Treasury (including,
but not limited to, those named on OFAC’S Specially Designated and Blocked
Persons list) or under any statute, executive order (including, but not limited
to, the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
or other governmental action, and is not and shall not engage in any dealings or
transaction or be otherwise associated with such persons or entities.

 

19



--------------------------------------------------------------------------------

5.16 CASp. To Sublessor’s knowledge, the Premises has not undergone an
inspection by a Certified Access Specialist (CASp). This notice is given
pursuant to California Civil Code Section 1938. Sublessee has reviewed Article
36 and Exhibits D and E of the Lease regarding matters related to disabilities
laws.

5.17 Stairs. Sublessor will use commercially reasonable efforts to cause
Landlord in the Consent to agree to allow the Sublessee to use the existing
Building stairwells for communication between its floors.

5.18 Confidentiality. The parties agree that they shall not, without the other
party’s prior written consent, which consent may be withheld by a party in its
sole and absolute discretion, use the names, characters, artwork, designs, trade
names, copyrighted materials, trademarks or service marks (collectively,
“Name/Logo”) of the other party or its parent, affiliated or subsidiary
companies, employees, directors, shareholders, assigns, successors or licensees
(a) in any advertising, publicity or promotion or (b) in any manner other than
expressly in accordance with this Sublease. Furthermore, Sublessee acknowledges
that the content of this Sublease and any related documents are confidential
information. Sublessee shall keep such confidential information strictly
confidential and shall not disclose such confidential information to any person
or entity other than Sublessee’s financial, legal and space planning
consultants, or its directors, officers, employees, attorneys, accountants,
affiliates, lenders, prospective lenders, prospective purchasers, brokers, and
current and potential partners or investors, or to the extent that disclosure is
mandated by applicable laws.

5.19 Exhibits. All Exhibits attached to this Sublease are hereby incorporated
herein.

[Remainder of Page Intentionally Left Blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sublease to be executed
the day and year first above written.

 

SUBLESSOR:    Bare Escentuals Beauty, Inc. a Delaware corporation    By:   /s/
John Tate    Name:   John Tate    Title:   Chief Executive Officer SUBLESSEE:   
The Gymboree Corporation, a Delaware corporation    By:   /s/ Mark Breitbard   
Name:   Mark Breitbard    Title:   Chief Executive Officer

List of Exhibits

Schedule I - Furniture, Fixtures and Equipment

Schedule II - Calculation of EBITDA from most recent 10K

Schedule III - Form of CFO certification

“A” Master Lease

“B” Form of Letter of Credit

 

S-1



--------------------------------------------------------------------------------

Schedule I

Inventory of Furniture, Fixtures and Equipment

All Floors

 

  •   Marble tables (provide quantity available)

 

  •   White plastic “Eames” chairs with silver wire base (provide quantity
available)

 

  •   Gray plastic laminate tables – all sizes (provide quantity available)

 

  •   Black framed white boards (provide quantity available)

 

  •   Black leather conference room chairs (provide quantity available)

 

  •   Any TV displays already mounted on walls and connected

 

  •   Lucite chairs (provide quantity available)

 

  •   Microwave / fridge / dishwashers in mini kitchens (need to confirm with
building)

23rd floor

 

  •   Beige sofa at top of landing

 

  •   Glass side table next to sofa

22nd floor

 

  •   Microwave / fridge / dishwashers in mini kitchen

 

  •   Black plastic chairs

21st floor

 

  •   Gold chandelier

 

  •   White lateral filing cabinets

 

  •   White lacquer credenza

 

  •   White glossy table

 

  •   8-cube shelving / storage (provide quantity available)

 

  •   Whole kitchen set-up (stools, appliances, light fixtures, etc)

17th floor

 

  •   White lacquer chairs

 

  •   Appliances in kitchenette

16th floor

  •   Main board room

 

  •   All tables on rollers

 

  •   Chairs

 

  •   Credenzas

 

  •   White board

 

  •   Built in couches/seating

 

  •   2 white/wood tables

 

  •   Rolling white board

 

  •   TV

  •   Coffee room #1623 – all items

 

  •   All installed white boards

 

1



--------------------------------------------------------------------------------

15th floor

 

  •   White boards

 

  •   Tall white filing cabinets

 

  •   Wood coffee table

 

  •   Red lacquer credenza in break room

 

  •   Ping pong table

 

  •   Table in Victoria Garden’s office

 

  •   Mall of America Conference Room #1551

 

  •   Table

 

  •   Credenza

 

  •   White board

 

  •   TV

 

2



--------------------------------------------------------------------------------

Schedule II

Calculation of Adjusted EBITDA

as Shown on Sublessee’s 10-K

 

3



--------------------------------------------------------------------------------

The following table provides a reconciliation of net loss attributable to The
Gymboree Corporation to Adjusted EBITDA for the fiscal years indicated (in
thousands):

 

     January 30,
2016      January 31,
2015      February 1,
2014  

Net loss attributable to The Gymboree Corporation

   $ (10,176 )     $ (574,105 )     $ (203,027 ) 

Reconciling items (a) :

        

Interest expense

     85,990         82,378         81,558   

Interest income

     (34 )       (90 )       (132 ) 

Income tax expense (benefit)

     3,073         (75,654 )       (1,138 ) 

Depreciation and amortization (b)

     40,264         42,757         45,177   

Non-cash share-based compensation expense

     3,367         4,624         5,809   

Loss on disposal/impairment on assets

     3,708         8,457         12,269   

(Gain) loss on extinguishment of debt

     (41,522 )       —           834   

Goodwill and intangible asset impairment

     —           591,396         157,189   

Acquisition-related adjustments (c)

     11,981         12,005         15,590   

Other (d)

     5,826         1,882        5,543      

 

 

    

 

 

    

 

 

 

Adjusted EBITDA

   $ 102,477       $ 93,650       $ 119,672      

 

 

    

 

 

    

 

 

 

(a)    Excludes amounts related to noncontrolling interest, which are already
excluded from net loss attributable to The Gymboree Corporation.

        

(b)    Includes the following:

        

Amortization of intangible assets (impacts SG&A)

   $ 1,534       $ 1,534       $ 3,409   

Amortization of below and above market leases (impacts COGS)

     (745 )       (958 )       (1,446 )    

 

 

    

 

 

    

 

 

     $ 789       $ 576       $ 1,963      

 

 

    

 

 

    

 

 

 

(c) Includes the following:

        

Additional rent expense recognized due to the elimination of deferred rent and
construction allowances in purchase accounting (impacts COGS)

   $ 7,517       $ 8,241       $ 8,877   

Sponsor fees, legal and accounting, as well as other costs incurred as a result
of the Acquisition or refinancing (impacts SG&A)

     4,464         3,764         4,377   

Decrease in net sales due to the elimination of deferred revenue related to the
Company’s co-branded credit card program in purchase accounting (impacts net
sales)

     —          —          2,336      

 

 

    

 

 

    

 

 

     $ 11,981       $ 12,005       $ 15,590      

 

 

    

 

 

    

 

 

 

Acquisition-related adjustments remove the impact of purchase accounting, as a
result of the November 23, 2010 Merger (refer to Item 1A. Risk Factors).

        

(d)    Other is comprised of restructuring charges and non-recurring changes in
reserves.

        

 

1



--------------------------------------------------------------------------------

SCHEDULE III

Certificate of Sublessee

Calculation of Adjusted EBITDA

Adjusted EBITDA

Period of                     , 20     to      20    

 

Net Income (Loss)

   $                           

 

 

 

Reconciling Items:

  

Interest Expense

   $        

 

 

 

Interest Income

   $        

 

 

 

Income Tax Expense (Benefit)

   $        

 

 

 

Depreciation and Amortization

   $        

 

 

 

Non-cash Share-based Compensation Expense

   $        

 

 

 

Loss on Disposal/Impairment of Assets

   $        

 

 

 

(Gain) Loss on Extinguishment of Debt

   $        

 

 

 

Other Adjustments1:

   $        

 

 

 

Annual Adjusted EBITDA for period of                     , 20     to     ,
20    2

  

Adjusted EBITDA

Period of                     , 20     to      20    

  

  

Net Income (Loss)

   $        

 

 

 

Reconciling Items:

  

Interest Expense

   $        

 

 

 

Interest Income

   $        

 

 

 

Income Tax Expense (Benefit)

   $        

 

 

 

Depreciation and Amortization

   $        

 

 

 

Non-cash Share-based Compensation Expense

   $        

 

 

 

Loss on Disposal/Impairment of Assets

   $        

 

 

 

(Gain) Loss on Extinguishment of Debt

   $        

 

 

 

Other Adjustments3:

   $                           

 

 

 

Annual Adjusted EBITDA for period of                     , 20     to     ,
20    4

  

The undersigned as Chief Financial Officer of The Gymboree Corporation (the
“Company”) hereby certifies that the foregoing calculation is true and correct
for the period of                     , 20     to     , 20    , as reflected in
the books and records of the Company.

 

 

 

Name:                                                                         ,
Chief Financial Officer

 

1  Itemize individual adjustments and include explanatory notes.

2  This calculation covers the results reported in the 10-K Report filed with
the SEC on          and the 10-Q Reports filed with the SEC on         ,
         and         .

3  Itemize individual adjustments and include explanatory notes.

4  This calculation covers the results reported in the 10-K Report filed with
the SEC on          and the 10-Q Reports filed with the SEC on         ,
         and         .

 

1



--------------------------------------------------------------------------------

EXHIBIT “A”

MASTER LEASE

 

1



--------------------------------------------------------------------------------

 

LEASE AGREEMENT

between

FORWARD ONE, LLC

as “Landlord”

and

BARE ESCENTUALS BEAUTY, INC.

as “Tenant”



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    SECTION    PAGE  

1.

  PREMISES, PROPERTY AND COMMON AREA      1   

2.

  TERM; POSSESSION      9   

3.

  RENT      12   

4.

  SECURITY DEPOSIT      18   

5.

  USE AND COMPLIANCE WITH LAWS      18   

6.

  TENANT IMPROVEMENTS & ALTERATIONS      22   

7.

  MAINTENANCE AND REPAIRS      24   

8.

  TENANT’S TAXES      25   

9.

  UTILITIES AND SERVICES      25   

10.

  EXCULPATION AND INDEMNIFICATION      28   

11.

  INSURANCE      29   

12.

  DAMAGE OR DESTRUCTION      31   

13.

  CONDEMNATION      32   

14.

  ASSIGNMENT AND SUBLETTING      34   

15.

  DEFAULT AND REMEDIES      38   

16.

  LATE CHARGE AND INTEREST      41   

17.

  WAIVER      41   

18.

  ENTRY, INSPECTION AND CLOSURE      41   

19.

  SURRENDER AND HOLDING OVER      42   

20.

  ENCUMBRANCES      43   

21.

  ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS      44   

22.

  NOTICES      45   

23.

  ATTORNEYS’ FEES      45   

24.

  QUIET POSSESSION      45   

25.

  SECURITY MEASURES      45   

26.

  FORCE MAJEURE      46   

27.

  RULES AND REGULATIONS      46   

28.

  LANDLORD’S LIABILITY      46   

29.

  CONSENTS AND APPROVALS      46   

30.

  WAIVER OF RIGHT TO JURY TRIAL.      47   

31.

  BROKERS      47   

32.

  RELOCATION OF PREMISES      47   

33.

  FUTURE BUILDING SIGNAGE      48   

34.

  MISCELLANEOUS      48   

35.

  AUTHORITY      49   



--------------------------------------------------------------------------------

BASIC LEASE INFORMATION

 

Lease Date:

January 9, 2014

 

Landlord:

Forward One, LLC, a California limited liability company

 

Tenant:

Bare Escentuals Beauty, Inc., a Delaware corporation

 

Building:

A 23-story office building containing approximately 323,276 rentable square feet

 

Building Address:

71 Stevenson Street

San Francisco, CA 94105

 

Premises:

The entire 15th, 16th, 17th, 18th, 21st, 22nd and 23rd Floors of the Building.
The Premises contain a total rentable area of approximately 94,082 rentable
square feet, allocated among the Floors as follows:

 

  15th Floor: 13,850 rentable square feet

16th Floor: 14,386 rentable square feet

17th Floor: 14,405 rentable square feet

18th Floor: 14,404 rentable square feet

21st Floor: 12,307 rentable square feet

22nd Floor: 12,332 rentable square feet

23rd Floor: 12,398 rentable square feet

 

Term:

Ten (10) years

 

Commencement Date:

August 1, 2015

 

Expiration Date:

July 31, 2025



--------------------------------------------------------------------------------

Base Rent:

 

Months of Term

 

Annual

Base Rent

 

Monthly

Installments

of Base Rent

 

Annual

Rental Rate

per Rentable

Square Foot

August 1, 2015 through July 31, 2018:   $4,045,526.00*   $337,127.17*   $43.00
August 1, 2018 through July 31, 2022:   $4,233,690.00   $352,807.50   $45.00
August 1, 2022 through July 31, 2025:   $4,421,854.00   $368,487.83   $47.00

* subject to the special provisions regarding the Staging Floor, as more
particularly set forth in Section 1.6 of the Lease.



--------------------------------------------------------------------------------

Base Year:

The calendar year 20 16

 

Tenant’s Share:

29.103%

 

Security Deposit:

None

Landlord’s Address for Payment of Rent:

 

Business Hours:

Business Days: 8:00a.m.- 6:00p.m., on Business Days Monday through Friday,
excluding state and federal holidays

Landlord’s Address for Notices:

Tenant’s Address for Notices:

 

Brokers:

Landlord’s Broker: TRI Commercial

Tenant’s Broker: Jones Lang LaSalle

 

Property Manager:

Cushman & Wakefield of California, Inc.

 

Exhibits:      Exhibit A:    Floor Plans Showing Premises Exhibit B:    Work
Letter Agreement Exhibit C:    Building Rules Exhibit D:    Disability Access
Obligations Notice Exhibit E:    Disability Access Brochure Exhibit F:    Form
of SNDA

The Basic Lease Information set forth above is an integral part of, and is
incorporated into, the Lease. The Basic Lease Information and the Lease shall be
construed as one integrated document. Terms that are defined above in the Basic
Lease Information shall have the same meaning when used in the Lease.



--------------------------------------------------------------------------------

THIS LEASE is made and effective as of the Lease Date set forth in the Basic
Lease Information, by and between the Landlord identified in the Basic Lease
Information (“Landlord”), and the Tenant identified in the Basic Lease
Information (“Tenant”). Landlord and Tenant hereby agree as follows:

1. PREMISES, PROPERTY AND COMMON AREAS.

1.1 Existing Lease. Tenant acknowledges and agrees that Tenant currently
occupies the entire Premises pursuant to that Office Lease between ECT Stevenson
LLC (Landlord’s predecessor-in-interest) and Tenant dated February 23, 2005 (the
“Original Lease”), which was amended by that First Amendment to Lease dated
March 9, 2006, by that Second Amendment to Lease dated December 19,2006, by that
Third Amendment to Lease dated May 15,2007, by that Forth Amendment to Lease
dated December 12, 2007, by that Fifth Amendment to Lease dated March 11,2011,
by that Sixth Amendment to Lease dated June 10,2011, by that Seventh Amendment
to Lease dated October 3, 2011, and by that Eighth Amendment To Lease dated
January 18,2012. The Original Lease, as so amended, is hereinafter referred to
as the “Existing Lease.” Landlord and Tenant agree that the Existing Lease is in
full force and effect and shall expire at 11:59 p.m. Pacific Time on July 31,
2015. On and after the Lease Date, Tenant shall not have any right to exercise
any options to renew, extend or expand (if any), or rights of first offer or
first refusal (if any), or other similar rights (if any) that may exist under
the Existing Lease. Except to the extent that certain provisions of this Lease
are stated to apply to Tenant, the Premises and Tenant’s Work pursuant to
Exhibit B prior to the Commencement Date of this Lease, Tenant shall continue to
lease the Premises pursuant to the Existing Lease prior to the Commencement Date
of this Lease.

1.2 Leasing of the Premises. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, upon the terms and subject to the conditions of this
Lease, the office space identified in the Basic Lease Information as the
Premises, in the Building located at the address specified in the Basic Lease
Information. The approximate configuration and location of the Premises is shown
on the floor plans attached hereto as Exhibit A. Landlord and Tenant agree that
the rentable area of the Premises (and each Floor thereof) and the Building for
all purposes under this Lease shall be the rentable areas specified in the Basic
Lease Information.

1.3 The Property and Common Areas. The Building, together with the Common Areas,
the parking areas dedicated to the Building and the parcel(s) of land on which
the Building and such parking areas are situated are herein collectively called
the Property (the “Property”). The floors of the Building are sometimes referred
to in this Lease as “Floor” (in the singular) or “Floors” (in the plural).
Tenant shall have the non-exclusive right to use in common with other tenants in
the Property, subject to the rules and regulations contained in Exhibit C, those
portions of the Property which are provided, from time-to-time, for use in
common by Landlord, Tenant and any other tenants in the Property (such areas are
referred to herein as the “Common Areas”). The manner in which the Common Areas
are maintained and operated shall be at the sole discretion of Landlord and the
use thereof shall be subject to such rules, regulations and restrictions as
Landlord may make from time to time. Landlord reserves the right to close
temporarily, make alterations or additions to, or change the location of
elements of the Property and the Common Areas and, in doing so, shall use
commercially reasonable efforts to minimize any disruption to Tenant’s use of or
access to the Premises (but Landlord shall not be required to perform any work
outside of normal business hours).

 

3



--------------------------------------------------------------------------------

1.4 Parking.

(a) Tenant Parking Passes. The parking facilities serving the Property are
referred to as the “Parking Facility.” Tenant shall have the right, but not the
obligation, to rent from Landlord up to twenty-three (23) parking passes for
unreserved parking in the Parking Facility, on a monthly basis throughout the
Term. As of the Commencement Date, Tenant shall rent twenty-three (23) parking
passes, but if at any time thereafter Tenant elects to rent fewer than
twenty-three (23) parking passes, then Landlord shall not be required to keep
the relinquished parking passes available for Tenant and Tenant acknowledges and
agrees that if Tenant subsequently elects to rent parking passes that were
previously relinquished, such passes shall be subject to availability. Tenant
acknowledges and agrees that all parking currently is by valet only. Tenant
shall pay Landlord for such parking passes, on a monthly basis, at the
prevailing rate charged from time to time for such parking passes. As of the
Lease Date, the prevailing rate for such lease-allocated parking passes is
$425.00 per month per parking pass, which rate is subject to change upon thirty
(30) days’ prior written notice from Landlord. Tenant’s continued right to use
the parking passes is conditioned upon Tenant’s abiding by all reasonable rules
and regulations prescribed from time to time for the orderly operation and use
of the Parking Facility (including any sticker or other identification system
established by Landlord) and Tenant’s cooperation in seeing that Tenant’s
employees and visitors also comply with such rules and regulations.

(b) Other Terms. Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Parking Facility at
any time (including, but not limited to, converting some or all of the parking
spaces to alternate forms of parking). Tenant acknowledges and agrees that
Landlord may, without incurring any liability to Tenant and without any
abatement of Rent under this Lease, from time to time, temporarily close-off or
restrict access to the Parking Facility for purposes of permitting or
facilitating any construction, alteration or improvements, or temporarily
relocate Tenant’s parking passes to other parking structures and/or surface
parking areas within a reasonable walking distance of the Building, for purposes
of permitting or facilitating any such construction, alteration or improvements
with respect to the Parking Facility or to accommodate or facilitate the
renovation, alteration, construction or other modification of other improvements
or structures located in the Property. If Landlord prohibits Tenant from using
Tenant’s parking spaces during any period of construction and does not provide
alternative parking within a reasonable walking distance of the Building, then
Tenant’s parking charges shall be credited for those days on which Tenant cannot
use its parking spaces, prorated based on the number of spaces that are not
usable. Landlord may delegate its responsibilities hereunder to a parking
operator in which case such parking operator shall have all the rights of
control hereby granted to Landlord. The parking passes rented by Tenant pursuant
to this Section 1.4 are provided to Tenant solely for use by Tenant’s own
personnel and such passes may not be transferred, assigned, subleased or
otherwise alienated by Tenant without Landlord’s prior approval.

 

4



--------------------------------------------------------------------------------

(c) Parking Procedures. Landlord shall in no event be responsible for any loss
or damage to any vehicle or other property or for any injury to any person in
connection with the use of the Parking Facility. Tenant’s parking passes shall
be used only for parking of automobiles no larger than full size passenger
automobiles. Tenant shall comply with all reasonable rules and regulations which
may be adopted by Landlord from time to time with respect to parking and/or the
Parking Facility. Tenant shall not at any time use more parking passes than the
number allocated to Tenant. Tenant shall not have the exclusive right to use any
specific parking space, and parking in the Parking Facility may be provided by
means of a valet service that may “stack” parked cars in order to maximize the
capacity of the Parking Facility.

(d) Electric Car Charging Stations. Tenant acknowledges that the Parking
Facility currently contains one Tesla charger and two “AV dual” single-charge
charging stations for the charging of electric automobiles (the “Charging
Stations”). Tenant, but not any Transferee (as defined in Section 14.1) of
Tenant other than a Permitted Transferee (as defined in Section 14.9) of Bare
Escentuals Beauty, Inc., shall have the right to use the Charging Stations free
of charge. All other tenants of the Building shall have the right to use the
Charging Stations, on terms and conditions specified by Landlord, although
Tenant (but not any Transferee of Tenant) shall be given priority in the
scheduling of the use of the Charging Stations, provided that the priority given
to Tenant shall not be consumed or implemented in such a way as to have the
practical effect of precluding other tenants of the Building from using the
Charging Stations during Building Hours. Any conflict or dispute regarding the
scheduling or use of the Charging Stations shall be resolved by Landlord in the
exercise of its good faith business judgment. If any applicable Law (as defined
in Section 5.1) requires that Landlord make the Charging Stations available to
other tenants of the Building on a different basis from that described above,
Tenant agrees that Landlord shall be allowed to comply with such Law.

1.5 Early Contraction Right. Tenant shall have the one-time right to terminate
this Lease with respect to any one entire Floor of the Premises (the “Early
Contraction Right”) if and only if Tenant provides Landlord with unequivocal
written notice of such election on or before December 31, 2014, which notice
must specify the one Floor that will be eliminated from the Premises (the “Early
Terminated Floor”). If Tenant fails to exercise Tenant’s Early Contraction Right
strictly in the manner required, then the Early Contraction Right shall lapse.
If Tenant properly exercises the Early Contraction Right, then Landlord shall
appropriately adjust the amount of Base Rent, Tenant’s Share, the Construction
Allowance (as defined in Exhibit B) and other affected provisions of this Lease
to reflect the removal of the Early Terminated Floor from the Premises.
Notwithstanding any other provision of this Lease, Landlord shall not be
required to pay any brokerage commissions or Construction Allowance attributable
14,405 rentable square feet of the Premises until the Early Contraction Right
lapses without Tenant’s having exercised it (or such earlier date that Tenant
expressly waives in writing the Early Contraction Right); provided, however,
that with respect to the Construction Allowance, the Construction Allowance
shall never be paid earlier than as provided in Exhibit B. If Tenant has
performed any Tenant’s Work, Alterations or other work on the Early Terminated
Floor, then Tenant shall surrender and restore such Floor (and any other
affected Floor) as required by the Existing Lease (including, without
limitation, Article 15 of the Existing Lease).

 

5



--------------------------------------------------------------------------------

1.6 Staging Floor.

(a) General. At any time after the Lease Date, Tenant shall have the right, upon
fifteen (15) days’ prior written notice to Landlord (‘Tenant’s Staging Notice”),
to designate one entire Floor of the Premises (including, for purposes of this
Section 1.6, the Early Terminated Floor pursuant to Section 1.5, if Tenant
exercises the Early Contraction Right) as a staging floor for use by Tenant’s
employees who would otherwise be working on other Floors of the Premises that
are then under construction pursuant to Exhibit B, but who are unable to work on
such Floors on account of such construction (the “Staging Floor”). Tenant’s
Staging Notice must specify the Floor that Tenant elects to use as the Staging
Floor and the date on which Tenant shall commence using such Floor as the
Staging Floor (the “Staging Floor Date”). For the avoidance of doubt, the
“Staging Floor Date” means the date on which Tenant commences using such Floor
as the Staging Floor. Once Tenant has designated the Staging Floor in Tenant’s
Staging Notice, Tenant shall not change such designation or use any other Floor
as the Staging Floor. The Staging Floor shall be used only for the purpose
described above. Commencing on the Staging Floor Date, Tenant shall have the
right to use the Staging Floor and to pay the reduced Base Rent for the Staging
Floor pursuant to the Base Rent schedule set forth in subparagraphs (i) and
(ii) below, but only during such times as other Floors of the Premises are
actively under construction pursuant to Exhibit B. Tenant’s right to use the
Staging Floor and to pay the reduced Base Rent for the Staging Floor pursuant to
the Base Rent schedule set forth below shall terminate on the date (the “Staging
Floor Termination Date”) that is the first to occur of (1) the substantial
completion of Tenant’s Work (as defined in Exhibit B), (2) the cessation of
Tenant’s Work, (3) twenty-four (24) months after the Staging Floor Date,
(4) July 31,2016, or (5) an Event of Default (as defined in Section 19.1 of the
Existing Lease) at any time during the Term of the Existing Lease or an Event of
Default (as defined in Section 15.1 of this Lease) at any time during the Term
of this Lease, and upon such termination, Tenant shall either: (A) vacate and
surrender the Staging Floor in the condition required by this Lease, if Tenant
shall have exercised the Early Contraction Right with respect to the Staging
Floor and shall not have made the election described in clause (y) below; or

(B) commence paying full Base Rent for the Staging Floor at the rate specified
in the Basic Lease Information, if either (x) Tenant shall not have exercised
the Early Contraction Right with respect to the Staging Floor or (y) Tenant
shall have exercised the Early Contraction Right with respect to the Staging
Floor, but prior to the Staging Floor Termination Date, Tenant shall have
elected by written notice to Landlord to negate its prior exercise of the Early
Contraction Right, in which case the Staging Floor shall be part of the Premises
as if the Early Contraction Right had not been exercised. During such times as
Tenant is entitled to use the Staging Floor and is in fact using the Staging
Floor, Tenant shall pay a reduced Base Rent for the Staging Floor (but not for
any other Floors) in the following amounts during the following periods
(otherwise, Tenant shall pay full Base Rent at the rate specified in the Basic
Lease Information):

 

  (i) During the period commencing on the Staging Floor Date and ending on the
date that is twelve (12) months after the Staging Floor Date (the “Staging Floor
Rent Free Period”), but in no event ending later than the Staging Floor
Termination Date, no Base Rent shall be payable with respect to the Staging
Floor.

 

  (ii) During the period commencing on the first day immediately following the
expiration of the Staging Floor Rent Free Period and ending on the Staging Floor
Termination Date, Base Rent shall be payable with respect

 

6



--------------------------------------------------------------------------------

  to the Staging Floor in the amount of $18.00 per rentable square foot per
annum, payable in equal monthly installments in advance on the first day of each
month and otherwise in the manner required by this Lease. On and after the
Staging Floor Termination Date, if the Staging Floor is part of the Premises,
Tenant shall pay Base Rent for the Staging Floor at the rate specified in the
Basic Lease Information.

The modified schedule of Base Rent set forth in subparagraphs (i) and (ii) above
shall be deemed to modify, with respect to the Staging Floor, the Base Rent
required to be paid under the Existing Lease (for any period prior to the
Commencement Date of this Lease) and the Base Rent required to be paid under the
Basic Lease Information of this Lease (for any period on and after the
Commencement Date of this Lease).

(b) Default by Tenant. Notwithstanding any other provision hereof, if Tenant is
not using the Staging Floor for the purpose described above, then Tenant shall
pay Base Rent for the Staging Floor at the rate specified in the Basic Lease
Information. If Tenant commits an Event of Default (as defined in Section 19.I
of the Existing Lease) at any time during the Term of the Existing Lease or an
Event of Default (as defined in Section 15.1 of this Lease) at any time during
the Term of this Lease, then the Base Rent for the Staging Floor for the entire
period described in subparagraphs (i) and (ii) above shall be payable (including
retroactively, if applicable) at the full rate of Base Rent specified in the
Existing Lease (for any period prior to the Commencement Date of this Lease) and
at the full rate of Base Rent specified in the Basic Lease Information of this
Lease (for any period on and after the Commencement Date of this Lease).

(c) 19th and 20th Floors. In addition to Tenant’s right under Sectionl.6(a), if,
at the time of Tenant’s Staging Notice, either or both of the 19th and 20th
Floors are vacant and not subject to a lease, then Tenant shall have the right
to use either or both of the 19th and 20th Floors as a Staging Floor, in
addition to any Staging Floor designated by Tenant pursuant to Section 1.6(a),
at which election, if made, must be made as part of Tenant’s Staging Notice
given pursuant to Section 1.6(a) and must specify the date upon which either one
or both of such Floors shall be used by Tenant as an additional Staging Floor
and the time needed to use each such Floor as an additional Staging Floor;
provided, however, that Tenant’s rights under this Section 1.6(c) are subject
and subordinate to any rights of first offer, rights of first refusal,
expansions right or other similar rights of other tenants in the Building.
Tenant shall have the right to use the 19th and 20th Floors as additional
Staging Floors only during such times as other Floors of the Premises are
actively under construction pursuant to Exhibit B. Landlord shall respond within
five (5) days after Tenant’s inquiry as to whether either or both of the 19th
and 20th Floors are available. Tenant acknowledges that, as of the Lease Date,
both of the 19th and 20th Floors are leased for an initial term that is
scheduled to expire on February 28, 2019 (with a 5-year option to extend) and,
accordingly, are not available as Staging Floors. If Tenant is entitled to use
and elects to use only one of the 19th or 20th Floors as an additional Staging
Floor, then Tenant shall pay Base Rent for the additional Staging Floor in the
amount of $18.00 per rentable square foot per annum plus any Additional Rent
associated with such Floor, payable in equal monthly installments in advance on
the first day of each month. If Tenant is entitled to use and elects to

 

7



--------------------------------------------------------------------------------

use both of the 19th and 20th Floors as additional Staging Floors, then Tenant
shall pay Base Rent for one of the additional Staging Floors in the amount of
$18.00 per rentable square foot per annum and Base Rent for the other additional
Staging Floor in the amount of $43.00 per rentable square foot per annum, plus
any Additional Rent associated with each such Floor, payable in equal monthly
installments in advance on the first clay of each month. Tenant’s right to use
the 19th and/or 20th Floors, as the case may be, as additional Staging Floors
shall terminate on the first to occur of (i) the Staging Floor Termination Date
or (ii) upon Landlord’s required delivery of the either the 19th Floor or the
20th Floor pursuant to a lease between Landlord and a tenant for such floor.
Upon such termination, Tenant shall vacate and surrender each additional Staging
Floor in the condition applicable to any other Floor required by this Lease.

(d) Other Terms and Conditions. At all times during the use of any Floor as a
Staging Floor, Tenant shall comply with all applicable terms of this Lease
(except that Base Rent for such Staging Floors shall be governed by this
Section 1.6), including, without limitation: Section 3.2(d). Article 5, Article
6, Section 7.1, Article 8, Section 9.1 and Section 9.2, Section 10.2 and
Section 10.3, and Article 11 through Article 13. Tenant shall have no right to
Transfer (as defined in Section 14.1) all or any portion of any Staging Floor
that is not a part of the Premises.

1.7 Right of First Offer.

(a) ROFO. Commencing on the Commencement Date of this Lease, Tenant shall have a
right of first offer (“ROFO”) to lease space that becomes available on the 14th,
19th and 20th Floors of the Building and, if applicable, the Early Terminated
Floor (collectively, “ROFO Space”) during the initial Term of this Lease ending
on July 31, 2025, on the terms and conditions contained in this Section 1.7, and
subject to all of the following conditions and limitations:

 

  (1) The ROFO shall terminate and be null and void if Tenant assigns this Lease
other than to a Permitted Transferee or if Tenant exercises its Later
Contraction Right pursuant to Section 1.8;

 

  (2) The ROFO shall not be in effect during any period of time in which fifty
percent (50%) or more of the rentable square feet then contained in the Premises
are subleased to any party other than a Permitted Transferee;

 

  (3) The ROFO shall forever terminate and be null and void upon any Event of
Default by Tenant under this Lease;

 

  (4) The ROFO is subject and subordinate to any and all rights granted by
Landlord or asserted by others with respect to any ROFO Space (including,
without limitation, renewal and extension rights and rights of first offer,
first negotiation, first refusal or other expansion rights);

 

  (5) The ROFO is subject and subordinate to Landlord’s right to extend or renew
any then existing lease of ROFO Space or otherwise to lease ROFO Space to any
tenant, subtenant or other occupant of such ROFO Space;

 

  (6) The ROFO is subject and subordinate to Landlord’s and Landlord’s
affiliates’ right to use and/or lease the ROFO Space; and

 

8



--------------------------------------------------------------------------------

  (7) If not previously terminated, the ROFO shall terminate on July 31, 2025.

(b) Exercise of ROFO. The ROFO may be exercised only with respect to:

(i) a ROFO Space that becomes vacant during the initial Term of this Lease
(which expires on July 31, 2025) following expiration or other termination of
such previous lease; and (ii) all of the ROFO Space offered by Landlord or, if
Landlord is offering one or more full Floors, not less than one full Floor. If
any ROFO Space becomes available during the initial Term, then Landlord shall
give Tenant a written notice (“Landlord’s Offer Notice”) offering to lease such
ROFO Space to Tenant at the same rent and on the same terms that Landlord
intends to offer to other prospective tenants. Tenant shall have fifteen
(15) days following receipt of Landlord’s Offer Notice with respect to such ROFO
Space within which to notify Landlord in writing of its intention to lease such
ROFO Space, and such notice, if given by Tenant, shall constitute an acceptance
of Landlord’s terms for the lease of such ROFO Space. If Tenant fails to
exercise the ROFO within such 15-day period, then the ROFO shall lapse with
respect to such ROFO Space and shall again apply to such ROFO Space only after
it has been leased to another tenant and becomes vacant and available after the
termination of such other tenant’s lease of such space (subject to the terms of
this Section 1.7 including, without limitation, all prior rights of any other
tenants in the Building acquired either before or after Tenant’s failure to
exercise the ROFO). If Tenant exercises such ROFO, then the ROFO Space to be
leased by Tenant shall be leased on the same terms and conditions as are
contained in this Lease except for the economic and other terms specifically set
forth in Landlord’s Offer Notice, and the parties shall execute an amendment to
this Lease to include such ROFO Space in the Premises, to increase the rent and
other amounts payable by Tenant, to increase Tenant’s Share, and otherwise to
provide for the leasing of such ROFO Space on such terms; provided, however,
that Tenant’s lease of such ROFO space shall not include any economic
concessions contained in this Lease (such as, by way of example only, the terms
of Section 3.2(e) below) unless Landlord’s Offer Notice expressly provides for
such economic concessions, and further provided that Tenant’s lease of such ROFO
space shall not include Section 1.5 through Section 1.9 of this Lease. The term
of Tenant’s lease of the ROFO Space shall be coterminous with Tenant’s lease of
the Premises under this Lease, provided, however, that if at the time of
Landlord’s Offer Notice there are fewer than two (2) full years remaining in the
Term of this Lease, then, at Landlord’s election (with Tenant having the
obligation to request Landlord to make or waive such election), as a condition
to Tenant’s right to exercise its ROFO, Tenant must either: (i) exercise its
Option under Section 2.2, if Tenant has a remaining Option under Section 2.2; or
(ii) if Tenant has no remaining Option under Section 2.2, Tenant must elect to
extend the Term of this Lease by an additional five (5) years, at the rate of
Base Rent set forth in Landlord’s Offer Notice (with additional rent increases
specified by Landlord, if Landlord’s Offer Notice does not cover the entire
5-year period).

1.8 Later Contraction Right For One Floor. At any time after July 31, 2020 (but
not before such date), upon twelve (12) months’ prior written notice to Landlord
(“Tenant’s Contraction Notice”), Tenant shall have the one-time right to
terminate this Lease with respect to any one full Floor of the Premises only
(the “Later Contraction Right”), on the following terms and conditions:
(a) Tenant’s Contraction Notice must clearly specify the one Floor that Tenant
is electing to remove from the Premises (the “Contraction Floor”); (b) provided
that Tenant timely

 

9



--------------------------------------------------------------------------------

and validly exercises the Later Contraction Right, the Contraction Floor shall
be removed from the Premises effective as of the date specified in Tenant’s
Contraction Notice (the “Contraction Date”), but the Contraction Date shall not
be sooner than twelve (12) months after the date of Landlord’s receipt of
Tenant’s Contraction Notice; (c) Tenant must vacate and surrender the
Contraction Floor no later than the Contraction Date, in the condition required
by this Lease; and (d) in order for Tenant to remove the Contraction Floor from
the Premises pursuant to the Later Contraction Right, Tenant must pay to
Landlord, in immediately available funds, on or before the Contraction Date, a
“Contraction Fee” equal to: (I) the unamortized Construction Allowance allocable
to the Contraction Floor (calculated based on $35.00 per rentable square foot of
the Contraction Floor) plus the unamortized brokerage commissions paid by
Landlord and allocable to the Contraction Floor, as determined by amortizing
both of such amounts on a straight-line basis over ten (10) years, with zero
interest, with such amortization period commencing on the date that Tenant
started paying full Base Rent in accordance with the Basic Lease Information;
plus (2) the product of Six Dollars ($6.00) multiplied by the total number of
rentable square feet contained in the Contraction Floor. In order for Tenant to
validly exercise the Later Contraction Right, Tenant must (i) give Tenant’s
Contraction Notice strictly as and when required and (ii) pay the Contraction
Fee strictly as and when required; otherwise, Tenant’s exercise of the Early
Termination Right shall not be effective. If tenant has performed any Tenant’s
Work, Alterations or other work on the Contraction Floor, then Tenant shall
surrender and restore such Contraction Floor (and any other affected Floors) as
required by this Lease (including, without limitation, Section 19.1).

1.9 Early Termination Right For Entire Premises. Tenant shall have the one-time
right to terminate this Lease with respect to the entire Premises (the “Early
Termination Right”), including any ROFO Space added to the Premises, on the
following terms and conditions: (a) if Tenant elects to exercise the Early
Termination Right, then Tenant must give Landlord Tenant’s unequivocal written
notice of Tenant’s exercise of the Early Termination Right (“Tenant’s
Termination Notice”) on or before July 31, 2021; (b) provided that Tenant timely
and validly exercises the Early Termination Right, the Lease shall terminate
effective as of 11:59 p.m. (California Time) on July 31,2022 (the “Termination
Date”), and Tenant must vacate and surrender the Premises no later than the
Termination Date, in the condition required by this Lease; and (c) in order for
Tenant to terminate the Lease pursuant to the Early Termination Right, Tenant
must pay to Landlord, in immediately available funds, on or before the
Termination Date, a “Termination Fee” equal to: (I) the unamortized total
Construction Allowance paid or made available by Landlord (including any portion
of the Construction Allowance used as a credit against Rent) plus the
unamortized total brokerage commissions (for both Landlord’s Broker and Tenant’s
Broker) paid by Landlord in connection with this Lease, as determined by
amortizing both of such amounts on a straight-line basis over ten (10) years,
with zero interest, with such amortization period commencing on the date that
Tenant started paying full Base Rent in accordance with the Basic Lease
Information; plus (2) the product of Six Dollars ($6.00) multiplied by the total
number of rentable square feet contained in the Premises, excluding any ROFO
Space added to the Premises. The Early Termination Right may be exercised only
with respect to the entire Premises then leased by Tenant. In order for Tenant
to validly exercise the Early Termination Right, Tenant must (i) give Tenant’s
Termination Notice strictly as and when required and (ii) pay the Termination
Fee strictly as and when required; otherwise, Tenant’s exercise of the Early
Termination Right shall not be effective.

 

10



--------------------------------------------------------------------------------

2. TERM; POSSESSION.

2.1 Initial Term. The term of this Lease (the “Term”) shall commence on the
Commencement Date set forth in the Basic Lease Information and, unless sooner
terminated, shall expire on the Expiration Date set forth in the Basic Lease
Information, except to the extent that certain provisions of this Lease are
expressly stated to apply to Tenant, the Premises and Tenant’s Work pursuant to
Exhibit B prior to the Commencement Date of this Lease. Tenant’s obligation to
pay Base Rent shall commence on the Commencement Date (subject to the special
provisions in Section 1.6 relating to the Staging Floor), but, notwithstanding
any other provision of this Lease, this Lease shall be binding and effective as
of the Lease Date, notwithstanding that the Commencement Date shall not yet have
occurred. Tenant is currently in possession of the Premises pursuant to the
Existing Lease and shall accept the Premises in their “as is” condition as of
the Lease Date, except to the extent that Landlord is required to perform
Landlord’s Work pursuant to Exhibit B or a Landlord Remediation pursuant to
Section 5.2(f).

2.2 Options to Extend.

(a) Grant of Option. Landlord hereby grants to Tenant two (2) options to extend
the Term of this Lease (each, an “Option”), each of which shall be for an
additional term of five (5) years (each, an “Option Term”). Each Option shall be
exercisable only by Bare Escentuals Beauty, Inc. (or the Permitted Transferee,
as defined in Section 14.9, of Bare Escentuals Beauty, Inc.), while it is the
Tenant under this Lease, and not by any other party whatsoever. In addition,
each Option shall be exercisable only with respect to at least 47,041 rentable
square feet (which is the minimum amount of rentable square footage as to which
an Option may be exercised), and only with respect to entire full Floors (not
partial Floors). Each Option is expressly conditioned upon there being no Event
of Default by Tenant, either at the time the Option is exercised or at the time
the Option Term would commence. If Tenant duly exercises an Option, then
Tenant’s lease of the Premises (or such lesser portion of the Premises, to the
extent allowed above in this Section2.2(a)) during the Option Term shall be on
all of the terms and conditions as set forth in this Lease, other than the rate
of Base Rent and any other terms that the parties have expressly agreed in
writing to modify for the Option Term, except that (i) Landlord shall not be
obligated to perform, or contribute funds toward the cost of, any remodeling,
renovation, alteration or improvement work in the Premises and (ii) Tenant shall
have no further options to extend.

(b) Manner of Exercise. Tenant may exercise each Option only by giving Landlord
written notice (the “Option Notice”) not later than twelve (12) months, but not
earlier than eighteen (18) months, prior to the expiration of the Term of the
Lease then in effect. Tenant’s Option Notice must be a definitive election to
exercise the Option, and not merely an expression of interest or intent, and
must specify the portion of the Premises as to which the Option is being
exercised. Once Tenant has given the Option Notice, Tenant shall be obligated to
the lease the Premises (or such lesser portion of the Premises, to the extent
allowed in Section 2.2(a) above and as specified in Tenant’s Option Notice) for
the Option Term. If Tenant fails to exercise the Option on or before such
12-month period, then the Option automatically shall lapse and thereafter Tenant
shall have no right to exercise the Option.

 

11



--------------------------------------------------------------------------------

(c) Terms and Rent. If an Option is exercised, then the Base Rent during the
Option Term shall be ninety-five percent (95%) of the Fair Market Rent for the
Premises to be leased during such Option Term, as such Fair Market Rent is
determined below. The term “Fair Market Rent” means the average annual rental,
expressed as a rate per rentable square foot, that a willing tenant would pay,
and that a willing landlord would accept, at arm’s length, for comparable space
in similar “Class A” office buildings in the San Francisco South Financial
District, as evidenced where possible, by signed leases that commence or are to
commence within six months prior to or within six months after the commencement
of the Option Term (“Comparison Leases”). “South Financial District” means the
area bounded by Market Street (including both sides of Market Street), Fifth
Street, Folsom Street and the Embarcadero. Comparison Leases shall not include
subleases or renewal leases, but shall include the restructuring of existing
leases within such 6-month time frame. Rental rates payable under Comparison
Leases shall be appropriately adjusted to account for variations between this
Lease and the Comparison Leases with respect to: (i) the length of the Option
Term compared to the lease term of the Comparison Leases; (ii) the rental
structure, including whether gross, industrial gross or net, and if gross, the
applicable base year and pass throughs; (iii) the size, floor level, view and
other physical characteristics of the Premises compared to the size, floor
level, view and other physical characteristics of the premises under the
Comparison Leases; (iv) free rent, the cost of landlord build-outs and/or tenant
improvement allowances; and (v) any other relevant factors, terms and
conditions.

(d) Determination of Fair Market Rent. The Fair Market Rent shall be determined
by mutual agreement of the parties or, if the parties are unable to agree within
thirty (30) days after Tenant’s exercise of the Option, then Fair Market Rent
shall be determined pursuant to the procedure set forth in Section 2.2(e) and
Section 2.2Cfl below.

(e) Landlord’s Initial Determination. If the parties are unable mutually to
agree upon the Fair Market Rent pursuant to Section 2.2(d), then the Fair Market
Rent initially shall be determined by Landlord by written notice (“Landlord’s
Notice”) given to Tenant promptly following the expiration of the 30-day period
set forth in Section 2.2(d). If Tenant disputes the amount of Fair Market Rent
set forth in Landlord’s Notice, then, within thirty (30) days after Tenant’s
receipt of Landlord’s Notice, Tenant shall send Landlord a written notice
(“Tenant’s Notice”) which clearly (i) disputes the Fair Market Rent set forth in
Landlord’s Notice, (ii) demands arbitration pursuant to Section 2.2(f), and
(iii) states the name and address of the person who shall act as arbitrator on
Tenant’s behalf. Tenant’s Notice shall be deemed defective, and not given to
Landlord, if it fails strictly to comply with the requirements and time period
set forth above. If Tenant does not give Tenant’s Notice within thirty (30) days
after the date of Landlord’s Notice, or if Tenant’s Notice fails to contain all
of the required information, then the Fair Market Rent shall be the amount
specified in Landlord’s Notice. If the arbitration is not concluded prior to the
commencement of the Option Term, then Tenant shall pay Base Rent at 115% of the
rate payable immediately prior to the commencement of the Option Term. If the
Fair Market Rent determined by arbitration differs from that paid by Tenant
pending the results of arbitration, then any adjustment required to adjust the
amount previously paid shall be made by payment by the appropriate party within
ten (10) days after the determination of Fair Market Rent.

 

12



--------------------------------------------------------------------------------

(f) Arbitration. The arbitration shall be conducted in the City of San Francisco
in accordance with the following procedure:

(1) Each arbitrator must be an active commercial real estate broker with at
least ten (10) years of full-time experience who is familiar with the Fair
Market Rent of similar “Class A” office buildings in the San Francisco South
Financial District. Within twenty (20) days after Tenant’s Notice, Landlord
shall notify Tenant of the name and address of the person designated by Landlord
to act as arbitrator on Landlord’s behalf.

(2) Landlord’s arbitrator and Tenant’s arbitrator shall meet within thirty
(30) days after the second arbitrator is appointed and shall appoint a third
arbitrator possessing the qualifications set forth in subparagraph 1 above. If
the two arbitrators are unable to agree upon the third arbitrator within fifteen
(15) days after the first meeting, then the third arbitrator shall be selected
by the patties themselves. If the parties do not agree on the third arbitrator
after attempting to do so for fifteen (15) days, then the third arbitrator shall
be appointed by the San Francisco office of JAMS. Each patty shall pay (i) the
fees and expenses of its respective arbitrator, (ii) one-half of the fees and
expenses of the third arbitrator, and (iii) if applicable, one-half of the fees
charged by JAMS for appointing the third arbitrator. Each patty shall pay its
own attorneys’ fees and costs of witnesses.

(3) The three arbitrators shall determine the Fair Market Rent in accordance
with the following procedures. Each of Landlord’s arbitrator and Tenant’s
arbitrator shall state, in writing, his or her determination of the Fair Market
Rent for each year of the Option Term, supported by the reasons therefor, and
shall make counterpart copies for the other arbitrators. All of the arbitrators
shall arrange for a simultaneous exchange of the proposed Fair Market Rent
schedules within thirty (30) days after appointment of the third arbitrator. If
either arbitrator fails to deliver his or her own determination to the other
arbitrators within such 30-day period, and fails to do so within ten (10) days
after written notice from the other patty to such arbitrator and the patty on
whose behalf such arbitrator is acting (i.e., Landlord or Tenant, as the case
may be), then the determination of the other arbitrator shall be final and
binding upon the parties. The role of the third arbitrator shall be to select
which of the two 5-year rent schedules proposed by the first two arbitrators
more closely approximates his or her own determination of the Fair Market Rent
and, in making such determination, shall have the right to make inquiries of and
consult with the other arbitrators. The third arbitrator shall have no right to
propose a middle ground or any modification of either of the two proposed
resolutions. The resolution he or she chooses as that more closely approximating
his or her determination of the Fair Market Rent shall constitute the decision
of the arbitrators and shall be final and binding upon the patties; provided,
however, that if the first two arbitrators independently arrive at the same
5-year schedule of Fair Market Rent, then that rent schedule shall be the Fair
Market Rent for the Option Term. However, the arbitrator selected by Landlord
and the arbitrator selected by Tenant shall not attempt to reach a mutual
agreement of the Fair Market Rent; such arbitrators shall independently arrive
at their proposed determinations of the Fair Market Rent.

(4) The arbitrators shall render their decision in writing with counterpart
copies to each party. The arbitrators shall have no power to modify the
provisions of this Lease. In the event of a failure, refusal or inability of any
arbitrator to act, his or her successor shall be appointed by him or her, but in
the case of the third arbitrator, his or her successor shall be appointed in the
same manner as that set forth herein with respect to the appointment of the
original third arbitrator.

 

13



--------------------------------------------------------------------------------

3. RENT.

3.1 Base Rent. Tenant agrees to pay to Landlord the Monthly Installments of Base
Rent set forth in the Basic Lease Information, without offset, deduction, prior
notice or demand, on the first day of each and every calendar month during the
Term (commencing on the date specified in the Basic Lease Information, subject
to the special provisions in Section 1.6 relating to the Staging Floor). The
Monthly Installment of Base Rent for any partial month at the beginning or end
of the Term shall be prorated based on the actual number of days in the month.

3.2 Additional Rent: Increases in Operating Costs and Taxes.

(a) Definitions.

(1) “Base Operating Costs” means Operating Costs for the calendar year specified
as the Base Year in the Basic Lease Information (excluding therefrom, however,
any Operating Costs of a nature that would not ordinarily be incurred on an
annual, recurring basis).

(2) “Base Taxes” means Taxes for the calendar year specified as the Base Year in
the Basic Lease Information.

(3) “Operating Costs” means all costs which Landlord pays or incurs because of
or in connection with owning, managing, operating, securing, restoring,
maintaining and repairing the Property, including all costs, expenditures, fees
and charges for: (A) operation, maintenance and repair of the Property
(including maintenance, repair and replacement of glass, the roof covering or
membrane, and landscaping); (B) utilities and services (including
telecommunications facilities and equipment, recycling programs and trash
removal), and associated supplies and materials; (C) compensation (including
employment taxes and fringe benefits) for persons at or below the level
equivalent to property manager or engineering manager who perform duties in
connection with the operation, management, maintenance and repair of the
Building, such compensation to be appropriately allocated for persons who also
perform duties unrelated to the Building; (D) property (including coverage for
earthquake and flood if carried by Landlord), liability, rental income and other
insurance relating to the Property, and expenditures for commercially reasonable
deductible amounts under such insurance; (E) licenses, permits and inspections;
(F) complying with the requirements of all Laws (as defined in Section 5.1)
either (i) not in effect as of the Commencement Date or (ii) as any Laws in
effect as of the Commencement Date may be amended, changed, added to,
interpreted or re-interpreted by applicable governmental authority or court
decision, or administrative ruling subsequent to the Commencement Date (such [i]
and [ii] being herein called “Newly Enacted Laws”); (G) capital expenditures
made or acquired after the Base Year which are required to comply with Laws, or
which are intended to effect economies in the operation or maintenance of the
Building, or any

 

14



--------------------------------------------------------------------------------

portion thereof, or reduce current or future Operating Costs or improve the
utility, efficiency or capacity of any Building System (including, without
limitation capital expenditures made to upgrade the Building’s LEED rating), or
otherwise for the safety, comfort and convenience of tenants, or that are
required to comply with present or anticipated conservation programs, and
equipment replacements and other items which, under generally accepted
accounting principles, are properly classified as capital expenditures, in which
event such capital expenditures shall be amortized over their useful life, with
interest, not to exceed eight percent (8%) per annum, on the unamortized balance
at the rate paid by Landlord on funds borrowed to finance such capital
improvements (or, if Landlord finances such improvements out of Landlord’s funds
without borrowing, the rate that Landlord would have paid to borrow such funds,
as reasonably determined by Landlord), not to exceed eight percent (8%) per
annum, over such useful life as Landlord shall reasonably determine consistent
with generally accepted commercial real estate property management practices;
(H) an office in the Building for the management of the Property, including
expenses of furnishing and equipping such office and the rental value of any
space occupied for such purposes; (I) property management fees in the amount of
three percent (3%) of rental collections from all tenants and other occupants of
the Property; (J) accounting, legal and other professional services incurred in
collection with the operation of the Property and the calculation of Operating
Costs and Taxes; (K) the cost of repairing, maintaining and replacing the
Charging Stations; (L) contesting the validity or applicability of any Laws that
may affect the Property; (M) the Building’s share of any shared or Common Area
maintenance fees and expenses (including costs and expenses of operating,
managing, owning and maintaining the Common Areas of the Property and any
conference center in the Property, and the costs and expenses of maintaining and
repairing the Parking Facility); (N) costs incurred in connection with a
transpiration system management program or similar program; (O) costs to upgrade
the Building’s LEED rating; and (P) any other cost, expenditure, fee or charge,
whether or not hereinbefore described, which in accordance with generally
accepted property management practices would be considered an expense of
managing, operating, maintaining and repairing the Property. Operating Costs for
any calendar year during which occupancy of the Building is less than one
hundred percent ( 100%), including the Base Year, shall be calculated based upon
the Operating Costs that would have been incurred if the Building had an
occupancy of one hundred percent (100%) during the entire calendar year, with
all tenants paying full rent.

Operating Costs shall not include: (1) capital expenditures (except as
specifically allowed above); (2) costs of special services rendered to
individual tenants (including Tenant) for which a special charge is made;
(3) ground rent, and interest and principal payments on loans or indebtedness
secured by the Building; (4) costs of tenant improvements (including the cost of
permits, approvals and inspections) for Tenant or other tenants of the Building;
(5) costs of services or other benefits of a type which are not available to
Tenant but which are available to other tenants or occupants; (6) leasing
commissions, attorneys’ fees and other expenses incurred in connection with
leasing space in the Building or enforcing such leases; (7) depreciation or
amortization, other than as specifically enumerated above; (8) the cost of
repairs or other work as a result of any fire or other casualty in excess of any
commercially reasonable deductible, to the extent that (a) Landlord is
compensated for such work through proceeds of insurance, (b) Landlord failed to
obtain insurance against such fire or casualty, if insurance was available at a
commercially reasonable rate against a risk of such nature at the time of same,
or (c) Landlord is not fully compensated for such loss due to the coinsurance
provisions of its insurance policies on

 

15



--------------------------------------------------------------------------------

account of Landlord’s failure to obtain a sufficient amount of coverage against
such risk; (9) repairs or rebuilding necessitated by condemnation to the extent
Landlord receives proceeds from the applicable condemning authority; (10) costs
incurred by Landlord to remove Hazardous Materials from the Building or Property
(other than to the extent such costs arise from actions in the nature of
ordinary cleaning, repair and maintenance activities) and which were not brought
to the Building or Property by Tenant; (11) costs, fines or penalties incurred
due to Landlord’s violation of any Law (but not excluding the cost of compliance
that is allowed above in the definition of Operating Costs) or fines or
penalties due to Landlord’s late payment of any Operating Costs; (12) overhead
and profit increment paid to Landlord or to subsidiaries or affiliates of
Landlord for goods or services to the extent the same exceeds the costs of such
goods or services rendered by unaffiliated third parties on a competitive basis;
(13) the cost of any electric power for which any tenant directly contracts with
the local public service company or for which any tenant is separately metered
or sub-metered and pays Landlord directly; (14) costs arising from the gross
negligence or intentional misconduct of other tenants or Landlord;
(15) Landlord’s charitable or political contributions; (16) costs paid by
warranties in effect with respect to Building Systems; (17) the costs of
purchasing sculpture, paintings or other objects of art; (18) costs of the
operation of the business entity that constitutes Landlord, as distinguished
from the costs of owning or operating the Building, including partnership or
other entity accounting and legal matters; (19) costs of defending any lawsuits
with any mortgagee, costs of selling, syndicating, financing, mortgaging or
hypothecating any of Landlord’s interest in the Building, and costs of any
disputes between Landlord and its employees (if any); (20) reserves for
Operating Costs; (21) overtime HVAC costs or electricity costs if charged
separately to other tenants of the Building; (22) extraordinary Operating Costs
incurred by Landlord solely as a result of the sale of the Building, which would
not have been incurred but for the sale of the Building (provided that this
exclusion does not apply to Taxes); and (23) compensation paid to any executive
employee of Landlord above the grade of building manager or asset manager.

(4) “Taxes” means all real property taxes and general, special or district
assessments or other governmental impositions, of whatever kind, nature or
origin, imposed on or by reason of the ownership or use of the Property;
governmental charges, fees or assessments for transit or traffic mitigation
(including area-wide traffic improvement assessments and transportation system
management fees), housing, police, fire or other governmental service or
purported benefits to the Property; personal property taxes assessed on the
personal property of Landlord used in the operation of the Property; service
payments in lieu of taxes; taxes and assessments of every kind and nature
whatsoever levied or assessed in addition to, in lieu of or in substitution for
existing or additional real or personal property taxes on the Property or the
personal property described above, including governmental or private assessments
or the Property’s contribution towards a governmental or private cost-sharing
agreement for the purpose of augmenting or improving the quality of services
normally provided by governmental agencies; any increases in the foregoing
caused by changes in assessed valuation, tax rate or other factors or
circumstances; and the reasonable cost of contesting by appropriate proceedings
the amount or validity of any taxes, assessments or charges described above. To
the extent paid by Tenant or other tenants as “Tenant’s Taxes” (as defined in
Article 8 [Tenant’s Taxes]), “Tenant’s Taxes” shall be excluded from Taxes.

(5) “Tenant’s Share” means the rentable area of the Premises divided by the
total rentable area of the Building, as set forth in the Basic Lease
Information. If the rentable area of the Premises is changed by Tenant’s leasing
of additional space or for any other reason, Tenant’s Share shall be adjusted
accordingly.

 

16



--------------------------------------------------------------------------------

(b) Additional Rent.

(1) Tenant shall pay Landlord as “Additional Rent” for each calendar year or
portion thereof during the Term Tenant’s Share of the sum of (x) the amount (if
any) by which Operating Costs for such period exceed Base Operating Costs, and
(y) the amount (if any) by which Taxes for such period exceed Base Taxes.

(2) As soon as reasonably practical, at the end of the Base Year and each
calendar year thereafter, Landlord shall notify Tenant of Landlord’s estimate of
Operating Costs, Taxes and Tenant’s Additional Rent for the upcoming calendar
year. Commencing on the first day of January of each calendar year and
continuing on the first day of every month thereafter in such year, Tenant shall
pay to Landlord one-twelfth (1/12th) of the estimated Additional Rent. If
Landlord thereafter estimates that Operating Costs or Taxes for such year will
vary from Landlord’s prior estimate, Landlord may, by notice to Tenant, revise
the estimate for such year (and Additional Rent shall thereafter be payable
based on the revised estimate).

(3) No later than one hundred fifty (150) days after the end of the Base Year
and each calendar year thereafter, Landlord shall furnish Tenant a statement
with respect to such year, showing Operating Costs, Taxes and Additional Rent
for the year, and the total payments made by Tenant with respect thereto.
Landlord’s failure to deliver the annual statement within such 150-day period
shall not be deemed a waiver of Landlord’s rights on account of any underpayment
by Tenant of Operating Costs, Taxes or Additional Rent (and Landlord’s rights
shall continue in full force and effect). Unless Tenant raises any objections in
writing to Landlord’s statement within one year after Tenant’s receipt of the
same, such statement shall conclusively be deemed correct and Tenant shall have
no right thereafter to dispute such statement or any item therein or the
computation of Additional Rent based thereon. If Tenant does object to such
statement, then Landlord shall provide Tenant with the opportunity to inspect
and audit Landlord’s books and records in order to verify the figures shown on
the statement. Any such audit must be performed by a Certified Public Accountant
pursuant to an hourly or flat fee arrangement not contingent on any savings
realized as a result of the audit. Upon receipt of Tenant’s audit, Landlord
shall have the right, but not the obligation, to review the audit or have the
audit reviewed by a certified public accounting firm selected by Landlord and at
Landlord’s cost. The parties shall negotiate in good faith to resolve any
disputes. Any objection of Tenant to Landlord’s statement and resolution of any
dispute shall not postpone the time for payment of any amounts due Landlord
based on Landlord’s statement. If it is finally determined that Landlord
overcharged Tenant by more than five percent (5%) of what the actual charges
should have been, then Landlord shall reimburse Tenant for the actual,
reasonable costs of the audit, not to exceed Five Thousand Dollars ($5,000.00).
Landlord shall not be deemed to be in default under this Lease as a result of
Landlord’s overcharging Operating Costs or Taxes, but Landlord shall refund the
amount of any overpayment by Tenant and, if applicable, pay the costs of
Tenant’s audit, subject to the terms and conditions more particularly set forth
above. The provisions of this Section shall survive the expiration or earlier
termination of this Lease.

(4) If Tenant’s Additional Rent as finally determined for any calendar year
exceeds the total payments made by Tenant on account thereof, Tenant shall pay
Landlord the deficiency within thirty (30) days of Tenant’s receipt of
Landlord’s statement. If the total payments made by Tenant on account thereof
exceed Tenant’s Additional Rent as finally

 

17



--------------------------------------------------------------------------------

determined for such year, Tenant’s excess payment shall be credited toward the
Rent next due from Tenant under this Lease. For any partial calendar year at the
beginning or end of the Tern, Additional Rent shall be prorated on the basis of
a 360-day year by computing Tenant’s Share of the increases in Operating Costs
and Taxes for the entire year and then prorating such amount for the number of
days during such year included in the Term. The obligations of Landlord to
refund any overpayment of Additional Rent and of Tenant to pay any Additional
Rent not previously paid shall survive the expiration or termination of this
Lease. Landlord shall pay to Tenant or Tenant shall pay to Landlord, as the case
may be, within thirty (30) days after Tenant’s receipt of Landlord’s final
statement for the calendar year in which this Lease terminates, the difference
between Tenant’s Additional Rent for that year, as finally determined by
Landlord, and the total amount previously paid by Tenant on account thereof.

(c) Tax Reductions and Refunds. If for any reason Base Taxes or Taxes for any
year during the Term are reduced, refunded or otherwise changed, Tenant’s
Additional Rent shall be adjusted accordingly. If Taxes are temporarily reduced
as a result of space in the Building being leased to a tenant that is entitled
to an exemption from property taxes or other taxes, then for purposes of
determining Additional Rent for each year in which Taxes are reduced by any such
exemption, Taxes for such year shall be calculated on the basis of the amount
the Taxes for the year would have been in the absence of the exemption.
Notwithstanding anything to the contrary in this Lease, if there is at any time
a decrease in Taxes below the amount of the Taxes for the Base Year, then for
purposes of calculating Additional Rent for the year in which such decrease
occurs and all subsequent periods, Base Taxes shall be reduced to equal the
Taxes for the year in which the decrease occurs.

(d) Gross Receipts and Other Taxes. Notwithstanding anything to the contrary in
this Section 3.2 or elsewhere in this Lease, Tenant shall pay, prior to
delinquency, one hundred percent (100%) (and not merely increases over a base
year) of any: (i) rent tax, gross receipts tax, sales or use tax, service tax,
value added tax, or any other tax based on Landlord’s receipt, or the payment by
Tenant, of any rent or services herein; and (ii) taxes assessed upon this
transaction or any document to which Tenant is a party creating or transferring
an interest or an estate in the Premises. If any such taxes are chargeable or
assessed against Landlord, such taxes shall be due and payable by Tenant (A) no
later than ten (10) days after Landlord’s invoice to Tenant or (B) upon such
recurring schedule (whether monthly or otherwise) as may be established by
Landlord. All such amounts are due and payable by Tenant. If it shall not be
lawful for Tenant to so reimburse Landlord for such taxes, then the Base Rent
payable to Landlord under this Lease shall be revised to net to Landlord the
same amount after imposition of any such tax upon Landlord as would have been
received by Landlord under this Lease prior to the imposition of such tax.

(e) Limited Proposition 13 Protection.

(1) Notwithstanding any other provision of this Lease, during the initial
10-year term of this Lease (and expressly excluding the Option Terms and any
other extension of the Term), that any sale of the Building is consummated and,
as a result, the Building is reassessed for real estate tax purposes (a
“Reassessment”) by the appropriate governmental authority under the terms of
Proposition 13 (as adopted by the voters of the State of California in the June
1978 election), the terms of this Section 3.2(e) shall apply. For purposes of
this Section 3.2(e), the term “Tax Increase” means that portion of Taxes, as
calculated immediately following the Reassessment, that is directly attributable
solely to the Reassessment. Accordingly, a Tax Increase shall not include any
portion of Taxes, as calculated immediately

 

18



--------------------------------------------------------------------------------

following the Reassessment, that is: (i) attributable to the initial assessment
of the value of the Property, the Building or the tenant improvements located in
the Building; (ii) attributable to assessments pending immediately before the
Reassessment; (iii) attributable to the annual increase (inflationary or
otherwise) in real estate taxes; or (iv) part of Taxes incurred or considered to
be incurred during the Base Year as determined under this Lease.

(2) During the initial 10-year term of this Lease (and expressly excluding the
Option Terms and any other extension of the Term), Tenant shall be obligated to
pay its Tenant’s Share of only fifty percent (50%) of any portion of the Tax
Increase relating to a Reassessment occurring during the initial 10-year term of
this Lease, with no protection with respect subsequent Reassessments or Tax
Increases. In the event of the extension of the Term due to an option to extend
or otherwise, Tenant shall have no protection from any portion of any Tax
Increase relating to a Reassessment occurring during the initial 10-year term of
this Lease, and following such initial 10-year term Tenant shall commence paying
its full share of Taxes at the then fully assessed value of the Building and the
Property, without regard to any previously applicable protections pursuant to
this Section 3.2(e).

(3) The amount of Taxes that Tenant is not obligated to pay or shall not be
obligated to pay in connection with a Reassessment under the terms of this
Section 3.2(e) is hereinafter referred to as the “Proposition 13 Protection
Amount.” If a Reassessment is reasonably quantified or estimated for each year
beginning with the year in which the Reassessment will occur, the terms of this
Section 3.2(e)(3) shall apply to each such Reassessment. Upon written notice to
Tenant, Landlord shall have the right to purchase the Proposition 13 Protection
Amount relating to the applicable Reassessment (the “Applicable Reassessment”),
at any time during the Term, by paying to Tenant an amount equal to the
Proposition 13 Purchase Price, as defined below. As used in this Lease, the term
“Proposition 13 Purchase Price” means the present value of the Proposition 13
Protection Amount remaining during the initial l0-year Term, as of the date of
payment of the Proposition 13 Purchase Price by Landlord. The present value
shall be calculated by:

(A) Using the portion of the Proposition 13 Protection Amount attributable to
each remaining year in the initial 10-year Term (as though the portion of that
Proposition 13 Protection Amount benefited Tenant at the end of each year) as
the amounts to be discounted; and

(B) Using discount rates for each amount to be discounted equal to: (i) the
average rates of yield for United States Treasury Obligations with maturity
dates as close as reasonably possible to the end of each year during which the
portions of the Proposition 13 Protection Amount would have benefited Tenant,
using the rates in effect as of Landlord’s exercise of its right to purchase, as
set forth in this Section 3.2(e); plus (ii) five (5) percentage points per
annum.

 

19



--------------------------------------------------------------------------------

On payment of the Proposition 13 Purchase Price, Tenant shall have no protection
with respect to, and subparagraph (2) of this Section 3.2(e) shall not apply to,
any Taxes attributable to the Applicable Reassessment. Because Landlord is
estimating the Proposition 13 Purchase Price prior to the Reassessment, an
adjustment shall be made when the Reassessment occurs, if necessary. If Landlord
has underestimated the Proposition 13 Purchase Price, Landlord shall, on notice
to Tenant, credit Tenant’s Rent next due with the amount of that
underestimation. If Landlord has overestimated the Proposition 13 Purchase
Price, Landlord shall, on notice to Tenant, increase Tenant’s Rent next due by
the amount of the overestimation.

3.3 Payment of Rent. All amounts payable or reimbursable by Tenant under this
Lease, including late charges and interest (collectively, “Rent”), shall
constitute rent and shall be payable and recoverable as rent in the manner
provided in this Lease. All sums payable to Landlord on demand under the terms
of this Lease shall be payable within thirty (30) days after Landlord invoices
Tenant therefor or makes demand of the amounts due, unless this Lease specifies
another time period for payment. All Rent shall be paid without offset or
deduction in lawful money of the United States of America to Landlord at
Landlord’s Address for Payment of Rent as set forth in the Basic Lease
Information, or to such other person or at such other place as Landlord may from
time to time designate.

4. SECURITY DEPOSIT. [Intentionally omitted.]

5. USE AND COMPLIANCE WITH LAWS.

5.1 Use. The Premises shall be used and occupied for general business office
purposes consistent with a first-class office building, and for no other use or
purpose. Tenant represents and warrants to, and covenants with, Landlord that
the Premises shall not be used as a “public accommodation” as defined in the
Americans With Disabilities Act. As used in this Lease, the term “Laws” means
all laws, codes, rules, regulations, ordinances and directives of all
governmental and quasi-governmental authorities with jurisdiction now in effect
or which may hereafter come into effect, and whether or not reflecting a change
in policy from any previously existing policy, including, without limitation,
laws, codes, rules, regulations and ordinances pertaining to industrial hygiene,
Hazardous Materials, and the Americans With Disabilities Act and local
ordinances pursuant thereto, including handicap access requirements. At Tenant’s
sole cost and expense, Tenant shall comply with all Laws applicable or relating
to: (1) the Premises and/or Tenant’s use or occupancy of the Premises; (2) the
manner or conduct of Tenant’s business or the operation of its installations,
equipment or other property; (3) any cause or condition created by or at the
request of Tenant; or (4) the breach of any of Tenant’s obligations under this
Lease. Tenant’s obligations hereunder to comply with all Laws shall include the
obligation to make any and all alterations and improvements to the Premises and
other portions of the Building required in order to comply with Laws; provided,
however, that Tenant shall not be required to make structural alterations or
capital improvements unless such compliance is triggered or necessitated by
Tenant’s use of the Premises for other than general office use (or Tenant’s
change in use of the Premises, regardless of the nature of use) or by any work
performed or improvements constructed by or at the request of Tenant (and the
cost of such work that is not required to be performed by Tenant shall be
included in or excluded from Operating Costs as provided in Section 3.2(a)(3)
above). In addition to the foregoing obligations of Tenant, Tenant, at its sole
cost and expense, shall cooperate with Landlord if Landlord elects to pursue
LEED Gold status for the Building, and Tenant shall make such improvement to the
Premises, and otherwise conduct its operations in the Premises, so as to allow
Landlord to obtain LEED Gold

 

20



--------------------------------------------------------------------------------

status for the Building. Tenant shall give Landlord prompt written notice of any
notice that Tenant receives of any violation of any Law relating to the
Premises, the Building or the Property, or Tenant’s use thereof. Tenant shall
not do, bring, keep or sell anything in or about the Premises that is prohibited
by, or that will cause a cancellation of or an increase in the existing premium
for, any insurance policy covering the Property or any part thereof. Tenant
shall not permit the Premises to be occupied or used in any manner that will
constitute waste or a nuisance, or disturb the quiet enjoyment of or otherwise
annoy other tenants in the Building. Without limiting the foregoing, the
Premises shall not be used for (a) educational activities, schools or other
training facilities which are not ancillary to Tenant’s corporate, executive or
professional office use, (b) practice of medicine or any of the healing arts,
(c) providing social services, (d) any governmental use (including embassy or
consulate use), (e) personnel agency, (f) customer service office that has
public invitees at the Premises on a regular basis, (g) studios for radio,
television or other media, (h) travel agency, or (i) reservation center
operations or uses. Tenant shall not, without the prior consent of Landlord:
(i) bring into the Building or the Premises anything that may cause substantial
noise, odor or vibration, overload the floors in the Premises or the Building or
any of the heating, ventilating and air-conditioning (“HVAC”), mechanical,
elevator, plumbing, electrical, fire protection, life safety, security or other
systems in the Building (“Building Systems”), or jeopardize the structural
integrity of the Building or any part thereof; (ii) connect to the utility
systems of the Building any apparatus, machinery or other equipment other than
typical low power task lighting or office equipment; or (iii) connect to any
electrical circuit in the Premises any equipment or other load with aggregate
electrical power requirements in excess of 80% of the rated connected load
capacity of the circuit. Tenant’s use of electricity shall never exceed the safe
capacity of the feeders to the Property or the risers or wiring installation of
the Building.

5.2 Hazardous Materials.

(a) Definitions.

(1) “Hazardous Materials” shall mean any substance: (A) that now or in the
future is regulated or governed by, requires investigation or remediation under,
or is defined as a hazardous waste, hazardous substance, pollutant or
contaminant under any governmental statute, code, ordinance, regulation, rule or
order, and any amendment thereto, including the Comprehensive Environmental
Response Compensation and Liability Act, 42 U.S.C. §960 1et seq., and the
Resource Conservation and Recovery Act, 42 U.S.C. §690I et seq., or (B) that is
toxic, explosive, corrosive, flammable, radioactive, carcinogenic, dangerous or
otherwise hazardous, including gasoline, diesel fuel, petroleum hydrocarbons,
polychlorinated biphenyls (PCBs), asbestos, radon and urea formaldehyde foam
insulation.

(2) “Environmental Requirements” shall mean all present and future Laws, orders,
permits, licenses, approvals, authorizations and other requirements of any kind
applicable to Hazardous Materials.

(3) “Handled by Tenant” and “Handling by Tenant” shall mean and refer to any
installation, handling, generation, storage, use, disposal, discharge, release,
abatement, removal, transportation, or any other activity of any type by Tenant
or its agents,

 

21



--------------------------------------------------------------------------------

employees, contractors, licensees, assignees, sublessees, transferees or
representatives (collectively, “Representatives”) or its guests, customers,
invitees, or visitors (collectively, “Visitors”), at or about the Premises or
the Building in connection with or involving Hazardous Materials.

(4) “Environmental Losses” shall mean all costs and expenses of any kind,
damages, including foreseeable and unforeseeable consequential damages, fines
and penalties incurred in connection with any violation of and compliance with
Environmental Requirements and all losses of any kind attributable to the
diminution of value, loss of use or adverse effects on marketability or use of
any portion of the Premises or the Property.

(b) Tenant’s Covenants. No Hazardous Materials shall be Handled by Tenant at or
about the Premises or the Property without Landlord’s prior written consent,
which consent may be granted, denied, or conditioned upon compliance with
Landlord’s requirements, all in Landlord’s absolute discretion. Notwithstanding
the foregoing, normal quantities and use of those Hazardous Materials
customarily used in the conduct of general office activities (such as copier
fluids and cleaning supplies) and small amounts of Tenant’s and its affiliates’
beauty products (such as cosmetics and perfumes) customarily kept on the
Premises for public relations and other business purposes (collectively,
“Permitted Hazardous Materials”), may be used and stored at the Premises without
Landlord’s prior written consent, provided that Tenant’s activities at or about
the Premises and the Property and the Handling by Tenant of all Hazardous
Materials shall comply at all times with all Environmental Requirements. At the
expiration or termination of the Lease, Tenant shall promptly remove from the
Premises and the Property all Hazardous Materials Handled by Tenant at the
Premises or the Property. Tenant shall keep Landlord fully and promptly informed
of all Handling by Tenant of Hazardous Materials other than Permitted Hazardous
Materials. Tenant shall be responsible and liable for the compliance with all of
the provisions of this Section by all of Tenant’s Representatives and Visitors,
and all of Tenant’s obligations under this Section (including its
indemnification obligations under paragraph (e) below) shall survive the
expiration or termination of this Lease.

(c) Compliance. Tenant shall at Tenant’s expense promptly take all actions
required by any governmental agency or entity in connection with or as a result
of the Handling by Tenant of Hazardous Materials at or about the Premises or the
Property, including inspection and testing, performing all cleanup, removal and
remediation work required with respect to those Hazardous Materials, complying
with all closure requirements and post-closure monitoring, and filing all
required reports or plans. All of the foregoing work and all Handling by Tenant
of all Hazardous Materials shall be performed in a good, safe and workmanlike
manner by consultants qualified and licensed to undertake such work and in a
manner that will not interfere with any other tenant’s quiet enjoyment of its
premises or the Property or Landlord’s use, operation, leasing or sale of the
Building or the Property. Tenant shall deliver to Landlord prior to delivery to
any governmental agency, or promptly after receipt from any such agency, copies
of all permits, manifests, closure or remedial action plans, notices, and all
other documents relating to the Handling by Tenant of Hazardous Materials at or
about the Premises or the Property. If any lien attaches to the Premises or the
Property in connection with or as a result of the Handling by Tenant of
Hazardous Materials, and Tenant does not cause the same to be released, by
payment, bonding or otherwise, within ten (10) days after the attachment
thereof, Landlord shall have the right but not the obligation to cause the same
to be released and any sums expended by Landlord (plus Landlord’s administrative
costs) in connection therewith shall be payable by Tenant on demand.

 

22



--------------------------------------------------------------------------------

(d) Landlord’s Rights. Landlord shall have the right, but not the obligation, to
enter the Premises at any reasonable time (i) to confirm Tenant’s compliance
with the provisions of this Section 5.2, and (ii) to perform Tenant’s
obligations under this Section if Tenant has failed to do so after reasonable
notice to Tenant. Landlord shall also have the right to engage qualified
Hazardous Materials consultants to inspect the Premises and review the Handling
by Tenant of Hazardous Materials, including review of all permits, reports,
plans, and other documents regarding same. Tenant shall pay to Landlord on
demand the costs of Landlord’s consultants’ fees and all costs incurred by
Landlord in performing Tenant’s obligations under this Section. Landlord shall
use reasonable efforts to minimize any interference with Tenant’s business
caused by Landlord’s entry into the Premises, but Landlord shall not be
responsible for any interference caused thereby.

(e) Tenant’s Indemnification. The term Landlord Parties (“Landlord Parties”)
refers singularly and collectively to Landlord and the shareholders, partners,
ventures, and members of Landlord, and the respective officers, directors,
employees, managers, owners and any affiliates or agents of such entities and
persons. Tenant agrees to indemnify, defend, protect and hold harmless the
Landlord Parties from all Environmental Losses and all other claims, actions,
losses, damages, liabilities, costs and expenses of every kind, including
reasonable attorneys’, experts’ and consultants’ fees and costs, incurred at any
time and arising from or in connection with the Handling by Tenant of Hazardous
Materials at or about the Property or Tenant’s failure to comply in full with
all Environmental Requirements with respect to the Premises or otherwise.

(f) Landlord’s Covenants. As used herein, the term “Landlord Remediation” means
any remediation of Hazardous Materials that is ordered to be performed by
Landlord by any court or other governmental authority with jurisdiction under
any applicable Environmental Requirement as a result of the release of Hazardous
Materials in, on or under the Property during the Term of this Lease as a result
of the actions of Landlord, but only if such release was not caused, contributed
to or exacerbated by Tenant or Tenant’s agents, employees, contractors or
invitees. Landlord shall be responsible for the cost of any Landlord Remediation
and in no event shall the cost of any Landlord Remediation be billed to Tenant,
either directly or indirectly.

5.3 Landlord’s Representations. Landlord represents to Tenant that, as of the
Lease Date: (a) Landlord has not received written notice from any governmental
authority that the Building is in violation of any Environmental Requirements
(or, if Landlord has received such a notice, the condition has been remedied in
compliance with the applicable Environmental Requirement); (b) Landlord has not
received written notice from any governmental authority that the Building is in
violation of any applicable Law (or, if Landlord has received such a notice, the
condition has been remedied in compliance with such applicable Law); (c) to
Landlord’s actual knowledge without investigation (and not any implied, imputed
or constructive knowledge), the Building does not contain any Hazardous
Materials that, under applicable Environmental Requirements, must be removed or
remediated; and (d) to Landlord’s actual knowledge without investigation (and
not any implied, imputed or constructive knowledge), and excluding alterations
or improvements that are required to be made as a result of any construction or
other work in the Building (including, without limitation, the work described in
Exhibit B), no alterations or improvements are currently required to be made to
the Building in order to remedy a violation of any applicable Law.

 

23



--------------------------------------------------------------------------------

6. TENANT IMPROVEMENTS & ALTERATIONS.

6.1 Landlord’s Consent. Landlord and Tenant shall perform their respective
obligations with respect to design and construction of any initial improvements
to be constructed and installed in the Premises (the “Tenant Improvements”), as
provided in the Work Letter Agreement attached hereto as Exhibit B. Except for
any Tenant Improvements to be constructed by Tenant as provided in the Work
Letter Agreement, Tenant shall not make any alterations, improvements or changes
to the Premises, including installation of any security system or telephone or
data communication wiring (“Alterations”), without Landlord’s prior written
consent, provided that Tenant shall not be required to obtain Landlord’s consent
for minor, non-structural Alterations that (a) do not affect any of the Building
Systems or Base Building (as defined below), (b) are not visible from the
exterior of the Premises, (c) do not affect the water tight character of the
Building or its roof, (d) do not require a building permit, (e) do not move any
interior walls or otherwise change the layout of the Premises, (f) do not
adversely affect the LEED status of the Building, and (g) cost less than Fifty
Thousand Dollars ($50,000) (minor, non-structural Alterations that satisfy all
of the foregoing requirements are hereinafter referred to as “Minor Changes”),
so long as Tenant gives Landlord notice of the proposed Minor Change at least
fifteen ( 15) days prior to commencing the Minor Change and complies with all of
the provisions of this Article 6. Landlord’s right to review and approve (or
withhold approval of) Tenant’s plans, drawings, specifications, contractor(s)
and other aspects of construction work proposed by Tenant is intended solely to
protect Landlord, the Property and Landlord’s interests. No approval or consent
by Landlord shall be deemed or construed to be a representation or warranty by
Landlord as to the adequacy, sufficiency, fitness or suitability thereof or
compliance thereof with applicable Laws or other requirements.

6.2 Standards and Requirements Relating to Work. All Alterations shall be
completed by Tenant at Tenant’s sole cost and expense: (a) with due diligence,
in a good and workmanlike manner, using new materials; (b) in compliance with
plans and specifications approved by Landlord; (c) in compliance with the
construction rules and regulations promulgated by Landlord from time to time;
(d) in accordance with all applicable Laws (including all work, whether
structural or non-structural, inside or outside the Premises, required to comply
fully with all applicable Laws and necessitated by Tenant’s work); and
(e) subject to all conditions which Landlord may in Landlord’s discretion
impose. Such conditions may include requirements for Tenant to: (i) provide
payment or performance bonds (except for Minor Changes) or additional insurance
(from Tenant or Tenant’s contractors, subcontractors or design professionals);
(ii) use contractors or subcontractors approved by Landlord, which approval
shall not be unreasonably withheld; (iii) the requirement to use union
contractors, workers and labor; and (iv) remove all or part of the Alterations
prior to or upon expiration or termination of the Term, as designated by
Landlord. Tenant shall not perform any Alteration that would adversely affect
the LEED status of the Building and, prior to performing any Alteration, Tenant
shall provide Landlord’s architect with all information necessary for Landlord’s
architect to confirm that the proposed Alteration would not adversely affect the
LEED status of the Building. If any work outside the Premises, or any work on or
adjustment to any of the Building Systems, is required in connection with or as
a result of Tenant’s work, such work shall be performed at Tenant’s expense by
contractors designated and/or approved by Landlord. The “Base Building” shall
include the structural portions of the Building, and the public restrooms and
the systems and equipment located in the internal core of the Building, and the
Common Areas. If Tenant performs any Alterations which

 

24



--------------------------------------------------------------------------------

require or give rise to governmentally required changes to the Base Building,
then Landlord shall make such changes to the Base Building at Tenant’s expense.
Except as otherwise provided in Landlord’s consent, all Alterations shall upon
installation become part of the realty and be the property of Landlord.

6.3 Plans and Permits. Before making any Alterations, Tenant shall submit to
Landlord for Landlord’s prior approval reasonably detailed final plans and
specifications prepared by a licensed architect or engineer, a copy of the
construction contract, including the name of the contractor and all
subcontractors proposed by Tenant to make the Alterations and a copy of the
contractor’s license. Tenant shall reimburse Landlord upon written demand and
receipt of supporting documentation for any actual and reasonable expenses
incurred by Landlord in collection with any Alterations made by Tenant,
including reasonable fees charged by Landlord’s contractors or consultants to
review plans and specifications prepared by Tenant and to update the existing
as-built plans and specifications of the Building to reflect the Alterations.
Before commencement of any Alterations Tenant shall (i) obtain all applicable
permits, authorizations and governmental approvals and deliver copies of the
same to Landlord, and (ii) give Landlord at least ten (10) days’ prior notice
and shall cooperate with Landlord in posting and maintaining notices of
non-responsibility in connection with the Alterations. Within thirty (30) days
following the completion of any Alterations Tenant shall deliver to Landlord “as
built” plans showing the completed Alterations. The “as built” parts shall be
“hard copy” on paper and in digital form (if done on CAD), and show the
Alterations in reasonable detail, including (a) the location of walls,
partitions and doors, including fire exits and ADA and Title 24 paths of travel,
(b) electrical, plumbing and life safety fixtures, and (c) a reflected ceiling
plan showing the location of heating, ventilating and air conditioning
registers, lighting and life safety systems.

6.4 Construction Coordination Fee. In connection with all Alterations (excluding
Tenant’s Work pursuant to Exhibit B, for which a separate construction
management fee is payable) and all tenant improvements for any space added to
the Premises as a result of any right of first offer, right of first refusal,
option or otherwise, Landlord shall be entitled to a “Construction Coordination
Fee” equal to two percent (2%) of the first One Hundred Thousand Dollars
($100,000.00) of the hard costs of the work, and one percent (1%) of any
additional hard costs. Upon request by Landlord, Tenant shall provide Landlord
with back-up documentation showing such hard costs.

6.5 Removal of Alterations. At the time of making any Alteration, Tenant shall
have the right to send Landlord a written notice requesting Landlord to indicate
whether Landlord will require such Alteration to be removed upon the expiration
or earlier termination of this Lease (an “Alteration Removal Request”), and if
Landlord indicates in writing that it will not required removal of such
Alteration, then Tenant shall not be required to remove such Alteration. If
Landlord fails to respond to Tenant’s Alteration Removal Request within fifteen
(15) days after Landlord’s receipt of such Alteration Removal Request, then
Tenant shall have the right to send Landlord a second written Alteration Removal
Request (a “Second Request”). If Tenant’s Second Request clearly states IN ALL
CAPITAL LETTERS that Landlord’s failure to respond to such Second Request within
seven (7) days after Landlord’s receipt thereof shall be deemed Landlord’s
agreement not to required removal of the Alteration upon the expiration or
earlier termination of this Lease, and if Landlord does not respond to such
Second Request within such 7-day period, then Landlord shall be deemed to have
agreed not to require removal of the Alteration described in Tenant’s original
Alteration Removal Request.

 

25



--------------------------------------------------------------------------------

6.6 Liens. Tenant shall keep the Premises and the Properly free and clear of all
liens arising out of any work performed, materials furnished or obligations
incurred by Tenant. If any such lien attaches to the Premises or the Property,
and Tenant does not cause the same to be released by payment, bonding or
otherwise within ten (10) days after the attachment thereof, Landlord shall have
the right but not the obligation to cause the same to be released, and any sums
expended by Landlord (plus Landlord’s administrative costs) in connection
therewith shall be payable by Tenant on demand with interest thereon from the
date of expenditure by Landlord at the Interest Rate (as defined in Section 16.2
[Interest]).

6.7 Installation of Trade Fixtures. Subject to the provisions of Article 5 (Use
and Compliance with Laws) and the other provisions of this Article 6, Tenant may
install and maintain furnishings, equipment, movable partitions, business
equipment and other trade fixtures (“Trade Fixtures”) in the Premises, provided
that the Trade Fixtures do not become an integral part of the Premises or the
Building. Tenant shall promptly repair any damage to the Premises or the
Building caused by any installation or removal of such Trade Fixtures.

7. MAINTENANCE AND REPAIRS.

7.1 Tenant’s Obligations. Tenant is currently in possession of the Premises
pursuant to the Existing Lease, and acknowledges and agrees that as of the Lease
Date the Premises are in a good and tenantable condition. Tenant, at Tenant’s
expense but under the direction of Landlord, shall repair and maintain the
Premises, including the interior walls, floor coverings, ceiling (ceiling tiles
and grid), Tenant Improvements, Alterations, fire extinguishers, electrical
outlets and fixtures, and any appliances (including dishwashers, hot water
heaters and garbage disposers) in the Premises, in a first class condition, and
keep the Premises in a clean, safe and orderly condition. lf any exterior
signage is constructed pursuant to Section 32, or otherwise, then Tenant shall
pay Tenant’s Signage Share (as defined in Section 32) of the cost of repair and
maintenance of such signage (and replacement, if necessary), which amount shall
be payable by Tenant in full, from time to time within ten (10) days after
demand by Landlord, and shall not be based merely on increases in such costs
compared to a base year level.

7.2 Landlord’s Obligations. Landlord shall maintain or cause to be maintained in
reasonably good order, condition and repair, consistent with other similar
quality office buildings in the vicinity of the Building, the structural
portions of the roof, foundations, floors and exterior walls of the Building,
the Building Systems, and the public and common areas of the Property, such as
elevators, stairs, corridors and restrooms; provided, however, that Tenant shall
pay the cost of repairs for any damage occasioned by Tenant’s use of the
Premises or the Property or any act or omission of Tenant or Tenant’s
Representatives or Visitors, to the extent not covered by the proceeds of
Landlord’s property insurance, except for normal wear and tear caused by
ordinary use of the Premises. Landlord shall be under no obligation to inspect
the Premises. Tenant shall promptly report in writing to Landlord any defective
condition known to Tenant which Landlord is required to repair. As a material
part of the consideration for this Lease, Tenant hereby waives any benefits of
any applicable existing or future Law, including the provisions of California
Civil Code Sections 1932(1), 1941 and 1942.

 

26



--------------------------------------------------------------------------------

7.3 Reservations by Landlord. Landlord hereby reserves the right, at any time
and from time to time, without liability to Tenant, and without constituting an
eviction, constructive or otherwise, or entitling Tenant to any abatement of
rent or to terminate this Lease or otherwise releasing Tenant from any of
Tenant’s obligations under this Lease:

(a) To make alterations, additions, repairs, improvements to or in or to
decrease the size or area of, all or any part of the Building, the fixtures and
equipment therein, and the Building Systems;

(b) To change the Building’s name or street address;

(c) To install and maintain any and all signs on the exterior and interior of
the Building

(d) To reduce, increase, enclose or otherwise change at any time and from time
to time the size, number, location, lay-out and nature of the Common Areas
(including the Parking Facility) and other tenancies and premises in the
Property and to create additional rentable areas through use or enclosure of
common areas; and

(e) If any governmental authority promulgates or revises any Law or imposes
mandatory or voluntary controls or guidelines on Landlord or the Property
relating to the use or conservation of energy or utilities or the reduction of
automobile or other emissions or reduction or management of traffic or parking
on the Property (collectively “Controls”), to comply with such Controls, whether
mandatory or voluntary, or make any alterations to the Property related thereto.

In making any alterations, additions or improvements of the type described in
subparagraph (a) above, Landlord shall use commercially reasonable efforts to
minimize any disruption to Tenant’s use of or access to the Premises (but
Landlord shall not be required to perform any work outside of normal business
hours).

8. TENANT’S TAXES. “Tenant’s Taxes” means (a) all taxes, assessments, license
fees and other governmental charges or impositions levied or assessed against or
with respect to Tenant’s personal property or Trade Fixtures in the Premises,
whether any such imposition is levied directly against Tenant or levied against
Landlord or the Property and (b) any increase in Taxes attributable to inclusion
of a value placed on Tenant’s personal property, Trade Fixtures or Alterations.
Tenant shall pay all of Tenant’s Taxes before delinquency (and, at Landlord’s
request, shall furnish Landlord satisfactory evidence thereof). If Landlord pays
Tenant’s Taxes or any portion thereof, then Tenant shall reimburse Landlord upon
demand for the amount of such payment, together with interest at the Interest
Rate from the date of Landlord’s payment to the date of Tenant’s reimbursement.

 

27



--------------------------------------------------------------------------------

9. UTILITIES AND SERVICES.

9.1 Description of Services. During the Term Landlord shall furnish to the
Premises for ordinary office use and occupancy: reasonable amounts of heat,
ventilation and air-conditioning during Business Hours; janitorial services on
Business Days; and reasonable amounts of electricity for building standard
lighting and use of office equipment requiring only 120 volt standard outlet
power. Landlord shall also provide the Building with normal florescent tube
replacement for building standard fixtures, washing of perimeter windows and
Common Area toilet room cleaning and supplies. Landlord shall provide
non-exclusive, non-attended automatic passenger elevator service during Business
Hours and, at all other times, shall make available at least one passenger
elevator. Landlord shall provide nonexclusive freight elevator service, on a
first-come, first-served basis, subject to scheduling by Landlord. All major use
of the freight elevator must take place at times other than during Business
Hours.

9.2 Payment for Additional Utilities and Services.

(a) Upon request by Tenant in accordance with the procedures established by
Landlord from time to time for furnishing heating, ventilation and air
conditioning service at times other than Business Hours on Business Days,
Landlord shall furnish such service to Tenant and Tenant shall pay for such
services on an hourly basis at the then prevailing rate established for the
Building by Landlord. As of the Lease Date, the prevailing rate for furnishing
heating, ventilation and air-conditioning service at times other than Business
Hours on Business Days is $250.00 per hour which rate may be changed from time
to time in Landlord’s sole discretion. As of the Lease Date, the (i) overtime
engineering labor is $115.00 per hour, with a four hour minimum for call-backs,
and (ii) overtime security is $40.00 per hour for times other than Business
Hours on Business Days, all subject to change from time to time in Landlord’s
sole discretion. Overtime security is required during Tenant move- in.

(b) If the temperature otherwise maintained in any portion of the Premises by
the HVAC systems of the Building is affected as a result of (i) any lights,
machines or equipment used by Tenant in the Premises, or (ii) the occupancy of
the Premises by more than one person per 200 square feet of rentable area, then
Landlord shall have the right to install any machinery or equipment reasonably
necessary to restore the temperature, including modifications to the standard
air-conditioning equipment. The cost of any such equipment and modifications,
including the cost of installation and any additional cost of operation and
maintenance of the same, shall be paid by Tenant to Landlord upon demand.

(c) If Tenant’s usage of electricity, water or any other utility service exceeds
the use of such utility Landlord determines to be typical, normal and customary
for the Building, Landlord may determine the amount of such excess use by any
reasonable means (including the installation at Landlord’s request but at
Tenant’s expense of a separate meter or other measuring device) and charge
Tenant for the cost of such excess usage. Examples of excess electrical usage
include, but are not limited to, material consumption of electricity outside
Business Hours, consumption of higher levels of electricity at any time (such as
for the operation of a server or the cooling of a server room), dedicated HVAC
equipment for the Premises, or the use of equipment requiring power in excess of
standard 120 volt outlet power. In addition, Landlord may impose a reasonable
charge for the use of any additional or unusual janitorial services required by
Tenant because of any unusual Tenant Improvements or Alterations, the
carelessness of Tenant or the nature of Tenant’s business (including hours of
operation).

 

28



--------------------------------------------------------------------------------

9.3 Interruption of Services. In the event of an interruption in, or failure or
inability to provide, any of the services or utilities described in Section 9.1
(Description of Services) (a “Service Failure”), such Service Failure shall not,
regardless of its duration, constitute an eviction of Tenant, constructive or
otherwise, or impose upon Landlord any liability whatsoever, including, but not
limited to, liability for consequential damages or loss of business by Tenant,
or entitle Tenant to an abatement of rent or to terminate this Lease. The
parties intend that any such losses shall be covered by business interruption
insurance to be carried by Tenant. If any Service Failure is caused by fire or
other casualty then the provisions of Article 12 (Damage or Destruction) shall
control. Tenant hereby waives the provisions of California Civil Code
Section 1932(1) or any other applicable existing or future Law permitting the
termination of this Lease due to such interruption, failure or inability.

9.4 Sole Electrical Representative. Landlord shall maintain exclusive control
over and be the sole representative with respect to reception, utilization and
distribution of electric power, regardless of point or means of origin, use or
generation. Tenant shall not have the right to contract directly with any
provider of electrical power or services.

9.5 Telecommunications. Tenant shall have the right to contract directly with
telecommunications and media service providers (each a “Telecommunications
Provider”) of Tenant’s choice, subject to the provisions of this Section 9.5 and
other provisions of this Lease. Upon request from Tenant Landlord agrees to
deliver to Tenant a list of Telecommunication Providers then serving the
Property. If Tenant desires to (a) obtain service from or enter into a contract
with any Telecommunication Provider which at the time of Tenant’s request does
not serve the Property, or (b) obtain services which will require installation
of new equipment by a Telecommunication Provider then serving the Property, then
prior to providing service, any such Telecommunication Provider must enter into
a written agreement with Landlord, acceptable to Landlord in Landlord’s sole
discretion, setting forth the terms and conditions of the access to be granted
to any such Telecommunication Provider. Landlord shall not be obligated to incur
any expense, liability or costs in connection with any Telecommunication
Provider proposed by Tenant. All installations made by Telecommunication
Providers shall be subject to Landlord’s prior written approval and shall be
made in accordance with the provisions of Article 6.

9.6 Communications and Computer Lines. Except for telecommunications and data
wires, cables, fiber optics or other media (collectively, “Telecom Cable”)
required to obtain service from a Telecommunications Provider approved by
Landlord, Tenant may not install, maintain, replace, remove or use any Telecom
Cable outside of the Premises, and in connection with any installation,
maintenance, replacement, removal or use of Telecom Cable located in or serving
the Premises (a) Tenant shall obtain Landlord’s prior written consent, use an
experienced and qualified contractor approved in writing by Landlord, and comply
with all of the provisions contained in Article 6 of this Lease, (b) if such
Telecom Cable includes use of available wire pairs or other media that are part
of the Building Systems or otherwise owned or controlled by the Building
(“Lines”), an acceptable number of spare available Lines and space for
additional Lines shall be maintained for existing and future occupants of the
Building, as determined by Landlord in Landlord’s sole discretion, (c) the
Telecom Cable (including riser cables) shall be appropriately insulated to
prevent excessive electromagnetic fields or radiation, and shall be surrounded
by a protective conduit reasonably acceptable to Landlord, (d) any new or
existing Telecom Cable shall comply with all applicable Laws,

 

29



--------------------------------------------------------------------------------

(e) as a condition to permitting the installation of new Telecom Cable, Landlord
may require that Tenant remove existing Telecom Cable located in or serving the
Premises and repair any damage in connection with such removal, and (f) Tenant
shall pay all costs in connection therewith. Landlord reserves the right to
require that Tenant remove any Telecom Cable located in or serving the Premises
which are installed in violation of these provisions, or which are at any time
in violation of any Laws or represent a dangerous or potentially dangerous
condition. Upon the expiration or sooner termination of the Term, Tenant, at its
sole cost and expense, shall remove (and repair any damage caused by removal)
all Telecom Cable installed by Tenant.

9.7 No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person or entity, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Property, the same shall
be without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

10. EXCULPATION AND INDEMNIFICATION.

10.1 Landlord’s Indemnification of Tenant. Except to the extent caused by the
negligence or willful misconduct of Tenant or any of Tenant’s agents, employees,
contractors or invitees, Landlord shall indemnity, protect, defend and hold
Tenant harmless from and against any claims, actions, liabilities, damages,
costs or expenses, including reasonable consultants’, expert witnesses’ and
attorneys’ fees and costs incurred in defending against the same (collectively,
“Claims”) arising from or relating to (i) any injury to persons occurring in the
Common Areas or (ii) the willful misconduct or gross negligence of Landlord or
its authorized representative or agents while inside the Premises.

10.2 Tenant’s Indemnification of Landlord. Tenant shall indemnity, protect,
defend and hold the Landlord Patties harmless from and against Claims arising
from (a) the willful misconduct or negligent acts or omissions of Tenant or
Tenant’s Representatives or Tenant’s authorized Visitors in or about the
Property, or (b) any construction or other work undertaken by Tenant in the
Premises or elsewhere in the Property (including any design defects), or (c) any
loss, injury or damage, howsoever and by whomsoever caused, to any person or
property, arising out of or relating to Tenant’s occupancy or operation and
occurring in or about the Premises.

10.3 Damage to Tenant and Tenant’s Property. The Landlord Patties shall not be
liable to Tenant for any loss, injury or other damage to Tenant or to Tenant’s
property in or about the Premises or the Property from any cause (including
defects in the Property or in any equipment in the Property; fire, explosion or
other casualty; bursting, rupture, leakage or overflow of any plumbing or other
pipes or lines, sprinklers, tanks, drains, drinking fountains or washstands in,
above, or about the Premises or the Property; or acts of other tenants in the
Property), unless caused by the gross negligence, intentional act or willful
misconduct of Landlord or its authorized representative or agents (but in all
events subject to Section 11.3, which shall control, notwithstanding any gross
negligence, intentional act or willful misconduct of Landlord or its
representative or agents), and Tenant hereby waives all claims against the
Landlord Patties for any such loss, injury or damage and the cost and expense of
defending against claims relating thereto.

 

30



--------------------------------------------------------------------------------

10.4 Survival. The obligations of the parties under this Article 10 shall
survive the expiration or termination of this Lease.

11. INSURANCE.

11.1 Tenant’s Insurance.

(a) Liability Insurance. Tenant shall at all times following complete execution
of this Lease (both before and after the Commencement Date of this Lease)
maintain in full force commercial general liability insurance providing coverage
on an occurrence form basis with limits of not less than Five Million Dollars
($5,000,000.00) each occurrence for bodily injury and property damage combined,
Ten Million Dollars ($10,000,000.00) annual general aggregate, and Five Million
Dollars ($5,000,000.00) products and completed operations annual aggregate.
Tenant’s liability insurance policy or policies shall: (i) include premises and
operations liability coverage, products and completed operations liability
coverage, broad form property damage coverage including completed operations,
blanket contractual liability coverage including, to the maximum extent
possible, coverage for the indemnification obligations of Tenant under this
Lease, and personal and advertising injury coverage; (ii) provide that the
insurance company has the duty to defend all named and additional insureds under
the policy; (iii) provide that defense costs are paid in addition to and do not
deplete any of the policy limits; (iv) cover liabilities arising out of or
incurred in collection with Tenant’s use or occupancy of the Premises or the
Property; (v) extend coverage to cover liability for the actions of Tenant’s
Representatives and Tenant’s authorized Visitors; and (vi) either designate
separate limits for the Property acceptable to Landlord, or provide that the
entire insured limits are available for occurrences relating to the Property.
Each policy of liability insurance required by this Section shall: (i) contain a
separation of insureds clause or otherwise provide cross-liability coverage;
(ii) provide that any waiver of subrogation rights or release prior to a loss
does not void coverage; (iii) provide that it is primary insurance; (iv) name as
additional insureds the Landlord Parties, the Property Manager identified in the
Basic Lease Information and all replacement or additional property managers, all
Lenders (as defined in Section 20.1) and such other parties in interest as
Landlord may designate to Tenant in writing from time to time; and (v) provide
that any failure to comply with the reporting provisions under the policies
shall not affect coverage provided such additional insureds. A portion of the
coverage specified above may be provided by umbrella and/or excess liability
coverage, provided that the entire limits specified above must be available for
occurrences relating to the Premises; and all policies must be concurrent and
the umbrella and/or excess liability policies must provide coverage that is at
least as broad as that provided by Tenant’s commercial general liability policy.

(b) Property Insurance. Tenant shall at all times following complete execution
of this Lease (both before and after the Commencement Date of this Lease)
maintain in effect with respect to any Alterations and Tenant’s Trade Fixtures
and personal property, commercial property insurance providing coverage, on a
“special form” basis, in an amount equal to the full replacement cost of the
covered property. During the Term, the proceeds from any such policies of
insurance shall be used for the repair or replacement of the Alterations, Trade
Fixtures and personal property so insured. The Landlord Parties shall be
provided coverage under such insurance to the extent of their insurable interest
and, if requested by Landlord, both Landlord and Tenant shall sign all documents
reasonably necessary or proper in connection with the settlement of any claim or
loss under such insurance. Landlord will have no obligation to carry insurance
on any Alterations or on Tenant’s Trade Fixtures or personal property.

 

31



--------------------------------------------------------------------------------

(c) Requirements For All Policies. Each policy of insurance required under this
Section 11.1 shall: (i) be in a form, and written by an insurer, reasonably
acceptable to Landlord, (ii) be maintained at Tenant’s sole cost and expense,
and (iii) to the extent obtainable from the insurer, require at least thirty
(30) days’ written notice to Landlord prior to any cancellation, nonrenewal or
any modification that reduces the insurance coverage. Insurance companies
issuing such policies shall have rating classifications of “A” or better and
financial size category ratings of “VIII” or better according to the latest
edition of the A.M. Best Key Rating Guide. All insurance companies issuing such
policies shall be admitted carriers licensed to do business in the state where
the Property is located. Any deductible amount under such insurance shall be the
responsibility of Tenant. Tenant shall provide to Landlord, upon request,
evidence that the insurance required to be carried by Tenant pursuant to this
Section, including any endorsement effecting the additional insured status, is
in full force and effect and reasonable information that premiums have been
paid.

(d) Updating Coverage. Tenant shall increase the amounts of insurance as
required by any Lender or as reasonably recommended by Landlord’s insurance
broker, if, in the opinion of either of them, the amount of insurance then
required under this Lease is not adequate. Any limits set forth in this Lease on
the amount or type of coverage required by Tenant’s insurance shall not limit
the liability of Tenant under this Lease.

(e) Certificates of Insurance. Concurrently with the execution and delivery of
this Lease, and not less than ten (10) days prior to expiration of any policy
thereafter, Tenant shall furnish to Landlord a certificate of insurance
reflecting that the insurance required by this Section is in force, accompanied
by an endorsement showing the required additional insureds satisfactory to
Landlord in substance and form.

11.2 Landlord’s Insurance. During the Term, to the extent such coverages are
available at a commercially reasonable cost, Landlord shall maintain in effect
property insurance on the Building with responsible insurers, on a “special
form” basis (or other form selected by Landlord), insuring the Building and the
Tenant Improvements in an amount and with deductibles determined by Landlord
from time to time in Landlord’s sole discretion. Landlord may, but shall not be
obligated to, carry insurance against additional perils (including, without
limitation, earthquake insurance). The amount, types and scope of coverage of
Landlord’s insurance hereunder shall be determined by Landlord from time to time
in its sole discretion and shall be subject to such deductible amounts as
Landlord may elect. Landlord shall have the right to reduce or terminate any
such insurance or coverage to the extent that it is not reasonably available in
the commercial insurance industry from recognized carriers or not available at a
cost that is in Landlord’s judgment economic or feasible under the
circumstances. All insurance proceeds payable under Landlord’s property
insurance carried hereunder shall be payable solely to Landlord, and Tenant
shall have no interest therein.

 

32



--------------------------------------------------------------------------------

11.3 Waiver of Subrogation. Each of Landlord and Tenant hereby waives any right
of recovery against the other and its respective partners, managers, members,
shareholders, officers, directors and authorized representatives for any loss or
damage that is covered by any policy of property insurance maintained by either
party (or required by this Lease to be maintained) with respect to the Premises
or the Property or any operation therein, regardless of cause, including
negligence (active or passive) of the party benefiting from the waiver. If any
such policy of insurance relating to this Lease or to the Premises or the
Property does not permit the foregoing waiver or if the coverage under any such
policy would be invalidated as a result of such waiver, then the party
maintaining such policy shall obtain from the insurer under such policy a waiver
of all right of recover by way of subrogation against either party in connection
with any claim, loss or damage covered by such policy.

12. DAMAGE OR DESTRUCTION.

12.1 Landlord’s Duty to Repair.

(a) If all or a substantial part of the Premises is rendered untenantable or
inaccessible by damage to all or any part of the Property from fire or other
casualty during the Term, then, unless either party is entitled to and elects to
terminate this Lease pursuant to Section 12.2 (Landlord’s Right to Terminate) or
Section 12.3 (Tenant’s Right to Terminate), Landlord shall, at its expense, use
reasonable efforts to repair and restore the Premises and/or the Property, as
the case may be, to substantially their former condition to the extent permitted
by then applicable Laws; provided, however, that in no event shall Landlord have
any obligation for repair or restoration beyond the extent of insurance proceeds
received by Landlord for such repair or restoration, or for any of Tenant’s
personal property, Trade Fixtures or Alterations.

(b) If Landlord is required or elects to repair damage to the Premises and/or
the Property, this Lease shall continue in effect, but Tenant’s Base Rent and
Additional Rent (consisting of Operating Costs and Taxes) shall be abated with
regard to any portion of the Premises that Tenant is prevented from using by
reason of such damage or its repair from the date of the casualty until
substantial completion of Landlord’s repair of the affected portion of the
Premises as required under this Lease. In no event shall Landlord be liable to
Tenant by reason of any injury to or interference with Tenant’s business or
property arising from fire or other casualty or by reason of any repairs to any
part of the Property necessitated by such casualty.

12.2 Landlord’s Right to Terminate. Landlord may elect to terminate this Lease
following damage by fire or other casualty in each of the following
circumstances:

(a) lf, in the reasonable judgment of Landlord, the Premises and the Property
cannot be substantially repaired and restored under applicable Laws within nine
(9) months from the date of the casualty;

(b) If, in the reasonable judgment of Landlord, adequate proceeds are not, for
any reason, made available to Landlord from Landlord’s insurance policies to
make the required repairs;

(c) If the Building is damaged or destroyed to the extent that, in the
reasonable judgment of Landlord, the cost to repair and restore the Building
would exceed fifteen percent (15%) of the full replacement cost of the Building,
whether or not the Premises are at all damaged or destroyed; or

 

33



--------------------------------------------------------------------------------

(d) If the fire or other casualty occurs during the two (2) years of the Term or
if upon completion of repair and restoration there would be less than two
(2) years remaining in the Term. If any of the circumstances described in
subparagraphs (a), (b), (c) or (d) of this Section 12.2 occur or arise, Landlord
shall give Tenant notice within ninety (90) days after the date of the casualty,
specifying whether Landlord elects to terminate this Lease as provided above
and, if not, Landlord’s estimate of the time required to complete Landlord’s
repair obligations under this Lease. If Landlord elects to terminate this Lease
pursuant to the provisions of this Article 12, then such termination shall be
effective as of the date of the casualty, and all Base Rent, Additional Rent,
Operating Costs and Taxes paid by Tenant and accruing subsequent to the date of
such casualty shall be returned to Tenant.

12.3 Tenant’s Rights to Terminate.

(a) General. If fifty percent (50%) or more of the Premises is rendered
untenantable or inaccessible by damage from fire or other casualty, and Landlord
does not elect to terminate as provided above, then Tenant may elect to
terminate this Lease if Landlord’s estimate of the time required to complete
Landlord’s repair obligations under this Lease is greater than nine (9) months
following the date of the casualty, or if Landlord elects not to repair the
Premises pursuant to the provisions of Section 12.2 (Landlord’s Right to
Terminate), in which event Tenant may elect to terminate this Lease by giving
Landlord notice of such election to terminate within thirty (30) days after
Landlord’s notice to Tenant pursuant to Section 12.2. In addition, if, after
twelve (12) months following the date of the casualty, the repairs and
restoration to the Premises or the Building are not substantially completed,
then Tenant shall have the right to give Landlord a conditional termination
notice (the “Conditional Termination Notice”) within ten (10) Business Days
following the expiration of such 12-month period. If the repairs and restoration
to the Premise or the Building are not substantially completed within thirty
(30) days following Landlord’s receipt of the Conditional Termination Notice,
then Tenant’s Conditional Termination Notice shall become effective immediately.

(b) Damage During Last Two Years. If fifty percent (50%) or more of the Premises
is rendered untenantable or inaccessible by damage from fire or other casualty
during the last eighteen (18) months of the Term, and Landlord does not elect to
terminate as provided above, then Tenant may elect to terminate this Lease if
Landlord’s estimate of the time required to complete Landlord’s repair
obligations under this Lease is greater than three (3) months following the date
of the casualty, or if Landlord elects not to repair the Premises pursuant to
the provisions of Section 12.2 (Landlord’s Right to Terminate), in which event
Tenant may elect to terminate this Lease by giving Landlord notice of such
election to terminate within thirty (30) days after Landlord’s notice to Tenant
pursuant to Section 12.2.

12.4 Waiver. Tenant hereby waives the provisions of California Civil Code
Sections 1932(2), 1933(4) and any other applicable existing or future Law
permitting the termination of a lease agreement in the event of damage or
destruction.

 

34



--------------------------------------------------------------------------------

13. CONDEMNATION.

13.1 Definitions.

(a) “Award” shall mean all compensation, sums, or anything of value awarded,
paid or received on a total or partial Condemnation.

(b) “Condemnation” shall mean (i) a permanent taking (or a temporary taking for
a period extending beyond the end of the Term) pursuant to the exercise of the
power of condemnation or eminent domain by any public or quasi-public authority,
private corporation or individual having such power (“Condemnor”), whether by
legal proceedings or otherwise, or (ii) a voluntary sale or transfer by Landlord
to any such authority, either under threat of condemnation or while legal
proceedings for condemnation are pending.

(c) “Date of Condemnation” shall mean the earlier of the date that title to the
property taken is vested in the Condemnor or the date the Condemnor has the
right to possession of the property being condemned.

13.2 Effect on Lease.

(a) If the Premises are totally taken by Condemnation, this Lease shall
terminate as of the Date of Condemnation. If a portion but not all of the
Premises is taken by Condemnation, this Lease shall remain in effect; provided,
however, that if more than thirty percent of the Premises is taken and the
portion of the Premises remaining after the Condemnation will be unsuitable for
Tenant’s continued use, then upon notice to Landlord within thirty (30) days
after Landlord notifies Tenant of the Condemnation, Tenant may terminate this
Lease effective as of the Date of Condemnation.

(b) If fifteen percent (15%) or more of the Property or of the parcel(s) of land
on which the Building is situated or of the Parking Facility or of the floor
area in the Building is taken by Condemnation, or if as a result of any
Condemnation the Building is no longer reasonably suitable for use as an office
building, whether or not any portion of the Premises is taken, Landlord may
elect to terminate this Lease, effective as of the Date of Condemnation, by
notice to Tenant within thirty (30) days after the Date of Condemnation.

(c) If all or substantially all of the Premises is temporarily taken by a
Condemnor for a period greater than six (6) consecutive months, then Tenant
shall have the right to terminate this Lease by written notice to Landlord
within twenty (20) days following the expiration of such six (6) consecutive
month period; and for any other temporary taking, not extending beyond the end
of the Term, this Lease shall remain in full force and effect.

13.3 Restoration. If this Lease is not terminated as provided in Section 13.2
(Effect on Lease), Landlord, at its expense, shall diligently proceed to repair
and restore the Premises to substantially its fanner condition (to the extent
permitted by then applicable Laws) and/or repair and restore the Building to an
architecturally complete office building; provided, however, that Landlord’s
obligations to so repair and restore shall be limited to the amount of any Award
received by Landlord and not required to be paid to any Lender (as defined in
Section 20.1). In

 

35



--------------------------------------------------------------------------------

no event shall Landlord have any obligation to repair or replace any
improvements in the Premises beyond the amount of any Award received by Landlord
for such repair or to repair or replace any of Tenant’s personal property, Trade
Fixtures, or Alterations. If a portion of the Premises is taken through
Condemnation and the amount of the Award is not sufficient to restore the
Premises to the condition existing prior to the Condemnation (excluding any
Alterations, Trade Fixtures and any of Tenant’s property), then Tenant shall
have the right to terminate this Lease by written notice to Landlord within
thirty (30) days following the Award, unless Landlord gives Tenant written
notice within twenty (20) days following the Award that Landlord will contribute
the amount in excess of the Award to repair and replace the Premises.

13.4 Abatement and Reduction of Rent. If any portion of the Premises is taken in
a Condemnation or is rendered permanently untenantable by repairs necessitated
by the Condemnation, and this Lease is not terminated, the Base Rent and
Additional Rent (consisting of Operating Costs and Taxes) payable under this
Lease shall be proportionally reduced as of the Date of Condemnation based upon
the percentage of rentable square feet in the Premises so taken or rendered
permanently untenantable. In addition, if this Lease remains in effect following
a Condemnation and Landlord proceeds to repair and restore the Premises, the
Base Rent and Additional Rent (consisting of Operating Costs and Taxes) payable
under this Lease shall be abated during the period of such repair or restoration
to the extent such repairs prevent Tenant’s use of the Premises.

13.5 Awards. Any Award made shall be paid to Landlord, and Tenant hereby assigns
to Landlord, and waives all interest in or claim to, any such Award, including
any claim for the value of the unexpired Term; provided, however, that Tenant
shall be entitled to receive, or to prosecute a separate claim for, an Award for
a temporary taking of the Premises or a portion thereof by a Condemnor where
this Lease is not terminated (to the extent such Award relates to the unexpired
Term), or an Award or portion thereof separately designated for relocation
expenses or the interruption of or damage to Tenant’s business or as
compensation for Tenant’s personal property, Trade Fixtures or Alterations,
provided that in no event will any Award to Tenant reduce any Award to which
Landlord would otherwise be entitled.

13.6 Waiver. Landlord and Tenant each hereby waive the provisions of California
Code of Civil Procedure Section 1265.130 and any other applicable existing or
future Law allowing either party to petition for a termination of this Lease
upon a partial taking of the Premises and/or the Property.

14. ASSIGNMENT AND SUBLETTING.

14.1 Landlord’s Consent Required. Tenant shall not assign this Lease or any
interest therein, or sublet or license or permit the use or occupancy of the
Premises or any part thereof by or for the benefit of anyone other than Tenant,
or in any other manner transfer all or any part of Tenant’s interest under this
Lease (each and all a “Transfer”), without the prior written consent of
Landlord, which consent (subject to the other provisions of this Article 14)
shall not be unreasonably withheld. Tenant’s right to make Permitted Transfers
without Landlord’s consent is covered by Section 14.9. If Tenant is a business
entity, any direct or indirect transfer of more than fifty percent (50%) of the
ownership interest of the entity (whether in a single transaction or in the
aggregate through more than one transaction), including a merger or
consolidation, shall be deemed a Transfer. Notwithstanding any provision in this
Lease to the contrary, Tenant shall not mortgage, pledge, hypothecate or
otherwise encumber this Lease or all or any part of Tenant’s interest under this
Lease. Any assignee, subtenant, user or oilier transferee under any proposed
Transfer is herein called a “Proposed Transferee”. Any assignee, subtenant, user
or other transferee either approved by Landlord or otherwise permitted under
this Lease without any requirement for Landlord’s consent is herein called a
“Transferee”.

 

36



--------------------------------------------------------------------------------

14.2 Reasonable Consent.

(a) Prior to any proposed Transfer, Tenant shall submit in writing to Landlord a
request for Landlord’s consent to the proposed Transfer (a “Transfer Consent
Request”) together with all of the following: (i) the name and legal composition
of the Proposed Transferee, (ii) the nature of the business proposed to be
carried on in the Premises; (iii) a current balance sheet, income and cash flow
statements for the last two years, and such other reasonable financial and other
information concerning the Proposed Transferee as Landlord may request; and
(iv) a copy of the proposed assignment, sublease or other agreement governing
the proposed Transfer. No later than twenty (20) days after Landlord receives
Tenant’s Transfer Consent Request and all of such information, Landlord shall
notify Tenant whether it approves or disapproves such Transfer or if it elects
to proceed under Section 14.7 (Landlord’s Right to Space).

(b) Tenant acknowledges and agrees that, among other circumstances for which
Landlord could reasonably withhold consent to a proposed Transfer, it shall be
reasonable for Landlord to withhold consent where (i) the Proposed Transferee
does not intend itself to occupy the entire portion of the Premises assigned or
sublet, (ii) Landlord reasonably disapproves of the Proposed Transferee’s
business operating ability or history, reputation or creditworthiness or the
character of the business to be conducted by the Proposed Transferee at the
Premises, (iii) the Proposed Transferee is a governmental agency or unit or an
existing tenant in the Building, (iv) the proposed Transfer would violate any
“exclusive” rights of any tenants in the Building, (v) a proposed Transfer would
violate any Encumbrance, (vi) any Lender objects to the proposed Transfer, or
(vii) Landlord otherwise determines that the proposed Transfer would have the
effect of decreasing the value of the Property or increasing the expenses
associated with operating, maintaining and repairing the Property.

14.3 Transfer Consideration. If Landlord consents to a Transfer, then Tenant
(and any assignee or first, second or third tier sublessee, provided that
Landlord consents to such further Transfer) shall pay to Landlord, as additional
rent, within ten (10) days after receipt by Tenant (or any assignee or first,
second or third tier sublessee), fifty percent (50%) of all “Transfer
Consideration,” which shall mean any and all consideration, however described or
denominated, paid or payable by the Transferee for the Transfer. In the case of
a sublease, Transfer Consideration includes any “key money” or other non-rent
consideration payable in connection with the sublease, plus the excess of the
rent payable by the subtenant over the amount of Base Rent and Additional Rent
payable hereunder applicable to the subleased space, less the direct,
out-of-pocket costs paid by Tenant (or any assignee or first, second or third
tier sublessee, if applicable) for necessary Alterations and brokerage
commissions to procure the subtenant, which costs shall be amortized on a
straight-line basis over the term of the sublease.

14.4 No Release Of Tenant. No consent by Landlord to any Transfer shall relieve
Tenant of any obligation to be performed by Tenant under this Lease, whether
occurring before or after such consent, assignment, subletting or other
Transfer. Each Transferee shall be jointly and severally liable with Tenant (and
Tenant shall be jointly and severally liable with each Transferee) for the
payment of rent (or, in the case of a sublease, rent in the amount set forth in
the sublease) and for the performance of all other terms and provisions of this
Lease. The

 

37



--------------------------------------------------------------------------------

consent by Landlord to any Transfer shall not relieve Tenant or any such
Transferee from the obligation to obtain Landlord’s express prior written
consent to any subsequent Transfer by Tenant or any Transferee. The acceptance
of rent by Landlord from any other person (whether or not such person is an
occupant of the Premises) shall not be deemed to be a waiver by Landlord of any
provision of this Lease or to be a consent to any Transfer.

14.5 Expenses and Attorneys’ Fees. Tenant shall pay to Landlord on demand all
costs and expenses (including reasonable attorneys’ fees in the amount of
Landlord’s actual costs, but not less than $2,500.00 nor more than $10,000.00
for each proposed Transfer) incurred by Landlord in connection with reviewing or
consenting to any proposed Transfer (including any request for consent to, or
any waiver of Landlord’s rights in connection with, any security interest in any
of Tenant’s property at the Premises).

14.6 Effectiveness of Transfer. Prior to the date on which any permitted
Transfer (whether or not requiring Landlord’s consent) becomes effective, Tenant
shall deliver to Landlord a counterpart of the fully executed Transfer document
and Landlord’s standard form of Consent to Assignment or Consent to Sublease
executed by Tenant and the Transferee in which each of Tenant and the Transferee
confirms its obligations pursuant to this Lease. Failure or refusal of a
Transferee to execute any such instrument shall not release or discharge the
Transferee from liability as provided herein. The voluntary, involuntary or
other surrender of this Lease by Tenant, or a mutual cancellation by Landlord
and Tenant, shall not work a merger, and any such surrender or cancellation
shall, at the option of Landlord, either terminate all or any existing subleases
or operate as an assignment to Landlord of any or all of such subleases.

14.7 Landlord’s Right to Space.

(a) Landlord’s Recapture Right. Notwithstanding any other provision of this
Article 14 to the contrary, but subject to Section l4.7(b), if Tenant notifies
Landlord that it desires to enter into a Transfer , then Landlord, in lieu of
consenting to such Transfer, may elect, within twenty (20) days after receipt of
Tenant’s Transfer Consent Request and all of the required information specified
in Section l4.2(a) to: (i) in the case of an assignment of this Lease, to
terminate this Lease, (ii) in the case of a sublease of one or more entire
Floors, to terminate this Lease as it relates to the space proposed to be
subleased by Tenant, or (iii) in the case of a sublease of more than three
(3) full Floors or more than fifty percent (50%) of the Premises, to terminate
this Lease. In such event, this Lease will terminate (or the space proposed to
be subleased will be removed from the Premises subject to this Lease and the
Base Rent and Tenant’s Share under this Lease shall be proportionately reduced)
on the earlier of (x) sixty (60) days after Landlord’s notice to Tenant making
the election set forth in this Section 14.7, or (y) the date the Transfer was
proposed to be effective, if such date is specified in Tenant’s notice to
Landlord regarding the proposed Transfer, and Landlord may lease such space to
any party, including the prospective Transferee identified by Tenant.

(b) Tenant’s Preliminary Notice. If Tenant contemplates effectuating a Transfer
that would trigger Landlord’s rights under Section l4.7(a) (“Recapture Rights”),
then Tenant shall have the right, but not the obligation, to provide a
preliminary written notice of such intention to Landlord prior to marketing the
Premises or portions thereof for assignment or sublease or offering the Premises
or portions thereof for assignment or sublease to a Proposed

 

38



--------------------------------------------------------------------------------

Transferee (each such notice, a “Preliminary Notice”). Within twenty (20) days
after Landlord receives a Preliminary Notice, Landlord shall notify Tenant
whether Landlord would exercise its Recapture Rights under Section 14.7(a) with
respect to the Premises or the portion thereof described in such Preliminary
Notice if Tenant were to complete a Transfer of such Premises or portion
thereof. If Landlord notifies Tenant that it would elect to exercise its
Recapture Rights (“Landlord’s Intention to Recapture Notice”), then Tenant shall
not market or offer the Premises or the applicable portion thereof to a
Potential Transferee and, in lieu thereof, this Lease shall terminate with
respect to the Premises or the applicable portion thereof on a date specified by
Tenant, but in no event earlier than thirty (30) days after the date of
Landlord’s attention to Recapture Notice or later than nine (9) months after the
date of the Preliminary Notice. If Landlord notifies Tenant that it would not
elect to exercise its Recapture Rights, then Tenant shall have the right to
market or offer the Premises or the applicable portion thereof to a Potential
Transferee and all of the terms of this Article 14 shall be applicable thereto
(including, without limitation, Tenant’s obligation to provide notice to
Landlord and to obtain Landlord’s consent to the applicable Transfer pursuant to
Section 14.2(b) above), but Landlord shall have no Recapture Rights under
Section 14.7(a) with respect to the specific proposed Transfer described in
Tenant’s Preliminary Notice.

14.8 Assignment of Sublease Rents. Tenant hereby absolutely and irrevocably
assigns to Landlord any and all rights to receive rent and other consideration
from any sublease and agrees that Landlord, as assignee or as attorney-in-fact
for Tenant for purposes hereof, or a receiver for Tenant appointed on Landlord’s
application may (but shall not be obligated to) collect such rents and other
consideration and apply the same toward Tenant’s obligations to Landlord under
this Lease; provided, however, that Landlord grants to Tenant at all tunes prior
to occurrence of any Event of Default a revocable license to collect such rents
(which license shall automatically and without notice be deemed to have been
revoked and terminated immediately upon any Event of Default).

14.9 Permitted Transfers. As used herein, the term “Permitted Transfer” means
Tenant’s assignment of its interest in this Lease to: (i) a successor
corporation to Tenant resulting from the merger, consolidation or non-bankruptcy
reorganization of Tenant, (ii) a purchaser of all of Tenant’s assets as an
ongoing concern, or (iii) an “Affiliate” (as defined below) of Tenant. The term
“Permitted Transferee” means the assignee of Tenant’s interest in this Lease in
a Permitted Transfer. Notwithstanding Section 14.1, Tenant shall have the right
to make Permitted Transfers, and Landlord shall not have a consent right
relating to Permitted Transfers, provided that all of the following conditions
(the “Permitted Transfer Requirements”) are satisfied: (A) the Permitted
Transferee must have a tangible net worth and net current assets sufficient to
fulfill the obligations of the original Tenant under this Lease and no less than
the tangible net worth and net current assets of Tenant immediately prior to
such Permitted Transfer; (B) there must be no change in the use of the Premises;
(C) the Permitted Transfer and the use of the Premises by the Permitted
Transferee must not violate any covenant or agreement of Landlord respecting
exclusivity or any other matter; and (D) prior to effectuating any Permitted
Transfer, Tenant shall have provided to Landlord all information required for
Landlord to determine, the Landlord shall have determined, that such transaction
is a Permitted Transfer and that the Permitted Transfer Requirements are
satisfied. Tenant shall not effectuate any Permitted Transfer until Landlord
notifies Tenant in writing that such transaction is a Permitted Transfer and
that the

 

39



--------------------------------------------------------------------------------

Permitted Transfer Requirements are satisfied, which notice Landlord shall
provide to Tenant no later than thirty (30) days after Landlord’s receipt of
Tenant’s notice of the proposed Permitted Transfer and delivery to Landlord of
all information required by Landlord to substantiate the Permitted Transfer
Requirements (collectively, “Tenant’s Permitted Transfer Notice”). If Landlord
fails to respond to Tenant’s Permitted Transfer Notice on or before thirty
(30) days after Landlord’s receipt thereof, then Tenant shall have the right to
send Landlord a second written notice (a “Second Request”). If Landlord fails to
respond to Tenant’s Second Request on or before seven (7) Business Days after
Landlord’s receipt thereof, and if Tenant’s Second Request clearly states IN ALL
CAPITAL LETTERS that Landlord’s failure to respond to such Second Request on or
before seven (7) Business Days after Landlord’s receipt thereof shall be deemed
Landlord’s determination that the proposed Transfer is a Permitted Transfer,
then Landlord’s failure to respond during such seven (7) Business Day period
shall be deemed Landlord’s determination that the proposed Transfer is a
Permitted Transfer. The provisions of Section 14.7 (Landlord’s right to
terminate the Lease) shall not apply with respect to a Permitted Transfer, but
each Permitted Transfer shall be subject to all other terms and conditions of
this Lease (other than the requirement for Landlord’s consent). Tenant shall
remain liable under this Lease after any Permitted Transfer. For the purposes of
this Section 14.9, the term “Affiliate” of Tenant means any entity controlling,
controlled by or under common control with Tenant. “Control” as used herein
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such controlled entity, and the
ownership, or possession of the right to vote, in the ordinary direction of its
affairs, of at least fifty percent (50%) of the voting interest in such entity.
Notwithstanding Tenant’s right to make a Permitted Transfer pursuant to the
provisions of this Section 14.9, Tenant may not, through use of its rights under
this Section 14.9 in two or more transactions (whether separate transactions or
steps or phases of a single transaction), at one time or over time, whether by
first assigning this Lease to a subsidiary and then merging the subsidiary into
another entity or selling the stock of the subsidiary or by other means, assign
this Lease, or transfer control of Tenant, to any person or entity that is not a
subsidiary, affiliate or controlling corporation of the original Tenant, as then
constituted, existing prior to the commencement of such transactions, without
first obtaining Landlord’s prior written consent and complying with all other
applicable provisions of this Article 14.

15. DEFAULT AND REMEDIES.

15.1 Events of Default. The occurrence of any of the following shall constitute
an “Event of Default”:

(a) Tenant fails to make any payment of Rent or any other amount payable
pursuant to this Lease when due; provided, however, that not more than one time
each calendar year, Landlord shall give Tenant a written notice of nonpayment
prior to declaring an Event of Default for nonpayment of Rent, and Tenant shall
not be deemed in default if Tenant pays such Rent within five (5) days after
Landlord’s notice (but after such notice, Landlord shall not be required to give
any further notice of nonpayment in such calendar year as a condition to
declaring an Event of Default for nonpayment of Rent). If Landlord accepts any
past due rent, such acceptance shall not be a waiver of any other prior breach
by Tenant under this Lease, other than the failure of Tenant to pay the
particular past due rent which Landlord has accepted.

 

40



--------------------------------------------------------------------------------

(b) Tenant abandons the Premises.

(c) Tenant fails timely to deliver any subordination document, estoppel
certificate or financial statement requested by Landlord within the applicable
time period specified in Article 20 (Encumbrances) and Article 21 (Estoppel
Certificates and Financial Statements) and such failure continues for more than
ten (10) days after written notice from Landlord.

(d) Tenant violates the restrictions on Transfer set forth in Article 14
(Assignment and Subletting).

(e) Tenant ceases doing business as a going concern; makes an assignment for the
benefit of creditors; is adjudicated an insolvent, files a petition (or files an
answer admitting the material allegations of a petition) seeking relief under
any state or federal bankruptcy or other Law affecting creditors’ rights; all or
substantially all of Tenant’s assets are subject to judicial seizure or
attachment and are not released within thirty (30) days, or Tenant consents to
or acquiesces in the appointment of a trustee, receiver or liquidator for Tenant
or for all or any substantial part of Tenant’s assets.

(f) Tenant fails, within ninety (90) days after the commencement of any
proceedings against Tenant seeking relief under any state or federal bankruptcy
or other Law affecting creditors’ rights, to have such proceedings dismissed, or
Tenant fails, within ninety (90) days after an appointment, without Tenant’s
consent or acquiescence, of any trustee, receiver or liquidator for Tenant or
for all or any substantial part of Tenant’s assets, to have such appointment
vacated.

(g) Tenant fails to perform or comply with any provision of this Lease other
than those described in (a) through (f) above, and does not fully cure such
failure within thirty (30) days after notice to Tenant or, if such failure
cannot be cured within such 30-day period, Tenant fails within such 30-day
period to commence, and thereafter diligently proceed with, all actions
necessary to cure such failure as soon as reasonably possible but in all events
within ninety (90) days of such notice; provided, however, that if Tenant’s
failure is disrupting other tenants ill the Building or creating a health or
safety hazard, then Tenant shall commence to cure as soon as reasonably possible
under the circumstances.

15.2 Remedies. Upon the occurrence of an Event of Default, Landlord shall have
the following remedies, which shall not be exclusive but shall be cumulative and
shall be ill addition to any other remedies now or hereafter allowed by law:

(a) Landlord may terminate Tenant’s right to possession of the Premises at any
time by written notice to Tenant. Tenant expressly acknowledges that in the
absence of such written notice from Landlord, no other act of Landlord,
including recently into the Premises, efforts to relet the Premises, reletting
of the Premises for Tenant’s account, storage of Tenant’s personal property and
Trade Fixtures, acceptance of keys to the Premises from Tenant or exercise of
any other rights and remedies under this Section, shall constitute an acceptance
of Tenant’s surrender of the Premises or constitute a termination of this Lease
or of Tenant’s right to possession of the Premises. Upon such termination in
writing of Tenant’s right to possession of the Premises, as herein provided,
this Lease shall terminate and Landlord shall be entitled to recover damages
from Tenant as provided in California Civil Code Section 1951.2 and any other
applicable existing or future Law providing for recovery of damages for such
breach, including the right to recover from Tenant, as damages, all of the
following: (i) the worth at the time of award of any unpaid rent and other sums
due under the Lease which has been earned at the time of such termination;
(ii) the

 

41



--------------------------------------------------------------------------------

worth at the time of award of the amount by which the unpaid rent and other sums
due under the Lease which would have been earned after termination until the
time of award exceeds the amount of such rental or other loss Tenant proves
could have been reasonably avoided; (iii) the worth at the time of award of the
amount by which the unpaid rent and other sums due under the Lease for the
balance of the Term after the time of award exceeds the amount of such rental or
other loss that Tenant proves could be reasonably avoided; (iv) any other amount
necessary to compensate Landlord for the detriment proximately caused by
Tenant’s failure to perform its obligations under this Lease or which in the
ordinary course of things would be likely to result therefrom; and (v) such
other amounts in addition to or in lieu of the foregoing as may be permitted by
applicable law. As used in clauses (i) and (ii) above, the “worth at the time of
award” is computed by allowing interest at the then maximum rate allowed by the
usury or similar law, if any. As used in clause (iii) above, the “worth at the
time of award” is computed by discounting such amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%). For purposes of the above measure of damages, rent includes Additional
Rent as reasonably estimated by Landlord.

(b) Landlord shall have the remedy described in California Civil Code
Section 1951.4 (Landlord may continue this Lease in effect after Tenant’s breach
and recover rent as it becomes due, if Tenant has the right to sublet or assign,
subject only to reasonable limitations).

(c) Landlord may cure the Event of Default at Tenant’s expense. If Landlord pays
any sum or incurs any expense in curing the Event of Default, Tenant shall
reimburse Landlord upon demand for the amount of such payment or expense with
interest at the Interest Rate from the date the sum is paid or the expense is
incurred until Landlord is reimbursed by Tenant. Upon request by Tenant,
Landlord shall furnish Tenant with reasonably available documentation showing
such expenses incurred by Landlord.

(d) Landlord may remove all of Tenant’s property from the Premises, and such
property may be stored by Landlord in a public warehouse or elsewhere at the
sole cost and for the account of Tenant. If Landlord does not elect to store any
or all of Tenant’s property left in the Premises, then at any time after
Landlord has given Tenant five (5) days written notice of such property left by
Tenant in the Premises, Landlord may consider such property to be abandoned by
Tenant, and Landlord may thereupon dispose of such property in any manner deemed
appropriate by Landlord. Any proceeds realized by Landlord on the disposal of
any such property shall be applied first to offset all expenses of storage and
sale, then credited against Tenant’s outstanding obligations to Landlord under
this Lease, and any balance remaining after satisfaction of all obligations of
Tenant under this Lease shall be delivered to Tenant.

15.3 Default by Landlord. Landlord shall not be deemed in default of this Lease
unless Landlord fails within a reasonable time to perform an express obligation
required to be performed by Landlord pursuant to this Lease. For purposes of
this Section 15.3, a reasonable time shall in no event be less than thirty
(30) days after Landlord’s receipt of a written notice from Tenant specifying in
detail the obligation that Landlord has not performed; provided, however, that
if the nature of Landlord’s obligation is such that more than thirty (30) days
after such notice are reasonably required for its performance, then Landlord
shall not be in default of this Lease if performance is commenced within such
30-day period and thereafter diligently pursued to completion. Notwithstanding
any other provision of this Lease to the contrary, in no event shall Landlord be
liable to Tenant for any punitive or consequential damages or damages for loss
of business by Tenant.

 

42



--------------------------------------------------------------------------------

16. LATE CHARGE AND INTEREST.

16.1 Late Charge. If any payment of Rent is not received by Landlord when due,
Tenant shall pay to Landlord on demand as a late charge (the “Late Charge”) an
additional amount equal to five percent (5%) of the overdue payment; provided,
however, that not more than one time each calendar year, Landlord shall give
Tenant a written notice of nonpayment prior to charging the Late Charge, and
Tenant shall not be required to pay the Late Charge if Tenant pays such Rent
within five (5) days after Landlord’s notice (but after such notice, Landlord
shall not be required to give any further notice of nonpayment in such calendar
year as a condition to charging the Late Charge).

16.2 Interest. In addition to the late charges referred to above, which are
intended to defray Landlord’s costs resulting from late payments, any payment
from Tenant to Landlord not paid when due shall at Landlord’s option bear
interest from the date due until paid to Landlord by Tenant at the rate often
percent (10%) per annum or the maximum lawful rate that Landlord may charge to
Tenant under applicable laws, whichever is less (the “Interest Rate”).
Acceptance of any late charge and/or interest shall not constitute a waiver of
Tenant’s default with respect to the overdue sum or prevent Landlord from
exercising any of its other rights and remedies under this Lease.

17. WAIVER. No provisions of this Lease shall be deemed waived by Landlord
unless such waiver is in a writing signed by Landlord. The waiver by Landlord of
any breach of any provision of this Lease shall not be deemed a waiver of such
provision or of any subsequent breach of the same or any other provision of this
Lease. No delay or omission in the exercise of any right or remedy of Landlord
upon any default by Tenant shall impair such right or remedy or be construed as
a waiver. Landlord’s acceptance of any payments of rent due under this Lease
shall not be deemed a waiver of any default by Tenant under this Lease
(including Tenant’s recurrent failure to timely pay rent) other than Tenant’s
nonpayment of the accepted sums, and no endorsement or statement on any check or
payment or in any letter or document accompanying any check or payment shall be
deemed an accord and satisfaction. Landlord’s consent to or approval of any act
by Tenant requiring Landlord’s consent or approval shall not be deemed to waive
or render unnecessary Landlord’s consent to or approval of any subsequent act by
Tenant.

18. ENTRY, INSPECTION AND CLOSURE. Upon at least twenty-four (24) hours’ oral or
written notice to Tenant (and without notice in emergencies), Landlord and its
authorized representatives may enter the Premises at all reasonable times to:
(a) determine whether the Premises are in good condition, (b) determine whether
Tenant is complying with its obligations under this Lease, (c) perform any
maintenance or repair of the Premises or the Building that Landlord has the
right or obligation to perform, (d) install or repair improvements for other
tenants where access to the Premises is required for such installation or
repair, (e) serve, post or keep posted any notices required or allowed under the
provisions of this Lease, (f) show the

 

43



--------------------------------------------------------------------------------

Premises to prospective brokers, agents, buyers, transferees, Lenders and,
during the last twelve (12) months of the Term (and immediately following
Tenant’s exercise of the Later Contraction Right [with respect to the
Contraction Floor] and Tenant’s exercise of the Early Termination Right),
tenants, or (g) do any other act or thing necessary for the safety or
preservation of the Premises, the Building and/or the Property. When reasonably
necessary, Landlord may temporarily close entrances, doors, corridors, elevators
or other facilities in the Building without liability to Tenant by reason of
such closure. Landlord shall use commercially reasonable efforts to conduct its
activities under this Section in a manner that will minimize inconvenience to
Tenant without incurring additional expense to Landlord. In no event shall
Tenant be entitled to an abatement of rent on account of any entity by Landlord,
and Landlord shall not be liable in any manner for any inconvenience, loss of
business or other damage to Tenant or other persons arising out of Landlord’s
entity on the Premises in accordance with this Section. No action by Landlord
pursuant to this paragraph shall constitute an eviction of Tenant, constructive
or otherwise, entitle Tenant to an abatement of rent or to terminate this Lease
or otherwise release Tenant from any of Tenant’s obligations under this Lease.

19. SURRENDER AND HOLDING OVER.

19.1 Surrender. Upon the expiration or termination of this Lease (including,
without limitation, any contraction under Section 1.5 or Section 1.8), Tenant
shall surrender the Premises and all Tenant Improvements and Alterations to
Landlord broom-clean and in their original condition, except for reasonable wear
and tear, damage from casualty or condemnation and any changes resulting from
approved Alterations; provided, however, that prior to the expiration or
termination of this Lease, Tenant, at its sole cost and expense, shall remove
all of the following and repair any damage caused to the Premises, the Building
or the Property caused by such removal: (i) all telephone and other cabling
installed in the Building by Tenant; (ii) all of Tenant’s personal property and
Trade Fixtures; and (iii) all Alterations that Landlord has elected to require
Tenant to remove as provided in Article 6 (Tenant Improvements & Alterations).
In addition, if Landlord has allowed Tenant to install any internal stairways in
the Premises (and this sentence shall not be construed as Landlord’s approval of
such work), then Tenant, at its sole cost and expense, must remove such
stairways, repair all damage caused by their removal, and restore the affected
area to its former condition. If such removal is not completed before the
expiration or termination of the Term, Landlord shall have the right (but no
obligation) to remove the same, and Tenant shall pay Landlord on demand for all
costs of removal and storage thereof and for the rental value of the Premises
for the period from the end of the Term through the end of the time reasonably
required for such removal. Landlord shall also have the right to retain or
dispose of all or any portion of such property if Tenant does not pay all such
costs and retrieve the property within ten (10) days after written notice from
Landlord (in which event title to all such property described in Landlord’s
notice shall be forfeited to and vest in Landlord). Tenant waives all Claims
against Landlord for any damage or loss to Tenant resulting from Landlord’s
removal, storage, retention, or disposition of any such property. Upon
expiration or termination of this Lease or of Tenant’s possession, whichever is
earliest, Tenant shall surrender all keys to the Premises (and any other part of
the Property for which Tenant has keys) and shall deliver to Landlord all keys
for or make known to Landlord the combination of locks on all safes, cabinets
and vaults that may be located in the Premises. The delivery of keys to the

 

44



--------------------------------------------------------------------------------

Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys me retained by Landlord. Tenant’s obligations under this Section shall
survive the expiration or termination of this Lease.

19.2 Holding Over. If Tenant (directly or through any Transferee or other
successor-in-interest of Tenant) remains in possession of the Premises after the
expiration or termination of this Lease, Tenant’s continued possession shall be
on the basis of a tenancy at the sufferance of Landlord. No act or omission by
Landlord, other than its specific written consent, shall constitute permission
for Tenant to continue in possession of the Premises, and if such consent is
given or determined to have been given by a court judgment, Landlord may
terminate Tenant’s holdover tenancy at any time upon thirty (30) days’ written
notice. In such event, Tenant shall continue to comply with or perform all the
terms and obligations of Tenant under this Lease, except that the monthly Base
Rent during Tenant’s holding over shall be one hundred fifty percent (150%) of
the Base Rent payable in the last full month prior to the termination hereof.
Acceptance by Landlord of rent after such termination shall not constitute a
renewal or extension of this Lease and nothing contained in this provision shall
be deemed to waive Landlord’s right of recently or any other right hereunder or
at law. Tenant shall pay, indemnify, defend and hold Landlord harmless from and
against all Claims arising or resulting directly or indirectly from Tenant’s
failure to timely surrender the Premises, including (i) any rent payable by or
any loss, cost, or damages claimed by any prospective tenant of the Premises,
and (ii) Landlord’s damages as a result of such prospective tenant rescinding or
refusing to enter into the prospective lease of the Premises by reason of such
failure to timely surrender the Premises.

20. ENCUMBRANCES.

20.1 Subordination. This Lease is expressly made subject and subordinate to any
mortgage, deed of trust, ground lease, underlying lease or like encumbrance
affecting any part of the Property or any interest of Landlord therein which is
now existing or may hereafter be executed or recorded (“Encumbrance”). The
lender, holder or secured party under any Encumbrance is hereinafter referred to
as a “Lender.” The subordination of this Lease to any future Encumbrance is
expressly conditioned upon Landlord’s obtaining from the Lender, for the benefit
of Tenant, a commercially reasonable subordination, non-disturbance and
attornment agreement (an “SNDA”) pursuant to which (i) this Lease is
subordinated to the lien of the Encumbrance and (ii) the Lender agrees not to
disturb or interfere with Tenant’s possession of the Premises or rights under
this Lease so long as there is no Event of Default on the part of Tenant. No
later than thirty (30) days after the mutual execution and delivery of this
Lease, Landlord shall provide Tenant with an SNDA from Landlord’s current
Lender. Tenant agrees that the form of SNDA attached hereto as Exhibit F is
acceptable to Tenant. With respect to all future Encumbrances (or prospective
future Encumbrances), Tenant shall execute and deliver to Landlord, from time to
time and no later than ten (10) Business Days after written request by Landlord,
an SNDA substantially in the form of Exhibit F or such other form as may be
required by the Lender. If the interest of Landlord in the Property is
transferred pursuant to or in lieu of proceedings for enforcement of any
Encumbrance (including, without limitation, any judicial foreclosure or
foreclosure by a power of sale in a deed of trust), Tenant shall, at the request
of the new owner, immediately attorn to, and become the tenant of, the new
owner, and this Lease shall continue in full force and effect as a direct lease
between the transferee and Tenant on the terms and conditions set forth in this
Lease and, at such new owner’s request, shall execute a new lease conforming the
lease term of this Lease.

 

45



--------------------------------------------------------------------------------

20.2 Mortgagee Protection. Tenant agrees to give every Lender, by certified
mail, a copy of any notice of default served upon Landlord, provided that prior
to such notice Tenant has been notified in writing (by way of notice of
assignment of rents and leases, or otherwise) of the address of such Lender. If
Landlord shall have failed to cure such default within thirty (30) days from the
effective date of such notice of default (or if such default cannot be cured
within that time, then such additional time as may be necessary to cure such
default), then the Lender shall have an additional thirty (30) days within which
to cure such default or if such default cannot be cured within that time, then
such additional time as may be necessary to cure such default (including the
time necessary to foreclose or otherwise terminate its Encumbrance, if necessary
to effect such cure), and this Lease shall not be terminated so long as such
remedies are being diligently pursued.

21. ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS.

21.1 Estoppel Certificates. Within ten (10) Business Days after written request
therefor, Tenant shall execute and deliver to Landlord, in a form provided by or
satisfactory to Landlord, a certificate stating that this Lease is in full force
and effect, describing this Lease and any amendments or modifications hereto,
acknowledging that this Lease is subordinate or prior, as the case may be, to
any Encumbrance and stating any other information Landlord may reasonably
request, including the commencement and expiration dates of the Term, the
monthly Base Rent, the date to which Rent has been paid, the amount of any
security deposit or prepaid rent, whether either patty hereto is in default
under the terms of the Lease, whether Landlord has completed its construction
obligations hereunder (if any), and whether Tenant has accepted the Premises.
Any person or entity purchasing, acquiring an interest in or extending financing
with respect to the Property shall be entitled to rely upon any such
certificate. If Tenant fails to deliver such certificate within ten (10) days
after Landlord’s second written request therefor, then Tenant’s failure to
deliver such statement within such time shall be conclusive upon Tenant that
this Lease is in full force and effect, without modification except as such
modifications are represented by Landlord, that there are no uncured defaults in
Landlord’s performance, that Tenant has no claims or offsets against Landlord,
and that not more than one month’s Base Rent has been paid in advance.

21.2 Financial Statements. Within ten (10) Business Days after written request
therefor, but not more than once a year (unless such financial statements are
required in connection with a sale or financing of the Building, in which case
such once-per-year limitation shall not apply), Tenant shall deliver to Landlord
a copy of the financial statements (including at least a year end balance sheet,
a statement of profit and loss, and a statement of cash flows) of Tenant for
each of the three most recently completed years (except that Tenant shall not be
required to provide Landlord with copies of financial statements for years that
were previously provided to Landlord), prepared in accordance with generally
accepted accounting principles (and, if such is Tenant’s normal practice,
audited by an independent certified public accountant), all then available
subsequent interim statements, and such other financial information as may
reasonably be requested by Landlord or required by any Lender. With respect to
Tenant’s financial

 

46



--------------------------------------------------------------------------------

information that is not publicly available (“Tenant’s Confidential
Information”), Landlord agrees that at all times, including after the
termination of this Lease, Landlord will maintain Tenant’s Confidential
Information in confidence and will share Tenant’s Confidential Information only
with Landlord’s employees, advisors, attorneys, accountants, lenders and
prospective lenders, and prospective buyers of the Property who have a
legitimate need to know such information (“Interested Parties”). If Landlord
provides Tenant’s Confidential information to any Interested Patties, then
Landlord shall require, in writing, that such interested Patties maintain the
confidentiality of Tenant’s Confidential Information. The foregoing provisions
of this Section shall not prevent the disclosure of Tenant’s Confidential
Information if required by any Law or governmental authority or in the event of
any litigation.

22. NOTICES. All notices, certificates or other communications required or
permitted to be given pursuant to this Lease must be given in writing and must
be delivered: (1) in person; or (2) by U.S. Postal Service certified mail
(postage prepaid, return receipt requested); or (3) by a commercial overnight
courier that guarantees next day delivery and provides a receipt. Any notice
required pursuant to any Laws may be incorporated into, given concurrently with
or given separately from any notice required under this Lease. Notices delivered
in person or by courier shall be effective upon delivery or refusal to accept
delivery. Notices delivered by certified mail shall be effective on the delivery
date shown on the return receipt. Notices shall be deemed given on the date that
the notice is “effective” as specified above in this Section. Whenever in this
Lese a party is required to take any action within a certain period of time
after notice from the other party, then such period of time shall begin to on
the date that the other party’s notice is “effective” as specified above in this
Section. Each party may change its address for notices hereunder, by notice to
the other party in accordance with this Section. If Tenant sublets the Premises,
notices from Landlord shall be effective on the subtenant when given to Tenant
pursuant to this Section.

23. ATTORNEYS’ FEES. In the event of any dispute between Landlord and Tenant in
any way related to this Lease, and whether involving contract and/or tort
claims, the non-prevailing party shall pay to the prevailing party all
reasonable attorneys’ fees and costs and expenses of any type incurred by the
prevailing party in connection with any action or proceeding (including any
appeal and the enforcement of any judgment or award), whether or not the dispute
is litigated or prosecuted to final judgment (collectively, “Fees”). Any Fees
incurred in enforcing a judgment shall be recoverable separately from any other
amount included in the judgment and shall survive and not be merged in the
judgment. The Fees shall be deemed an “actual pecuniary loss” within the meaning
of Bankruptcy Code Section 365(b)(l)(B), and notwithstanding the foregoing, all
Fees incurred by either party in any bankruptcy case filed by or against the
other party, from and after the order for relief until this Lease is rejected or
assumed in such bankruptcy case, will be “obligations of the debtor” as that
phrase is used in Bankruptcy Code Section 365(d)(3).

24. QUIET POSSESSION. Subject to Tenant’s full and timely performance of all of
Tenant’s obligations under this Lease and subject to the terms of this Lease,
including Article 20 (Encumbrances), Tenant shall have the quiet possession of
the Premises throughout the Term as against any persons or entities lawfully
claiming by, through or under Landlord.

25. SECURITY MEASURES. Landlord may, but shall be under no obligation to,
implement security measures for the Property, such as the registration or search
of all persons entering or leaving the Building, requiring identification for
access to the Building, evacuation of the Building for cause, suspected cause,
or for drill purposes, the issuance of magnetic pass cards or keys for Building
or elevator access and other actions that Landlord deems necessary or
appropriate to prevent any threat

 

47



--------------------------------------------------------------------------------

of property loss or damage, bodily injury or business interruption. Tenant shall
be responsible for any loss, theft or breakage of any such cards, which must be
returned by Tenant to Landlord upon expiration or earlier termination of the
Lease. Tenant shall pay to Landlord, upon demand, a reasonable fee for any card
not so returned. Landlord shall at all times have the right to change, alter or
reduce any such security services or measures. Tenant shall cooperate and comply
with, and cause Tenant’s Representatives and Visitors to cooperate and comply
with, such security measures. Landlord, its agents and employees shall have no
liability to Tenant or its Representatives or Visitors for the implementation or
exercise of, or the failure to implement or exercise, any such security measures
or for any resulting disturbance of Tenant’s use or enjoyment of the Premises.

26. FORCE MAJEURE. If Landlord is delayed, interrupted or prevented from
performing any of its obligations under this Lease, including its obligations
under the Work Letter Agreement if any, and such delay, interruption or
prevention is due to fire, act of God, governmental act or failure to act,
terrorist act, labor dispute, unavailability of labor or materials or any other
cause outside the reasonable control of Landlord, then the time for performance
of the affected obligations of Landlord shall be extended for a period
equivalent to the period of such delay, interruption or prevention.

27. RULES AND REGULATIONS. Tenant shall be bound by and shall comply with the
rules and regulations attached to and made a part of this Lease as Exhibit C, as
well as any reasonable rules and regulations hereafter adopted by Landlord
(collectively, the “Building Rules”). Landlord shall not be responsible to
Tenant or to any other person for any violation of, or failure to observe, the
Building Rules by any other tenant or other person.

28. LANDLORD’S LIABILITY. The term “Landlord,” as used in this Lease, shall mean
only the owner or owners of the Building at the time in question. In the event
of any conveyance of title to the Building, then from and after the date of such
conveyance, the transferor Landlord shall be relieved of all liability with
respect to Landlord’s obligations to be performed under this Lease after the
date of such conveyance. Notwithstanding any other term or provision of this
Lease, the liability of Landlord for its obligations under this Lease is limited
solely to Landlord’s interest in the Building as the same may from time to time
be encumbered, and no personal liability shall at any time be asserted or
enforceable against any other assets of Landlord or against Landlord’s partners
or members or its or their respective partners, shareholders, members,
directors, officers or managers on account of any of Landlord’s obligations or
actions under this Lease.

29. CONSENTS AND APPROVALS.

29.1 Determination in Good Faith. Wherever the consent, approval, judgment or
determination of Landlord is required or permitted under this Lease, Landlord
may exercise its good faith business judgment in granting or withholding such
consent or approval or in making such judgment or determination without
reference to any extrinsic standard of reasonableness, unless the specific
provision contained in this Lease providing for such consent, approval, judgment
or determination specifies that Landlord’s consent or approval is not to be
unreasonably withheld, or that such judgment or determination is to be
reasonable, or otherwise specifies the standards under which Landlord may
withhold its consent.

 

48



--------------------------------------------------------------------------------

29.2 No Liability Imposed on Landlord. The review and/or approval by Landlord of
any item or matter to be reviewed or approved by Landlord under the terms of
this Lease or any Exhibits or Addenda hereto shall not impose upon Landlord any
liability for the accuracy or sufficiency of any such item or matter or the
quality or suitability of such item for its intended use. Any such review or
approval is for the sole purpose of protecting Landlord’s interest in the
Property, and no third patties, including Tenant or the Representatives and
Visitors of Tenant or any person or entity claiming by, through or under Tenant,
shall have any rights as a consequence thereof.

30. WAIVER OF RIGHT TO JURY TRIAL. To the extent permitted by Law, Landlord and
Tenant waive their respective rights to trial by jury of any contract or tort
claim, counterclaim, cross-complaint, or cause of action in any action,
proceeding, or hearing brought by either party against the other on any matter
arising out of or in any way connected with this Lease, the relationship of
Landlord and Tenant, or Tenant’s use or occupancy of the Premises, including any
claim of injury or damage or the enforcement of any remedy under any current or
future Law.

31. BROKERS. Landlord shall pay the brokerage commissions payable in connection
with this Lease in accordance with Landlord’s separate written agreement with
Landlord’s Broker, subject to the terms and conditions of this Lease. Tenant
warrants and represents to Landlord that in the negotiating or making of this
Lease neither Tenant nor anyone acting on Tenant’s behalf has dealt with any
broker or finder who might be entitled to a fee or commission for this Lease
other than the Brokers identified in the Basic Lease Information. Tenant shall
indemnify and hold Landlord harmless from any claim or claims, including costs,
expenses and attorney’s fees, incurred by Landlord asserted by any other broker
or finder for a fee or commission based upon any dealings with or statements
made by Tenant or Tenant’s Representatives.

 

32. FUTURE BUILDING SIGNAGE.

32.1 General. Landlord shall install exterior signage on the Building and a
ground-level monument sign near the Building, in an amount and of a type which
have not yet been determined (collectively, the “Future Building Signage”),
subject to: (I) Landlord’s obtaining all required permits and approvals, on
conditions acceptable to Landlord in Landlord’s sole and absolute discretion;
(2) Landlord’s approval, in Landlord’s sole and absolute discretion, of the
plans, specifications, design, location, size and type of such signage
(including, without limitation, the manner of attachment to the Building); and
(3) Landlord’s approval, in Landlord’s reasonable good faith discretion, of the
cost of such signage. Landlord shall not be required to install the Future
Building Signage if the foregoing conditions are not satisfied. The Future
Building Signage shall be subject to the requirements of all applicable Laws.
Provided that, and only as long as, Bare Escentuals, Beauty, Inc. (or its
Permitted Transferee) is then leasing and occupying at least 75,000 rentable
square feet in the Building (and subleasing to a third patty is not considered
“occupying”), Tenant shall have the right to be located on the Future Building
Signage. If the Future Building Signage consists of one sign on each of two
different facades of the Building, then Tenant shall be entitled to one sign on
one facade, and shall be entitled to choose the facade that it prefers. If the
Future Building Signage consists of two signs on each of two different facades
of the Building, then Tenant shall be entitled to one sign on each facade, in

 

49



--------------------------------------------------------------------------------

the location chosen by Tenant. If Landlord installs a ground-level monument sign
near the Building, then Tenant shall be entitled to one sign on such monument
sign, and shall be entitled to choose the location of its sign on such monument
sign (although the location of the monument sign shall be chosen by Landlord).
As long as Tenant has the right to be located on, and is located on, the Future
Building Signage, no other tenant on the Future Building Signage shall have a
sign that is larger than Tenant’s sign, but other tenants may have signs that
are as large as Tenant’s sign, if Landlord so elects. All aspects of the design
of Tenant’s sign(s) (including, without limitation, color, graphics and size,
which shall be consistent with Tenant’s corporate branding) shall be subject to
Landlord’s prior written approval, which shall not be unreasonably withheld,
conditioned or delayed.

32.2 Costs and Tenant’s Right to Signage. As used herein, the term “Tenant’s
Signage Share” means the ratio, expressed as a percentage, obtained by dividing
the number of Tenant’s signs by the total number of signs on the Future Building
Signage. The existing building sign shall not be included in such calculation.
By way of example only, if there were a total of two signs and Tenant had one
sign, then Tenant’s Signage Share would be 50%, and if there were a total of
four signs and Tenant had two signs, then Tenant’s Signage Share would be 50%.
Tenant shall pay to Landlord, within ten (10) days after demand, Tenant’s
Signage Share of all costs and expenses of the Future Building Signage,
including, without limitation, all costs and expenses of permitting, approvals,
design, construction, fabrication and installation, as well as all consultants’
fees. If at any time Bare Escentuals, Beauty, Inc. (or its Permitted Transferee)
is not leasing and occupying at least 75,000 rentable square feet in the
Building (and subleasing to a third party is not considered “occupying”), and in
any event upon the expiration or earlier termination of this Lease, Tenant shall
pay to Landlord all costs and expenses of removing Tenant’s signage, repairing
any damage caused by its removal, and restoring the affected area. The other
tenants or parties appearing on the Future Building Signage (or any other
signage) shall be selected from time to time by Landlord, in its sole and
absolute discretion and Tenant shall have no approval right relating thereto.

32.3 Cooperation in Good Faith. Because the details of the Future Building
Signage are not known as of the time of this Agreement, Landlord and Tenant
shall work cooperatively, reasonably and in good faith with respect to the
matters addressed by this Section 32.

33. ENTIRE AGREEMENT. This Lease, including the Exhibits and any Addenda
attached hereto, and the documents referred to herein, if any, constitute the
entire agreement between Landlord and Tenant with respect to the leasing of
space by Tenant in the Building, and supersede all prior or contemporaneous
agreements, understandings, proposals and other representations by or between
Landlord and Tenant, whether written or oral, all of which are merged herein;
provided, however, that the Existing Lease shall remain in effect until its
expiration date of July 31, 2015 (unless sooner terminated as provided therein).
Nothing in this Lease shall be deemed to terminate, modify or otherwise affect
the Guaranty of Lease that guarantees Tenant’s obligations and liabilities under
the Existing Lease, although Landlord and Tenant acknowledge and agree that such
Guaranty of Lease does not apply to Tenant’s obligations and liabilities under
this Lease, except to the extent relating to the period of time contained within
the Term of the Existing Lease. Neither Landlord nor Landlord’s agents have made
any representations or warranties with respect to the Premises, the Building,
the Property

 

50



--------------------------------------------------------------------------------

or this Lease except as expressly set forth herein, and no rights, easements or
licenses shall be acquired by Tenant by implication or otherwise unless
expressly set forth herein. The submission of this Lease for examination does
not constitute an option for the Premises and this Lease shall become effective
as a binding agreement only upon execution and delivery thereof by Landlord to
Tenant.

34. MISCELLANEOUS. This Lease may not be amended or modified except by a writing
signed by Landlord and Tenant. Subject to Article 14 (Assignment and Subletting)
and Article 28 (Landlord’s Liability), this Lease shall be binding on and shall
inure to the benefit of the parties and their respective successors, assign and
legal representatives. The determination that any provisions hereof may be void,
invalid, illegal or unenforceable shall not impair any other provisions hereof
and all such other provisions of this Lease shall remain in full force and
effect. The unenforceability, invalidity or illegality of any provision of this
Lease under particular circumstances shall not render unenforceable, invalid or
illegal other provisions of this Lease, or the same provisions under other
circumstances. This Lease shall be construed and interpreted in accordance with
the laws (excluding conflict of laws principles) of the State in which the
Building is located. The provisions of this Lease shall be construed in
accordance with the fair meaning of the language used and shall not be strictly
construed against either party, even if such party drafted the provision in
question. When required by the context of this Lease, the singular includes the
plural. Unless the context requires otherwise, capitalized terms used in this
Lease shall have the meanings given for them in this Lease (including the Basic
Lease Information). Wherever the term “including” is used in this Lease, it
shall be interpreted as meaning “including, but not limited to” the matter or
matters thereafter enumerated. The term “building standard” means Landlord’s
then current basic standard (as opposed to more exclusive or deluxe finishes and
items that may be selected by a particular tenant) for Building furnishings,
fixtures, signage, paint, carpet and other items. If any time period in this
Lease is calculated based on a certain number of “months,” then such time period
shall be calculated based on the way that dates are numbered in the applicable
months, rather than the actual number of days elapsed (for example, the period
from February 15 to March 15 is considered one month, notwithstanding that such
period contains fewer than 30 days, and the period from September 15 to
December 15 is considered three months, notwithstanding that such period
contains 91 days). References in this Lease to “Sections” or “Articles” shall
mean, unless the context requires otherwise, the Sections and Articles of this
Lease. The captions contained in this Lease are for purposes of convenience only
and may not to be used to interpret or construe this Lease. If more than one
person or entity is identified as Tenant hereunder, the obligations of each and
all of them under this Lease shall be joint and several. Time is of the essence
with respect to this Lease, except as to the conditions relating to the delivery
of possession of the Premises to Tenant. Neither Landlord nor Tenant shall
record this Lease.

35. AUTHORITY. lf Tenant is a corporation, partnership, limited liability
company or other form of business entity, Tenant and the person(s) signing this
Lease on behalf of Tenant warrant and represent that Tenant is a duly organized
and validly existing entity, that Tenant has full right and authority to enter
into this Lease, and that the person(s) signing on behalf of Tenant are
authorized to do so and have the power to bind Tenant to this Lease. Tenant
shall provide Landlord upon request with evidence reasonably satisfactory to
Landlord confirming the foregoing representations.

 

51



--------------------------------------------------------------------------------

36. DISABILITY ACCESS DISCLOSURES.

36.1 Civil Code Section 1938 Disclosure. Landlord hereby discloses, and Tenant
hereby acknowledges, that neither the Premises nor the Building has been
inspected by a Certified Access Specialist.

36.2 San Francisco Accessibility Disclosure. Tenant acknowledges and agrees
that: (1) Tenant has received, read, understood and signed the Disability Access
Obligations Notice attached hereto as part of Exhibit D; (2) Tenant has
received, read and understood the Disability Access Brochure attached hereto as
part of Exhibit E; and (3) this Lease clearly and satisfactorily explains
Landlord’s and Tenant’s respective obligations and liabilities for making and
paying for

 

52



--------------------------------------------------------------------------------

36. DISABILITY ACCESS DISCLOSURES .

36.1 Civil Code Section 1938 Disclosure. Landlord hereby discloses, and Tenant
hereby acknowledges, that neither the Premises nor the Building has been
inspected by a Certified Access Specialist.

36.2 San Francisco Accessibility Disclosure. Tenant acknowledges and agrees
that: (1) Tenant has received, read, understood and signed the Disability Access
Obligations Notice attached hereto as part of Exhibit D; (2) Tenant has
received, read and understood the Disability Access Brochure attached hereto as
part of Exhibit E; and (3) this Lease clearly and satisfactorily explains
Landlord’s and Tenant’s respective obligations and liabilities for making and
paying for required disability access improvements on the Premises. Landlord and
Tenant shall use reasonable efforts to notify each other if they make
alterations to the Premises that might impact accessibility under federal and
state disability access laws. TENANT SHOULD NOTE THAT the Premises and the
Property may not currently meet all applicable construction-related
accessibility standards, including standards for public restrooms and ground
floor entrances and exits.

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Lease as of the
date first above written.

 

LANDLORD:     TENANT:

FORWARD ONE, LLC, a California limited liability company

   

BARE ESCENTUALS BEAUTY, INC., a Delaware corporation

By:  Forward Time Corporation,

   

a California corporation, its Manager

       

 

53



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

[Image]

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER AGREEMENT

THIS WORK LETTER AGREEMENT (“Agreement”) is made and entered into by and between
FORWARD ONE, LLC (“Landlord”) and BARE ESCENTUALS BEAUTY, INC. (“Tenant”), and
shall be deemed a part of the lease between Landlord and Tenant to which this
Agreement is attached (the “Lease”). This Agreement sets forth the obligations
of Landlord and Tenant with respect to the remodeling, renovation and
improvement of the Premises. Capitalized terms that are used herein and defined
in the Lease shall have the meaning given therein. Landlord and Tenant agree as
follows:

 

1. Applicability of This Agreement. Tenant shall be entitled to commence
Tenant’s Work at any time after the mutual execution and delivery of the Lease.
Notwithstanding whether or not the Existing Lease is in effect during the
performance of Tenant’s Work, the manner of performance of Tenant’s Work, the
parties’ rights and obligations with respect to Tenant’s Work and Tenant’s Work
itself shall be governed by this Agreement and all applicable provisions of the
Lease, and not by the Existing Lease.

 

2. Landlord’s Work and Tenant’s Work.

 

  (a)

Landlord’s Work. Tenant shall lease the Premises, and Landlord shall deliver the
Premises to Tenant, in their “as is” condition as of the date of the Lease and
Landlord shall have no obligation to perform any work or to make any
improvements to the Premises (including, without limitation, the mechanical
equipment and other equipment serving the Premises) or any other part of the
Building, except that Landlord shall perform or pay the cost of (as elected by
Landlord) the following work (“Landlord’s Work”): (i) construct new building
standard restrooms serving the Premises, which shall include any work in such
restrooms that is required to comply with the Americans With Disabilities Act;
and (ii) any work in the Common Areas of the Building (and expressly excluding
any work on any Floor of the Premises) that is required to provide a Title 24
compliant path of travel to the Premises. Notwithstanding the foregoing,
Landlord shall not be required to perform or pay the cost of any work (whether
required by applicable Laws, physical site conditions, engineering requirement
or otherwise) required as a result of Tenant’s installing internal stairways or
performing work to any existing stairway (if such work is a part of the approved
Working Drawings), and Tenant shall be responsible for the cost of all such work
(subject to the Construction Allowance) and shall perform such work with
contractors approved by Landlord, which approval shall not be unreasonably
withheld. The preceding sentence shall not be construed as Landlord’s consent to
the installation of internal stairways or any work to any existing stairway;
such work shall be subject to Landlord’s review and approval of the Preliminary
Plans and Working Drawings pursuant to Section 5 below and the other applicable
terms of the Lease and this Agreement. Landlord may perform Landlord’s Work
concurrently with Tenant’s performance of Tenant’s Work or (where feasible)

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

  after the completion of Tenant’s Work, and Landlord is not required to
complete Landlord’s Work prior to delivery of the Premises to Tenant; provided,
however, that any time after the exercise or lapse of the Early Contraction
Right contained in Section 1.5 of the Lease, if Landlord shall not already have
commenced Landlord’s Work, Tenant shall have the right to send Landlord a
written notice requiring Landlord to commence Landlord’s Work, in which case
Landlord shall commence Landlord’s Work no later than thirty (30) Business Days
after Landlord’s receipt of such notice.

 

  (b) Tenant’s Work. As used in this Agreement, the term “Tenant’s Work” means
that renovation and remodeling of the Premises to be performed by Tenant, which
shall be described in detail and shown on the Working Drawings (as defined
below), as modified by any change orders approved by Landlord. In general terms,
Tenant’s Work shall include all work required to renovate and remodel the
Premises and for Tenant to use and occupy the Premises as permitted by the Lease
and as required by applicable Laws. Tenant shall complete Tenant’s Work at
Tenant’s sole cost and expense, subject to the Construction Allowance described
below. Tenant shall ensure that Tenant’s Work complies with all Laws. Only new
(or refurbished and repurposed) and high quality materials of a type consistent
with Class A office space shall be used in Tenant’s Work. Tenant’s Work shall
also be deemed to include, and Tenant shall be required to perform at its sole
cost and expense (subject to the Construction Allowance and Landlord’s
obligation to perform Landlord’s Work under Section 2(a) above) pursuant to this
Agreement, all other work in the Premises and/or the Building that is:

(i) triggered or necessitated under Laws by the work described in the Working
Drawings (or any other work performed by Tenant), including, without limitation,
all fire and life safety code compliance work and all work required to be
performed pursuant to Laws relating to handicap access within the Premises;
and/or (ii) required in connection with the performance of the work described in
the Working Drawings (or any other work performed by Tenant) due to physical
site conditions or engineering requirements. Tenant shall be responsible for
ensuring, at its sole cost and expense, that no portion of Tenant’s Work would
adversely affect the LEED status of the Building and, prior to performing any
portion of Tenant’s Work, Tenant must provide Landlord’s architect with all
information necessary for Landlord’s architect to determine that the proposed
Tenant’s Work would not adversely affect the LEED status of the Building.

 

3.

Approval of Contractors. Tenant shall directly contract with all architects,
engineers, consultants, contractors and subcontractors (collectively, “Tenant’s
Contractors”) with respect to the design, construction and performance of
Tenant’s Work. All of Tenant’s Contractors shall be subject to Landlord’s prior
review and written approval, which shall not be unreasonably withheld. Tenant
shall submit to Landlord, prior to the commencement of construction, the
following information: (i) with respect to each of Tenant’s Contractors, the
name of the company and primary contact person, complete with address, email,
phone number and fax number (ii) the construction cost breakdown and total cost
for all portions of Tenant’s Work; (iii) the commencement date of

 

Exhibit B, Page 2



--------------------------------------------------------------------------------

  construction and the estimated date of completion of Tenant’s Work, broken
down separately with respect to each Floor of the Premises; and (iv) evidence of
insurance as required by Section 8 below. Tenant must use union labor in the
performance of Tenant’s Work. Tenant must use Landlord’s fire/life safety
contractor for all work relating to or affecting the fire/life safety systems,
provided that Landlord’s fire/life safety contractor charges commercially
reasonable rates (and if Tenant claims that Landlord’s fire/life safety
contractor does not charge commercially reasonable rates, the burden of proof
shall be on Tenant to show, by clear and convincing evidence, that Landlord’s
fire/life safety contractor does not charge commercially reasonable rates).

 

4. Construction Allowance.

 

  (a) Amount of Allowance. In the manner provided in this Section 4, Landlord
shall pay to Tenant a “Construction Allowance” of up to, but not exceeding,
$3,292,870.00 (calculated on the basis of $35.00 per rentable square foot and a
total Premises size of 94,082 rentable square feet), but not exceeding the
actual cost of Tenant’s Work. The amount of the Construction Allowance shall be
reduced at the rate of $35.00 per rentable square foot if Tenant exercises its
Early Contraction Right pursuant to Section 1.5 of the Lease. Landlord shall be
entitled to withhold a portion of the Construction Allowance attributable 14,405
rentable square feet of the Premises until the Early Contraction Right lapses
without Tenant’s having exercised it. The Construction Allowance may be used
only for the cost of preparing design and construction documents and mechanical
and electrical plans for Tenant’s Work, (ii) the hard costs of Tenant’s Work,
(iii) the cost of obtaining required governmental permits and approvals for
Tenant’s Work, and (iv) the cost of Tenant’s furniture, fixtures, equipment and
communications and computer cabling located in the Premises, provided, however,
that in no event shall more than a portion of the Construction Allowance equal
to $20.00 per rentable square foot of the Premises be applied to the cost of
Tenant’s furniture, fixtures, equipment and communications and computer cabling.
Tenant shall not be entitled to any credit for any unused portion of the
Construction Allowance; provided, however, that if, following the full and final
completion of all of Tenant’s Work and Landlord’s disbursement of the
Construction Allowance, the entire Construction Allowance shall not have been
used for the purposes described above, Tenant shall be entitled to a credit
against Base Rent in an amount equal to a portion of the unused Construction
Allowance but not exceeding $10.00 per rentable square foot of the Premises.

 

  (b)

Landlord shall disburse portions of the Construction Allowance separately on a
Floor-by-Floor basis, as and when Tenant’s Work on each Floor is completed.
Landlord shall not be required to disburse with respect to any Floor more than
the portion of the total Construction Allowance allocable to that Floor,
calculated at the rate of $35.00 per rentable square foot. Upon the completion
of Tenant’s Work on each Floor of the Premises, Tenant shall submit to Landlord
a written notice indicating that Tenant has completed Tenant’s Work on such
Floor, which notice shall be accompanied by all of the following (collectively,
“Tenant’s

 

Exhibit B, Page 3



--------------------------------------------------------------------------------

  Completion Notice”): (i) an application for payment and sworn statement of
Tenant’s general contractor substantially in the form of ADA Document G702
covering all of Tenant’s Work on such Floor; (ii) copies of paid invoices and
final, unconditional lien waivers from Tenant’s architect, engineer, general
contractor and all subcontractors, showing that full payment has been received
for the design, construction and installation of Tenant’s Work on such Floor;
(iii) certification from Tenant’s architect and engineer that all of Tenant’s
Work on such Floor has been completed in accordance with the Working Drawings
approved by Landlord and in compliance with all applicable Laws; (iv) a copy of
the building permit or job card for Tenant’s Work on such Floor (if applicable),
showing that Tenant’s Work on such Floor has been finally approved by the
appropriate inspectors; and (v) any other evidence reasonably required by
Landlord indicating that all legal requirements for Tenant’s occupancy of such
Floor have been satisfied, that Tenant’s Work on such Floor has been completed
according to the approved Working Drawings and that the cost of all labor and
materials has been paid in full. Tenant has an absolute obligation to provide
the documents and materials listed above; such documents and materials are not
merely conditions to Landlord’s obligation to disburse the Construction
Allowance. Landlord shall deduct from the Construction Allowance, prior to each
disbursement to Tenant, a construction management fee payable to Landlord, in
the amount of Landlord’s actual and reasonable construction management costs
(but not to exceed three percent (3%) of the portion of the Construction
Allowance to be disbursed). Tenant acknowledges and agrees that, in addition to
any other consultants retained by Landlord, Landlord will bill Landlord’s
property manager at the rate of $120.00 per hour and Landlord will bill
Landlord’s chief engineer at the rate of $90.00 per hour. Landlord shall pay the
Construction Allowance to Tenant, separately with respect to each Floor of the
Premises, within thirty (30) days after the date of Landlord’s receipt of
Tenant’s Completion Notice (including all of the materials and documentation
specified above) with respect to such Floor; provided, however, that Landlord
shall have no obligation to make any further disbursements of the Construction
Allowance for any Floor if the Construction Allowance shall have been depleted.
Landlord shall not be required to pay any portion of the Construction Allowance
at any time during which Tenant is in default under the Lease. Tenant shall not
be entitled to any credit for any unused portion of the Construction Allowance,
except to the extent expressly provided in Section 4(a) above. Tenant shall have
no right to any portion of the Construction Allowance after the date that is
twelve (12) months after the date of completion of Tenant’s Work, but Landlord
shall give Tenant thirty (30) days’ prior written notice prior to any such
forfeiture of the Construction Allowance.

 

5. Approval of Plans for Tenant’s Work.

 

  (a)

Preliminary Plans. Prior to commencing any portion of Tenant’s Work, Tenant
shall deliver to Landlord, for Landlord’s review and approval, a preliminary set
of plans and specifications for Tenant’s Work (the “Preliminary Plans”). Within
twenty (20) days after Landlord’s receipt of the Preliminary Plans, Landlord
shall return to Tenant one set of prints thereof, with Landlord’s written
approval or with Landlord’s required modifications. If Landlord returns the
Preliminary Plans to Tenant with required modifications, and not bearing
Landlord’s written approval, then Tenant, promptly after its receipt of such
modified plans,

 

Exhibit B, Page 4



--------------------------------------------------------------------------------

  shall revise the Preliminary Plans as required by Landlord and shall submit
one revised set of plans to Landlord for Landlord’s approval. Tenant
acknowledges and agrees that portions of Tenant’s Work affect critical portions
of the Building’s systems and that, accordingly, Landlord shall be entitled to
withhold its approval of the Preliminary Plans, and require modifications
thereto, in Landlord’s sole and absolute discretion with respect to any portion
of Tenant’s Work that affects the Building’s systems. If Landlord fails to
respond to the Preliminary Plans within the 20-day period provided above and
such failure continues for ten (10) days after a second written notice from
Tenant requesting approval (which second notice must state IN ALL CAPITAL
LETTERS that failure to respond shall be deemed approval), then Landlord shall
be deemed to have approved the Preliminary Plans.

 

  (b) Working Drawings. Promptly after Landlord’s approval of the Preliminary
Plans, Tenant shall deliver to Landlord, for Landlord’s review and approval
(which approval Landlord may grant or deny in Landlord’s sole and absolute
discretion, although Landlord shall not withhold approval of those portions of
the work that Landlord previously approved in connection with its approval of
the Preliminary Plans), complete plans, specifications and working drawings
which incorporate and are consistent with the Preliminary Plans, as previously
approved by Landlord, and which show in detail the intended design, construction
and finishing of all portions of Tenant’s Work, in sufficient detail for
construction (the “Working Drawings”). Within twenty (20) days after Landlord’s
receipt of the Working Drawings, Landlord shall either approve or disapprove the
Working Drawings. If Landlord disapproves the Working Drawings, then Landlord
shall state in reasonable detail the changes that Landlord requires to be made
thereto, and Tenant shall make all changes required by Landlord (although
Landlord shall not require changes that are inconsistent with Landlord’s
approval of the Preliminary Plans). If Landlord fails to respond to the Working
Drawings within the 20-day period provided above and such failure continues for
ten (10) days after a second written notice from Tenant requesting approval
(which second notice must state IN ALL CAPITAL LETTERS that failure to respond
shall be deemed approval), then Landlord shall be deemed to have approved the
Working Drawings. Tenant acknowledges and agrees that portions of Tenant’s Work
affect critical portions of the Building’s systems and that, accordingly,
Landlord shall be entitled to withhold its approval of the Working Drawings, and
require modifications thereto, in Landlord’s sole and absolute discretion with
respect to any portion of Tenant’s Work that affects the Building’s systems.
After Landlord has approved the Working Drawings, Tenant must obtain Landlord’s
prior written approval of any material changes to the Working Drawings, which
approval Landlord may grant or deny in Landlord’s sole and absolute discretion
(provided that such approvals or denials are not inconsistent with Landlord’s
prior approvals).

 

Exhibit B, Page 5



--------------------------------------------------------------------------------

  (c) Approval. Landlord’s approval of any of Tenant’s plans or specifications
shall not be valid unless such approval is in writing and signed by Landlord.
Landlord’s approval of any of Tenant’s plans, including any preliminary draft or
version thereof, shall not be deemed to be a representation as to their
completeness, adequacy for Tenant’s intended use of the Premises or compliance
with Laws.

 

  (d) Changes. Tenant must obtain Landlord’s written approval prior to
performing any work not shown on the Working Drawings as approved by Landlord.

 

6. Notice of Nonresponsibility. No later than twenty (20) days prior to the
commencement of Tenant’s Work, Tenant shall notify Landlord of the commencement
of work and Landlord shall have the right to post in a conspicuous location on
the Premises and/or the Building, as well as to record in the County Recorder’s
office, a Notice of Nonresponsibility.

 

7. Commencement and Performance of Tenant’s Work.

 

  (a) Commencement. Tenant shall diligently proceed with Tenant’s Work and shall
complete Tenant’s Work on each Floor of the Premises as soon as reasonably
possible after the commencement of construction on such Floor, and Tenant must
complete all of Tenant’s Work no later than twenty-four (24) months after the
commencement of Tenant’s Work.

 

  (b) Coordination and Regulation of Tenant’s Work. Tenant’s Work shall be
performed in compliance with this Agreement and subject to all relevant
provisions of the Lease, and in accordance with reasonable rules and regulations
as Landlord shall promulgate from time to time. Tenant acknowledges that other
construction work may be in progress at the Building and that conflicts between
Tenant’s Work and such other work shall be subject to final resolution by
Landlord’s representatives. Tenant’s Contractors shall perform Tenant’s Work in
a manner and at rimes that do not interfere with the ongoing business operations
in the Building or with other construction in the Building.

 

  (c) Staging Areas. Storage of Tenant’s Contractors’ construction materials,
tools and equipment shall be confined within the Premises. In no event shall any
materials or debris be stored in the Common Areas. Tenant’s Contractors shall
not run pipes or conduits over or through any other tenant’s space, or the
Common Areas, except as directed or approved by Landlord.

 

  (d) Responsibility for Contractors. Tenant shall be fully responsible for, and
shall indemnity, defend and protect Landlord with respect to, the operations and
activities of Tenant’s Contractors. Tenant’s Contractors must repair any damage
that they cause to any portion of the Premises or the Building. Any delays in
the completion of Tenant’s Work, and any damage to any work caused by Tenant’s
Contractors, shall be at Tenant’s sole cost and expense.

 

Exhibit B, Page 6



--------------------------------------------------------------------------------

8. Insurance Required of Tenant and Tenant’s Contractors.

 

  (a) Workers’ Compensation and Liability Insurance. Tenant’s general contractor
and all subcontractors shall carry, at a minimum, the following coverages, with
the following limits of liability:

 

  (i) Workers’ Compensation. Workers’ Compensation, as required by state law,
plus Employer’s Liability Insurance, with a limit of not less than
$1,000,000.00, and any other insurance required by any employee benefit statute
or other similar statute.

 

  (ii) Liability. Commercial General Liability Insurance (including Contractor’s
Protective Liability) with a minimum combined single limit of liability of not
less than $5,000,000.00 for the general contractor (with an annual general
aggregate limit of not less than $10,000,000.00) and $3,000,000.00 for each
subcontractor (with an annual general aggregate limit of not less than
$5,000,000.00). The foregoing limits must at all times be separately available
to the Premises. Such insurance shall not exclude coverage for explosion,
collapse and underground hazard. All such insurance shall provide coverage
against any and all claims for bodily injury, including death resulting
therefrom, and damage to or destruction of property of any kind whatsoever and
to whomsoever belonging and arising from such contractor’s operations, whether
such operations are performed by Tenant’s general contractor, subcontractors or
any of their subcontractors, or by anyone directly or indirectly employed by any
of them.

 

  (b) Tenant’s Liability Insurance. At all times during the performance of
Tenant’s Work, Tenant shall obtain and maintain the liability insurance required
to be maintained pursuant to the Lease. If required in order to provide such
coverage, such policy shall be endorsed to insure against any loss or damage
arising out of the performance of Tenant’s Work.

 

  (c) Tenant’s Builder’s Risk Insurance. Tenant’s general contractor shall
obtain all “All Physical Loss” Builder’s Risk insurance policy covering Tenant’s
Work. The policy shall name Landlord and Tenant as named insureds, with Tenant
as the loss payee, and the proceeds of all such insurance shall be applied to
the performance of Tenant’s Work. The amount of insurance to be provided shall
be one hundred percent (100%) of the replacement cost of Tenant’s Work.

 

  (d) Additional Insureds. Except as otherwise required by the express terms of
this Agreement, all such insurance policies required under this Agreement shall
include Landlord and Landlord’s agents as additional insureds, except Workers’
Compensation Insurance, which shall contain an endorsement waiving all rights of
subrogation against Landlord and its agents. Tenant shall provide Landlord with
certificates of insurance upon the execution of the Lease and prior to the
commencement of Tenant’s Work.

 

Exhibit B, Page 7



--------------------------------------------------------------------------------

9. As-Built Plans. Upon completion of Tenant’s Work, Tenant shall submit to
Landlord two complete sets of as-built plans (one of which shall be in digital
format) and specifications describing all portions of Tenant’s Work.

 

10. Ownership of Tenant’s Work. Tenant’s Work shall become a part of the
Premises and/or the Building (as applicable), shall be the property of Landlord
and, subject to the provisions of the Lease, shall be surrendered by Tenant with
the Premises, without any compensation to Tenant, at the expiration or
termination of the Lease in accordance with the provisions of the Lease. Tenant
shall not be required to remove Tenant’s Work upon the expiration or earlier
termination of the Lease.

 

11. Not Applicable to Additional Space. This Agreement is not applicable to any
additional space added to the Premises at any time or from time to time, or to
any extension terms, whether by any options under the Lease or otherwise.

 

12. Risk of Loss. Tenant agrees that Landlord shall not be liable in any way for
any injury, loss or damage which may occur to any of Tenant’s property during
the performance of Tenant’s Work, it being the parties’ intention that such
risks shall be covered by Tenant’s insurance.

 

LANDLORD:     TENANT: FORWARD ONE, LLC,     BARE ESCENTUALS BEAUTY, INC., a
California limited liability company     a Delaware corporation

 

Exhibit B, Page 8



--------------------------------------------------------------------------------

EXHIBIT C

BUILDING RULES

The following Building Rules are additional provisions of the Lease to which
they are attached. The capitalized terms used herein have the same meanings as
these terms are given in the Lease. Tenant shall faithfully observe and comply
with the following Building Rules. Landlord shall not be responsible to Tenant
for the nonperformance of any of such Building Rules by (or otherwise with
respect to the acts or omissions of) any other tenants or occupants of the
Building. In the event of any conflict between the Building Rules and the other
provisions of the Lease, the provisions of the Lease shall control.

1. Use of Common Areas. Tenant shall not obstruct the halls, passages, exits,
entrances, elevators or stairways of the Building (“Interior Common Areas”) or
the Common Areas, and Tenant shall not use the Interior Common Areas or the
Common Areas for any purpose other than ingress and egress to and from the
Premises. The Interior Common Areas and the Common Areas are not open to the
general public and Landlord reserves the right to control and prevent access to
the Interior Common Areas and the Common Areas by any person whose presence, in
Landlord’s opinion, would be prejudicial to the safety, reputation and interests
of the Building and its tenants.

2. Building and Premises Access. Landlord reserves the right to close and keep
locked all entrance and exit doors of the Building during such hours as are
customary for comparable buildings in San Francisco, California. Any tenant, its
employees, agents or any other persons entering or leaving the Building at any
time when it is so locked, or any time when it is considered to be after normal
business hours for the Building, may be required to sign the Building register.
Access to the Building may be refused unless the person seeking access has
proper identification or has a previously arranged pass for access to the
Building. Landlord will furnish passes to persons for whom Tenant requests
access in writing. Tenant shall be responsible for all persons for whom Tenant
requests passes. The Landlord Parties shall in no case be liable for damages or
otherwise for any error with regard to any person’s admission to or exclusion
from the Building. In case of invasion, mob, riot, public excitement, or other
commotion, Landlord reserves the right to prevent access to the Building by any
means it deems appropriate for the safety and protection of life and property.
Tenant must ensure that the doors of the Premises are closed and locked and that
all water faucets, water apparatus and utilities are shut off before Tenant or
its employees leave the Premises, so as to prevent waste or damage. Tenant shall
be liable for all damage or injuries sustained by Landlord or other tenants or
occupants of the Building resulting from Tenant’s carelessness in this regard or
violation of this rule. Tenant must keep the doors to the Building corridors
closed at all times except for ingress and egress.

3. No Access to Roof. Tenant has no right of access to the roof of the Building
and will not install, repair or replace any antenna, aerial, aerial wires, fan,
air-conditioner or other device on the roof of the Building, without the prior
written consent of Landlord. Any such device installed without such written
consent is subject to removal at Tenant’s expense without notice at any time. In
any event Tenant will be liable for any damages or repairs incurred or

 

Exhibit C, Page 1



--------------------------------------------------------------------------------

required as a result of its installation, use, repair, maintenance or removal of
such devices on the roof and agrees to indemnity and hold harmless Landlord from
any liability, loss, damage, cost or expense, including reasonable attorneys’
fees, arising from any activities of Tenant or of Tenant’s Representatives on
the roof of the Building.

4. Signage. No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises visible
from the Building, the exterior of the Building or any Common Areas of the
Building without the prior written consent of the Landlord. Tenant shall not
disturb, solicit, peddle or canvass any occupant of the Building and shall
cooperate with Landlord and Landlord’s agents to prevent same.

5. Prohibited Uses. The Premises will not be used for manufacturing, for the
storage of merchandise held for sale to the general public, for lodging or for
the sale of goods to the general public. Tenant shall not use or permit the use
of any portion of the Premises for living quarters, sleeping apartments or
lodging rooms. Tenant shall not occupy or permit any portion of the Premises to
be occupied as an office for a messenger-type operation or dispatch office,
public stenographer or typist, or for the manufacture or sale of liquor,
narcotics or tobacco in any form, or as a medical office, or as a barber or
manicure shop, or as an employment bureau. Tenant shall not engage or pay any
employees on the Premises except those actually working for Tenant on the
Premises, nor advertise for laborers giving an address at the Premises. Tenant
shall not do or permit anything that would adversely affect the LEED status of
the Building.

6. Cooking, Vending Machines and Other Machines. No cooking shall be done or
permitted on the Premises, except that if the plans for the Premises approved by
Landlord provide for a kitchen area in the Premises, then Tenant may use
microwave ovens, coffee makers and toaster ovens in such kitchen area, provided
that all such appliances are approved by Underwriters Laboratories, for heating
food and brewing coffee, tea, hot chocolate and similar beverages for Tenant’s
employees and visitors, provided that such use is in accordance with all
applicable federal, state, county and city laws, codes, ordinances, rules and
regulations and further provided that such activity does not generate odors
outside the Premises. No machines shall be installed, maintained or operated
upon the Premises other than customary office equipment with energy efficient
sensors. No vending machines shall be installed, maintained or operated upon the
Premises, except for vending machines intended for the sole use of Tenant’s
employees.

7. Janitorial Services. Any persons employed by Tenant to do janitorial work
shall be subject to the prior written approval of Landlord, and while in the
Building and outside of the Premises, shall be subject to and under the control
and direction of the Building manager (but not as an agent or servant of such
manager or of Landlord), and Tenant shall be responsible for all acts of such
persons. Tenant will not necessitate, and will be liable for the cost of, any
undue amount of janitorial labor by reason of Tenant’s carelessness in or
indifference to the preservation of good order and cleanliness in the Premises.
Janitorial service will not be furnished to areas in the Premises on nights when
such areas are occupied after 9:30p.m., unless such service is extended by
written agreement to a later hour in specifically designated areas of the
Premises.

 

Exhibit C, Page 2



--------------------------------------------------------------------------------

8. Keys and Locks. Tenant shall not alter any lock or install any new or
additional locks or bolts on any doors or windows of the Premises without
obtaining Landlord’s prior written consent. All mechanical locks in or at the
Premises and all doors to the Premises must be on Landlord’s master system.
Tenant shall bear the cost of any lock changes or repairs required by Tenant.
Landlord shall provide Tenant with one or more electronic access cards (in a
number determined by Landlord), for a nonrefundable charge of $25 for each card,
for after-hours access to the Building and elevator. In addition, Landlord shall
provide Tenant with four mechanical keys for access to the Premises, at no
charge to Tenant. Any additional mechanical keys required by Tenant must be
obtained from Landlord at a reasonable non-discriminatory cost to be established
by Landlord. Upon the termination of this Lease, Tenant shall give Landlord all
electronic access cards and mechanical keys to the Premises, including all keys
to stores, offices, storage rooms and toilet rooms, and in the event of the loss
of such keys, Tenant shall pay to Landlord the cost of replacing them or of
changing the lock or locks opened by such lost keys if Landlord shall deem it
necessary to make such changes.

9. Moving of Freight and Weight. No furniture, freight or equipment of any kind
shall be brought into the Building without prior notice to Landlord. All moving
activity into or out of the Building shall be scheduled with Landlord and done
only at such time and in such manner as Landlord reasonably designates. Landlord
shall have the right to prescribe the weight, size and position of all safes and
other heavy property brought into the Building and also the times and manner of
moving the same into and out of the Building. Landlord reserves the right to
require that safes and all heavy objects be placed on wood strips of such length
and thickness as is necessary to properly distribute the weight.

10. Freight Elevators. No furniture, packages, supplies, equipment or
merchandise shall be carried up or down in the freight elevator except during
such hours and along such routes and by such persons as may be designated by
Landlord in writing. Upon not less than 24 hours’ prior notice to Landlord,
which notice may be oral, Landlord shall supply nonexclusive freight elevator
service, at a time to be scheduled with Landlord, without additional charge
other than for additional security during times other than Building Hours on
Building Days. Tenant shall not transport freight in loads exceeding the weight
limitations of such elevator. Landlord will not be responsible for loss of or
damage to any such property from any cause, and Tenant will be liable for all
damage or injuries caused by moving or maintaining such property.

11. Nuisances and Dangerous Substances. Tenant will not conduct itself or permit
Tenant’s Representatives or Visitors to conduct themselves in the Premises or
anywhere on or in the Property in a manner that is offensive or unduly annoying
to any other tenant or Landlord’s property managers by reason of noise, odors,
vibrations or other cause, or otherwise interfere with other tenants in the
Building or those having business therein. Tenant will not install or operate
any phonograph, radio receiver, musical instrument, television or similar device
in any part of the Common Areas and shall not operate any such device installed
in the Premises in such manner as to disturb or annoy other tenants of the
Building. Tenant shall not use or keep in or on the Premises, the Building, or
the Property any kerosene, gasoline, explosive material, corrosive material,
material capable of emitting toxic fumes, or other inflammable or combustible
fluid chemical, substitute or material, except Tenant may use and store normal
small quantities of materials that are customarily used in the conduct of
general office activities, such

 

Exhibit C, Page 3



--------------------------------------------------------------------------------

as copier fluids and cleaning supplies, provided such use and storage complies
with applicable Laws. Tenant shall provide material safety data sheets for any
Hazardous Material used or kept on the Premises. At the expiration or
termination of this Lease Tenant shall remove all such materials from the
Premises and the Property. Tenant shall not use, keep or permit to be used or
kept, any foul or noxious gas or substance in or on the Premises. Tenant shall
not throw anything out of doors, windows or skylights or down passageways.

12. No Smoking or Loitering. Tenant must comply with all applicable “No Smoking”
or similar ordinances or Laws. Tenant, its employees and agents shall not loiter
in or on the entrances, corridors, sidewalks, lobbies, courts, halls, stairways,
elevators, vestibules or any Common Areas for the purpose of smoking tobacco
products or for any other purpose, nor in any way obstruct such areas, and shall
use them only as a means of ingress and egress for the Premises.

13. Air Conditioning and Efficiency of Utilities. Tenant shall not without the
prior written consent of Landlord use any method of heating or air conditioning
other than that supplied by Landlord. Tenant shall not waste electricity, water
or air conditioning and agrees to cooperate fully with Landlord to ensure the
most effective and energy-efficient operation of the Building’s heating and air
conditioning system, and shall not adjust any controls. Tenant shall participate
in recycling programs undertaken by Landlord.

14. Animals and Vehicles. Tenant shall not bring into or keep within the
Building or the Premises any bicycles or other vehicles, except in areas
designated by Landlord. In addition, Tenant shall not bring into the Building
any birds, aquariums or any other animals (except for guide dogs, signal dogs or
other animals specifically trained to provide assistance to disabled persons
required by any disabled employee or invitee of Tenant).

15. Building Name and Address. Without Landlord’s prior written consent, Tenant
will not use the name of the Building in connection with or in promoting or
advertising Tenant’s business except as Tenant’s address.

16. Window Coverings and Lighting. No awnings or other projection shall be
attached to the outside walls of the Building without the prior written consent
of Landlord, and no curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises other
than building standard window coverings. Neither the interior nor exterior of
any windows shall be coated or otherwise sunscreened without the prior written
consent of Landlord. Tenant shall be responsible for any damage to any window
film on the exterior windows of the Premises and shall promptly repair any such
damage at Tenant’s sole cost and expense. Tenant shall abide by Landlord’s
regulations concerning the opening and closing of window coverings attached to
the windows in the Premises, if any, and which have a view of any interior
portion of the Building or Common Areas. The sashes, sash doors, skylights,
windows, and doors that reflect or admit light and air into the halls,
passageways or other public places in the Building shall not be covered or
obstructed by Tenant, nor shall any bottles, parcels or other articles be placed
on the windowsills. All electrical ceiling fixtures hung in the Premises or
spaces along the perimeter of the Building must have high efficiency program
rapid start ballasts with fluorescent bulbs (or other type of bulb approved in
advance in writing by Landlord) of a quality, type, design and color approved in
advance in writing by Landlord, and in all other respects are subject to
Landlord’s prior review and approval.

17. Surfaces and Walls. Tenant will not lay or otherwise affix linoleum, tile,
carpet or any other floor covering to the floor of the Premises in any manner
except as approved in writing

 

Exhibit C, Page 4



--------------------------------------------------------------------------------

by Landlord. Tenant will be liable for the cost of repair of any damage
resulting from the violation of this rule or the removal of any floor covering
by Tenant or its contractors, employees or invitees. Tenant shall not mark,
drive nails or screws, or drill into the partitions, woodwork or drywall or in
any way deface any part of the Premises, except that Tenant may hang typical art
work in the Premises in a manner that will not damage any portion of the
Premises. In addition, Tenant may secure office furniture and mount office
supplies in the Premises by attachment to the interior walls, on the condition
that upon expiration or termination of this Lease and following the removal of
any such office furniture and office supplies, Tenant must repair all damage
resulting from the attachment of such office furniture and office supplies.

18. Wiring and Cabling Installations. Landlord will direct Tenant’s electricians
and other vendors as to where and how data, telephone and electrical wires and
cables are to be installed. No boring or cutting for wires or cables will be
allowed without the prior written consent of Landlord. The location of burglar
alarms, smoke detectors, telephones, call boxes and other office equipment
affixed to the Premises shall be subject to the written approval of Landlord.
Landlord may designate a manager for the Building’s risers and, if Landlord does
so, Tenant and Tenant’s contractors must cooperate with such manager.

19. Tenant Requests. The requirements of Tenant will be attended to only upon
application at the management office for the Building or at such office location
designated by Landlord. Employees of Landlord shall not perform any work or do
anything outside their regular duties unless under special instructions from
Landlord.

20. Plumbing Facilities. The toilet rooms, urinals, wash bowls and other
apparatus shall not be used for any purpose other than that for which they were
constructed, and no foreign substance or hazardous material of any kind
whatsoever shall be thrown therein. The expense of any breakage, stoppage or
damage resulting from the violation of this rule shall be borne by the tenant
who (or whose servants, employees, agents, visitors or licensees) shall have
caused same.

21. Use of Hand Trucks. Tenant will not use or permit to be used in the Premises
or in the Common Areas any hand trucks, carts or dollies except those equipped
with rubber tires and side guards or such other equipment as Landlord may
approve. Pallet jacks and forklifts are not allowed in the Building or in the
freight or passenger elevators.

22. Refuse. Tenant shall store all of its trash, refuse, recyclable material and
compostable material within the interior of the Premises and in the manner
required by law, including, without limitation, all laws and regulations
established by the City & County of San Francisco. All trash, refuse, recyclable
material, compostable material and other material shall be disposed of only in
the manner provided for and allowed by applicable law, including, without
limitation, all laws and regulations established by the City & County of San
Francisco. No material shall be placed in any receptacle other than the type of
receptacle required to be

 

Exhibit C, Page 5



--------------------------------------------------------------------------------

used for such material under the laws and regulations of the City & County of
San Francisco. All disposal of trash, refuse, recyclable material and
compostable material shall be made only through entryways and elevators provided
for such purposes at such times as Landlord shall designate and by Landlord as
part of its janitorial service. If the Premises are or become infested with
vermin as a result of the use of the Premises by Tenant, its agents, servants,
employees, contractors, visitors or licensees, Tenant shall forthwith, at
Tenant’s expense, cause the Premises to be extenuated from time to time to the
satisfaction of Landlord and shall employ such licensed exterminators as shall
be approved in writing in advance by Landlord.

23. Violation of Rules and No Soliciting. Landlord reserves the right to exclude
or expel from the Property any person who, in the judgment of Landlord, is
intoxicated or under the influence of alcohol or drugs, or who shall in any
manner do any act in violation of any of these Building Rules. Canvassing,
peddling, soliciting and distribution of handbills or any other written
materials in the Building are prohibited, and Tenant will cooperate to prevent
the same.

24. Fire, Security and Safety Regulations. Tenant will comply with all safety,
security, fire protection and evacuation measures and procedures established by
Landlord or any governmental agency. Tenant shall install and maintain, at
Tenant’s sole cost and expense, an adequate, visibly marked and properly
operational fire extinguisher next to any duplicating or photocopying machines
or similar heat producing equipment, which may or may not contain combustible
material, in the Premises.

25. Responsibility for Safety and Theft. Tenant assumes all responsibility for
protecting the Premises from theft, robbery and pilferage, which includes
keeping doors locked and other means of entity to the Premises closed. Tenant
assumes all responsibility for the protection of Tenant and its agents,
employees, contractors, invitees and guests, and their property, from acts of
third parties, including keeping doors locked and other means of entity to the
Premises closed. Tenant further assumes the risk that any safety and security
devices, services and programs that Landlord elects, in its sole discretion, to
provide may not be effective, or may malfunction or be circumvented by an
unauthorized third party, and Tenant shall, in addition to its other insurance
obligations under this Lease, obtain its own insurance coverage to the extent
Tenant desires protection against losses related to such occurrences. Tenant
shall cooperate in any reasonable safety or security program developed by
Landlord or required by Law.

26. Sales and Auctions. Tenant will not conduct or permit to be conducted any
sale by auction in, upon or from the Premises or elsewhere in the Property,
whether said auction be voluntary, involuntary, pursuant to any assignment for
the payment of creditors or pursuant to any bankruptcy or other insolvency
proceeding.

27. Waiver of Rules. Landlord may waive any one or more of these Building Rules
for the benefit of any particular tenant or tenants, but no such waiver by
Landlord will be construed as a waiver of such Building Rules in favor of any
other tenant or tenants nor prevent Landlord from thereafter enforcing these
Building Rules against any or all of the tenants of the Building.

 

Exhibit C, Page 6



--------------------------------------------------------------------------------

28. Effect on Lease. These Building Rules are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of the Lease. Violation of these Building
Rules constitutes a failure to fully perform the provisions of the Lease, as
referred to in Section 15.1 (Events of Default).

29. Non-Discriminatory Enforcement. Subject to the provisions of the Lease (and
the provisions of other leases with respect to other tenants), Landlord shall
use reasonable efforts to en force these Building Rules in a non-discriminatory
manner, but in no event shall Landlord have any liability for any failure or
refusal to do so (and Tenant’s sole and exclusive remedy for any such failure or
refusal shall be injunctive relief preventing Landlord from enforcing any of the
Building Rules against Tenant in a manner that discriminates against Tenant).

30. Additional and Amended Rules. Landlord reserves the right to rescind or
amend these Building Rules and/or adopt any other and reasonable rules and
regulations as in its judgment may from time to time be needed for the safety,
care and cleanliness of the Building and for the preservation of good order
therein.



--------------------------------------------------------------------------------

EXHIBIT D

DISABILITY ACCESS OBLIGATIONS NOTICE

Before you, as the Tenant, enter into a lease with us, the Landlord, for the
premises located at 71 Stevenson Street, San Francisco, California (the
“Property”), please be aware of the following important information about the
lease:

You May Be Held Liable for Disability Access Violations on the Property. Even
though you are not the owner of the Property, you, as the tenant, as well as the
Property owner, may still be subject to legal and financial liabilities if the
leased Property does not comply with applicable Federal and State disability
access laws. You may wish to consult with an attorney prior to entering this
lease to make sure that you understand your obligations under Federal and State
disability access laws. The Landlord must provide you with a copy of the Small
Business Commission Access Information Notice under Section 38.6 of the
Administrative Code in your requested language. For more information about
disability access laws applicable to small businesses, you may wish to visit the
website of the San Francisco Office of Small Business or call 415-554-6134.

The Lease Must Specify Who Is Responsible for Making Any Required Disability
Access Improvements to the Property. Under City law, the lease must include a
provision in which you, the Tenant, and the Landlord agree upon your respective
obligations and liabilities for making and paying for required disability access
improvements on the leased Property. The lease must also require you and the
Landlord to use reasonable efforts to notify each other if they make alterations
to the leased Property that might impact accessibility under federal and state
disability access laws. You may wish to review those provisions with your
attorney prior to entering this lease to make sure that you understand your
obligations under the lease.

By signing below I confirm that I have read and understood this Disability
Access Obligations

Notice.

 

LANDLORD:     TENANT: FORWARD ONE, LLC,     BARE ESCENTUALS BEAUTY, INC., a
California limited liability company     a Delaware corporation



--------------------------------------------------------------------------------

If the Commercial Landlord does not ensure that existing public restrooms,
ground floor entrances, and ground floor exits are accessible as provided in
subsection (a)(1) and instead proceeds under subsection (a)(2), the Commercial
Landlord shall include the following statement in Disability Access Obligations
Notice required under subsection (b):

“PLEASE NOTE: The Property may not currently meet all applicable
construction-related accessibility standards, including standards for public
restrooms and ground floor entrances and exits.”

The Commercial Landlord must sign, and obtain the Small Business Tenant’s
signature on, the Disability Access Obligations Notice under subsections (b) and
(c) on or before execution or amendment of the Lease and shall provide the
tenant with a copy of the Small Business Commission’s Access Information Notice
as defined under Section 38.6 in the tenant’s requested language.



--------------------------------------------------------------------------------

EXHIBIT E

DISABILITY ACCESS BROCHURE

[Image]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SNDA

 

RECORDING REQUESTED BY AND WHEN RECORDED RETURN TO:     

SHANGHAI COMMERCIAL BANK, LTD. SAN FRANCISCO BRANCH

231 Sansome Street

San Francisco, CA 94104

Attn: Manager

    

Space above this line for Recorder’s use

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is entered into as of                     (the “Effective Date”), between
Shanghai Commercial Bank, Ltd., whose address is 231 Sansome Street, San
Francisco, California 94104 (“Lender”), and Bare Escentuals Beauty, Inc., a
Delaware corporation, whose address is 71 Stevenson Street, Suite 2200, San
Francisco, California 94105 (“Tenant”), with reference to the following facts:

A. Forward One, LLC, a California limited liability company, whose address is
835 Airport Boulevard, Burlingame, California 94010 (“Landlord”), owns the real
property located at 71 Stevenson Street, San Francisco, California (such real
property, including all buildings, improvements, structures and fixtures located
thereon, “Landlord’s Property”), as more particularly described in Exhibit A
attached hereto.

B. Lender has made a loan to Landlord in the original principal amount of
$20,000,000.00, which amount is subject to possible increase to a maximum
principal amount of $60,000,000.00 (the “Loan”), all as provided for in and
subject to the terms and conditions set forth in the Loan Documents (as defined
in the Deed of Trust referred to below).

C. To secure the Loan, Landlord has encumbered Landlord’s Property by entering
into that certain Deed of Trust, Assignment of Rents, Security Agreement and
Fixture Filing, dated March 21, 2008, in favor of Chicago Title Insurance
Company, as Trustee for the benefit of Lender as grantee (as amended, increased,
renewed, extended, spread, consolidated, severed, restated, or otherwise changed
from time to time, the “Deed of Trust”), recorded on March 24, 2008, as Document
No. 2008-1555115-00 (Reel J604, Image 00 13), in the Official Records of the
City and County of San Francisco, State of California.

 

Exhibit F, Page1



--------------------------------------------------------------------------------

D. Pursuant to a Lease Agreement dated                     , 20 1_ (the
“Lease”), Landlord has demised to Tenant a portion of Landlord’s Property
(“Tenant’s Premises”), as more particularly described in the Lease.

E. Tenant and Lender desire to establish and evidence the relative priorities of
their interests in Landlord’s Property and their rights and obligations if
certain events should occur.

NOW THEREFORE, for good and sufficient consideration, Tenant and Lender agree as
allows:

1. Subordination. Pursuant to Section 20.1 of the Lease, the Lease shall be, and
shall at all times remain, subject and subordinate to the Deed of Trust, the
lien imposed by the Deed of Trust, and all advances made under the Loan
Documents. Tenant hereby intentionally and unconditionally subordinates the
Lease and all of Tenant’s right, title and interest thereunder and in and to
Landlord’s Property (including Tenant’s right, title and interest in connection
with any insurance proceeds or eminent domain awards or compensation relating to
Landlord’s Property), to the lien of the Deed of Trust and all of Lender’s
rights and remedies thereunder, and agrees that the Deed of Trust shall
unconditionally be and shall at all times remain a lien on Landlord’s Property
prior and superior to the Lease.

2. Nondisturbance, Recognition and Attornment.

2.1 No Exercise of Deed of Trust Remedies Against Tenant. So long as Tenant is
not in default beyond any applicable cure period provided in the Lease (an
“Event of Default”), Lender shall not name or join Tenant as a defendant in any
judicial action or proceeding that is commenced pursuant to the exercise of
Lender’s rights and remedies arising upon a default by Landlord under the Deed
of Trust unless (a) applicable law requires Tenant to be made a party thereto as
a condition to proceeding against Landlord or in order to prosecute or otherwise
fully enforce such rights and remedies; or (b) such joinder of Tenant is
required for the recovery by Lender of any Rent at any time owing by Tenant
under the Lease, whether pursuant to the assignment of rents set forth in the
Deed of Trust or otherwise; or (c) such joinder is required in order to enforce
any right of Lender to enter Landlord’s Property for the purpose of making any
inspection or assessment, or in order to protect the value of Lender’s security
provided by the Deed of Trust. In any instance in which Lender is permitted to
join Tenant as a defendant as provided above, Lender agrees not to terminate the
Lease or otherwise adversely affect Tenant’s rights under the Lease or this
Agreement in or pursuant to such action or proceeding, unless an Event of
Default by Tenant has occurred and is continuing. The forgoing provisions of
this Section 2.1 shall not be construed in any manner that would prevent Lender
from (i) carrying out any nonjudicial foreclosure proceeding under the Deed of
Trust, so long as the Lease is not terminated and Tenant’s rights under the
Lease and this Agreement are not otherwise adversely affected thereby,
(i) exercising Lender’s rights under the provisions of California Civil Code
Section 2938 with respect to the enforcement against Tenant of any assignment of
rents made by Landlord to Lender in connection with the Loan, or (iii) obtaining
the appointment of a receiver for the Landlord’s Property as and when permitted
under applicable law.

2.2 Nondisturbance and Attornment. Notwithstanding the provisions of Section 1
above, if the Lease has not been terminated on account of an Event of Default by
Tenant, then, when a Successor Landlord (as defined in Article 3 below) acquires
title to Landlord’s

 

Exhibit F, Page 2



--------------------------------------------------------------------------------

Property: (a) Successor Landlord shall not terminate or disturb Tenant’s
possession of Tenant’s Premises under the Lease, except in accordance with the
terms of the Lease and this Agreement; (b) Successor Landlord shall be bound to
Tenant under all the terms and conditions of the Lease (except as provided in
this Agreement); (c) Tenant shall recognize and attorn to Successor Landlord as
Tenant’s direct landlord under the Lease as affected by this Agreement; and
(d) the Lease shall continue in full force and effect as a direct lease, in
accordance with its terms (except as provided in this Agreement), between
Successor Landlord and Tenant.

2.3 Acknowledgment. This Agreement is and shall be the sole and only agreement
between Lender and Tenant with regard to the subordination of the Lease to the
lien of the Deed of Trust.

2.4 Turnover of Rent. Tenant shall pay to Lender all rent otherwise payable to
Landlord under the Lease upon written demand from Lender, and Tenant shall not
have the obligation or the right to contest or question the validity of any such
written demand from Lender or the extent to which Lender may properly exercise
its rights to collect rents from Landlord’s Property pursuant to the provisions
of the Loan Documents. The consent and approval of Landlord to this Agreement
shall constitute an express, irrevocable authorization for Tenant to make such
payments to Lender following Lender’s written notice and a release and discharge
of all liability of Tenant to Landlord for any such payments made to Lender in
compliance with Lender’s written demand.

2.5 Further Documentation. The provisions of this Article 2 shall be effective
and self-operative without any need for Successor Landlord or Tenant to execute
any future documents. Tenant and Successor Landlord shall, however, confirm the
provisions of this Article 2 in writing upon request by either of them.

3. Protection of Successor Landlord. Notwithstanding anything to the contrary in
the Lease or the Deed of Trust, any party which becomes owner of Landlord’s
Property as a result of a judicial or non-judicial foreclosure of the Deed of
Trust or a deed or other conveyance in lieu of foreclosure (a “Successor
Landlord”), shall not be liable for or bound by any of the following matters:

3.1 Claims Against Former Landlord. Any offset right that Tenant may have
against any former landlord relating to any event or occurrence before the date
of attornment, including any claim for damages of any kind whatsoever as a
result of any breach by any former landlord that occurred before the date of
attornment, except in all instances to the extent that such event, occurrence or
breach is continuing after the date of attornment as hereinafter provided. The
foregoing shall not limit either (a) Tenant’s right to exercise against
Successor Landlord any offset right otherwise available to Tenant because of
events occurring after the date of attornment, or (b) Successor Landlord’s
obligation to correct any conditions that existed as of the date of attornment
and that violate Successor Landlord’s obligations as landlord under the Lease.

3.2 Prepayments. Any payment of rent that Tenant may have made to any former
landlord more than thirty (30) days before the date such rent was first due and
payable under the Lease with respect to any period after the date of attornment,
other than, and only to the extent of, prepayments expressly required or
permitted under the Lease.

 

Exhibit F, Page 3



--------------------------------------------------------------------------------

3.3 Payments; Security Deposit. Any obligation to pay Tenant any sum(s) that any
former landlord owed to Tenant, specifically excluding any portion of the
Construction Allowance available to Tenant pursuant to the terms of the Lease.

3.4 Surrender, Etc. Any consensual or negotiated surrender, cancellation, or
termination of the Lease, in whole or in part, agreed upon between Landlord and
Tenant, unless effected unilaterally by Tenant pursuant to the express terms of
the Lease.

4. Exculpation of Successor Landlord. Notwithstanding anything to the contrary
in this Agreement or the Lease, upon any attornment pursuant to this Agreement,
(a) the Lease shall be deemed to have been automatically amended to provide that
Successor Landlord’s obligations and liability under the Lease shall never
extend beyond Successor Landlord’s (or its successors’ or assigns’) interest, if
any, in Landlord’s Property from time to time, including insurance and
condemnation proceeds, Successor Landlord’s interest in the Lease, and the
proceeds from any sale or other disposition of Landlord’s Property by Successor
Landlord (provided that Tenant shall have no interest in or right to participate
in (i) any payments made under any promissory note received by Successor
Landlord in connection with any such sale or other disposition, or (ii) any
collateral held by successor Landlord to secure such payments) (collectively,
“Successor Landlord’s Interest”), and Tenant shall look exclusively to Successor
Landlord’s Interest (or that of its successors and assigns) for payment or
discharge of any obligations of Successor Landlord under the Lease as affected
by this Agreement, and (b) the obligations under the Lease of Lender or any
affiliate of Lender which becomes a Successor Landlord shall terminate upon the
transfer by such Successor Landlord of its interest in Landlord’s Property and
the assumption by the transferee of the Landlord’s obligations under the Lease,
and thereupon Tenant shall look solely to the transferee for the performance of
all obligations of the landlord under the Lease which accrue or otherwise become
performable following the date of such transfer. If Tenant obtains any money
judgment against Successor Landlord with respect to the Lease or the
relationship between Successor Landlord and Tenant, then Tenant shall look
solely to Successor Landlord’s Interest (or that of its successors and assigns)
to collect such judgment. Tenant shall not collect or attempt to collect any
such judgment out of any other assets of Successor Landlord. Nothing herein
shall be construed to grant Tenant any right to seek any recovery from any
former landlord or Successor Landlord to the extent that such recovery is not
permitted under or is restricted by the provisions of the Lease.

[SIGNATURES, ACKNOWLEDGMENTS AND

LEGAL DESCRIPTION TO BE ATTACHED]

 

Exhibit F, Page 4



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is dated as of July 6, 2015
(the “Effective Date”), and is entered into by and between F1 STEVENSON, LLC, a
Delaware limited liability company (“Landlord”), and BARE ESCENTUALS BEAUTY,
INC., a Delaware corporation (“Tenant”).

Recitals:

A. Forward One, LLC, a California limited liability company (“Original
Landlord”), and Tenant entered into that Lease Agreement dated January 9, 2014
(the “Lease”), pursuant to which Original Landlord leased to Tenant, and Tenant
leased from Original Landlord, the entire 15th, 16th, 17th, 18th, 21st. 22nd and
23rd Floors of the Building.

B. Landlord is the current owner of the Building and is the
successor-in-interest to Original Landlord.

C. Tenant timely exercised its Early Contraction Right (as defined in
Section 1.5 of the Lease) with respect to the 18th Floor, but the parties have
agreed that the 18th Floor shall remain a part of the Premises pursuant to the
Lease through and including February 29,2016, on the terms and conditions
contained in this Amendment.

D. Landlord and Tenant desire to amend the Lease as provided in this Amendment.

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions. Except as otherwise expressly provided herein, all capitalized
terms used in this Amendment (including the Recitals) shall have the same
meaning given such terms in the Lease. If a capitalized term used in the Lease
is given a modified definition in this Amendment, then such modified definition
shall be used in the interpretation of the Lease.

2. 18th Floor.

(a) Modified Base Rent for 18th Floor. Although Tenant exercised its Early
Contraction Right with respect to the 18th Floor, the 18th Floor shall remain a
part of the Premises pursuant to the Lease through and including February 29,
2016. The Base Rent schedule set forth on page i of the Basic Lease Information
of the Lease shall not apply with respect to the 18th Floor. For the 18th Floor
only, for the period of time commencing on August 1, 2015 and ending on
February 29, 2016, the Base Rent payable for the 18th Floor shall be $4.00 per
square foot per month, payable in the manner otherwise provided in the Lease.

(b) Removal of 18th Floor from Premises. On or before February 29, 2016, Tenant
shall vacate and surrender the 18th Floor in the manner required by the Lease
(although Tenant shall be required to pay rent with respect to the 18th Floor
through February 29, 2016, even if Tenant vacates and surrenders the Premises
prior to such date). Commencing on the date



--------------------------------------------------------------------------------

of Tenant’s vacation and surrender of the 18th Floor, the 18th Floor shall be
removed from the Premises and Tenant’s Share shall be 24.647% (based upon a
total Premises size of 79,678 rentable square feet, which reflects the removal
of the 18th Floor from the Premises). If Tenant fails to vacate and surrender
the 18th Floor as and when required, then Tenant shall be deemed a holdover
tenant and, in addition to Landlord’s other rights and remedies, the Base Rent
payable with respect to the 18th floor shall be deemed to be $5.00 per square
foot per month, with holdover rent to be calculated as provided in Section 19.2
of the Lease based on such amounts.

3. Staging Floor.

(a) 18th Floor. Section 1.6 of the Lease is hereby modified to provide that the
18th Floor shall not be used as a Staging Floor.

(b) Staging Floor Termination Date. In clause (4) of Section 1.6(a) of the
Lease, the date of July 3 I, 2016 is hereby deleted and substituted in its place
shall be the date of December 31, 2016. Nothing contained in the definition of
Staging Floor Termination Date, or elsewhere in Section 1.6 of the Lease, shall
be deemed to diminish or otherwise modify any of Landlord’s rights or remedies
following an Event of Default by Tenant.

(c) Staging Floor Rent. Subparagraphs (i) and (ii) of Section 1.6(a) of the
Lease (but not the unnumbered, indented subparagraph immediately following
subparagraph (ii) of Section 1.6(a) of the Lease) are hereby deleted in their
entirety and restated as follows:

 

  (i) During the period commencing on the Staging Floor Date and ending on the
date that is twelve (12) months after the Staging Floor Date, but in no event
ending later than the Staging Floor Termination Date, Base Rent shall be payable
with respect to the Staging Floor in the amount of $11 .00 per rentable square
foot per year, payable in equal monthly installments in advance on the first day
of each month and otherwise in the manner required by this Lease.

 

  (ii) During the period commencing on the first day immediately following the
expiration of the 12-month period described in subparagraph (i) above and ending
on the Staging Floor Termination Date, Base Rent shall be payable with respect
to the Staging Floor in the amount of $18.00 per rentable square foot per year,
payable in equal monthly installments in advance on the first day of each month
and otherwise in the manner required by this Lease. On and after the Staging
Floor Termination Date, if the Staging Floor is part of the Premises, Tenant
shall pay Base Rent for the Staging Floor at the rate specified in the Basic
Lease Information.

4. Parking Passes. As of the Effective Date, the number of parking passes
referred to in Section 1.4 of the Lease is hereby changed from twenty-three
(23) to sixteen (16). If Tenant elects to further reduce the number of parking
spaces, then Tenant shall give Landlord thirty (30) days’ prior written notice
thereof.

 

2



--------------------------------------------------------------------------------

5. Accessibility Disclosures.

(a) Civil Code Section 1938 Disclosure. Landlord hereby discloses, and Tenant
hereby acknowledges, that neither the Premises nor the Building has been
inspected by a Certified Access Specialist.

(b) San Francisco Accessibility Disclosure. Tenant reaffirms that: (1) Tenant
has received, read, understood and signed the Disability Access Obligations
Notice attached as Exhibit D to the Lease; (2) Tenant has received, read and
understood the Disability Access Brochure attached as Exhibit E to the Lease;
and (3) the Lease clearly and satisfactorily explains Landlord’s and Tenant’s
respective obligations and liabilities for making and paying for required
disability access improvements on the Premises.

6. Miscellaneous. Except as amended by this Amendment, the Lease has not been
amended or modified and all of the terms and provisions of the Lease, as
modified by this Amendment, remain unmodified and in full force and effect.
Landlord and Tenant hereby ratify the Lease, as amended herein. Each party
agrees that, to such party’s actual knowledge as of the Effective Date, the
other party is not in default under any term or condition of the Lease. This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. This Amendment has been fully
negotiated at arms’ length between the signatories hereto, after advice by
counsel and other representatives chosen by such signatories, and such
signatories are fully informed with respect thereto. Based on the foregoing, the
provisions of this Amendment shall be construed as a whole according to their
common meaning and not strictly for or against any party. This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which taken together shall constitute one and the same instrument.
Counterpart signature pages may be detached from separately delivered
counterparts of this Amendment and attached to other, identical counterparts of
this Amendment, or to a version of this Amendment that is identical to that from
which the signature page was detached, in order to create a fully executed
original version of this Amendment. Faxed and emailed signature pages shall be
deemed originals for all purposes. Each of Landlord and Tenant, and the persons
signing this Amendment on behalf of such party, represents and warrants to the
other party that: (i) the representing and warranting party has full power and
authority to execute and deliver this Amendment and that he or she is authorized
to sign on behalf of such party; and (ii) this Amendment has been duly and
validly authorized, executed and delivered by the representing and warranting
party and no other authorization or third party consent is required.

[SIGNATURES COMMENCE ON NEXT PAGE;

NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
Effective Date.

 

LANDLORD:     TENANT: Fl STEVENSON, LLC,     BARE ESCENTUALS BEAUTY, INC., a
Delaware limited liability company     a Delaware corporation



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LEASE AGREEMENT

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is dated as of
November 18, 2016 (the “Effective Date”), and is entered into by and between F1
STEVENSON, LLC, a Delaware limited liability company (“Landlord”), and BARE
ESCENTUALS BEAUTY, INC., a Delaware corporation (“Tenant”).

Recitals:

A. Forward One, LLC, a California limited liability company (“Original
Landlord”), and Tenant entered into that Lease Agreement dated January 9, 2014
(the “Original Lease”), as amended by the First Amendment to Lease dated July 6,
2015 (the “First Amendment” and collectively with the Original Lease, the
“Lease”), pursuant to which Original Landlord leased to Tenant, and Tenant
leased from Original Landlord, the entire 15th, 16th, 17th, 18th, 21st, 22nd and
23rd Floors of the Building.

B. Landlord is the current owner of the Building and is the
successor-in-interest to Original Landlord.

C. Landlord and Tenant desire to amend the Lease as provided in this Amendment.

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions. Except as otherwise expressly provided herein, all capitalized
terms used in this Amendment (including the Recitals) shall have the same
meaning given such terms in the Lease. If a capitalized term used in the Lease
is given a modified definition in this Amendment, then such modified definition
shall be used in the interpretation of the Lease.

2. Construction Allowance. Section 4 of the Work Letter Agreement attached to
the Lease as Exhibit B is deleted in its entirety and the following is inserted
in its place:

“4. Construction Allowance.

(a) Amount of Allowance. In the manner provided in this Section 4, Landlord
shall pay to Tenant a “Construction Allowance” of up to, but not exceeding,
$1,593,560 (calculated on the basis of $20.00 per rentable square foot and a
total Premises size of 79,678 rentable square feet), but not exceeding the
actual cost of Tenant’s Work. The Construction Allowance may be used only for
(i) the cost of preparing design and construction documents and mechanical and
electrical plans for Tenant’s Work, (ii) the hard costs of Tenant’s Work, and
(iii) the cost of obtaining required governmental permits and approvals for
Tenant’s Work. No part of the Construction Allowance may be used by Tenant for
the cost of Tenant’s furniture, fixtures, equipment and communications and
computer cabling located in the Premises. Tenant shall not be entitled to any
credit for any unused portion of the Construction Allowance. Any unused portion
of the Construction Allowance shall remain the property of Landlord and Tenant
hereby waives any and all rights, title or interests in or to it.

 

1



--------------------------------------------------------------------------------

(b) Landlord shall disburse portions of the Construction Allowance separately on
a Floor-by-Floor basis, as and when Tenant’s Work on each Floor is completed.
Landlord shall not be required to disburse with respect to any Floor more than
the portion of the total Construction Allowance allocable to that Floor,
calculated at the rate of $20.00 per rentable square foot. Upon the completion
of Tenant’s Work on each Floor of the Premises, Tenant shall submit to Landlord
a written notice indicating that Tenant has completed Tenant’s Work on such
Floor, which notice shall be accompanied by all of the following (collectively,
“Tenant’s Completion Notice”): (i) an application for payment and sworn
statement of Tenant’s general contractor substantially in the form of AIA
Document 0702 covering all of Tenant’s Work on such Floor; (ii) copies of paid
invoices and final, unconditional lien waivers from Tenant’s architect,
engineer, general contractor and all subcontractors, showing that full payment
has been received for the design, construction and installation of Tenant’s Work
on such Floor; (iii) certification from Tenant’s architect and engineer that all
of Tenant’s Work on such Floor has been completed in accordance with the Working
Drawings approved by Landlord and in compliance with all applicable Laws; (iv) a
copy of the building permit or job card for Tenant’s Work on such Floor (if
applicable), showing that Tenant’s Work on such Floor has been finally approved
by the appropriate inspectors; and (v) any other evidence reasonably required by
Landlord indicating that all legal requirements for Tenant’s occupancy of such
Floor have been satisfied, that Tenant’s Work on such Floor has been completed
according to the approved Working Drawings and that the cost of all labor and
materials has been paid in full. Tenant has an absolute obligation to provide
the documents and materials listed above; such documents and materials are not
merely conditions to Landlord’s obligation to disburse the Construction
Allowance. Landlord shall deduct from the Construction Allowance, prior to each
disbursement to Tenant, a construction management fee payable to Landlord, in
the amount of Landlord’s actual and reasonable construction management costs
(but not to exceed three percent (3%) of the portion of the Construction
Allowance to be disbursed). Tenant acknowledges and agrees that, in addition to
any other consultants retained by Landlord, Landlord will bill Landlord’s
property manager at the rate of $120.00 per hour and Landlord will bill
Landlord’s chief engineer at the rate of $90.00 per hour. Landlord shall pay the
Construction Allowance to Tenant, separately with respect to each Floor of the
Premises, within thirty (30) days after the date of Landlord’s receipt of
Tenant’s Completion Notice (including all of the materials and documentation
specified above) with respect to such Floor; provided, however, that Landlord
shall have no obligation to make any further disbursements of the Construction
Allowance for any Floor if the Construction Allowance shall have been depleted.
Landlord shall not be required to pay any portion of the Construction Allowance
at any time during which Tenant is in default under the Lease. Tenant shall have
no right to any portion of the Construction Allowance after the date that is
twelve (12) months after the date of completion of Tenant’s Work, but Landlord
shall give Tenant thirty (30) days’ prior written notice prior to any such
forfeiture of the Construction Allowance.”

 

2



--------------------------------------------------------------------------------

4. Marketing the Premises. If Tenant delivers Tenant’s Termination Notice to
Landlord, Landlord shall have the right immediately following receipt of such
Tenant’s Termination Notice to market the Premises by showing the Premises to
brokers and prospective tenants after first giving reasonable notice to Tenant.

5. Miscellaneous. Except as amended by this Amendment, the Lease has not been
amended or modified and all of the terms and provisions of the Lease, as
modified by this Amendment, remain unmodified and in full force and effect.
Landlord and Tenant hereby ratify the Lease, as amended herein. Each party
agrees that, to such party’s actual knowledge as of the Effective Date, the
other party is not in default under any term or condition of the Lease. This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. This Amendment has been fully
negotiated at arms’ length between the signatories hereto, after advice by
counsel and other representatives chosen by such signatories, and such
signatories are fully informed with respect thereto. Based on the foregoing, the
provisions of this Amendment shall be construed as a whole according to their
common meaning and not strictly for or against any party. This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which taken together shall constitute one and the same instrument.
Counterpart signature pages may be detached from separately delivered
counterparts of this Amendment and attached to other, identical counterparts of
this Amendment, or to a version of this Amendment that is identical to that from
which the signature page was detached, in order to create a fully executed
original version of this Amendment. Faxed and emailed signature pages shall be
deemed originals for all purposes. Each of Landlord and Tenant, and the persons
signing this Amendment on behalf of such party, represents and warrants to the
other party that: (i) the representing and warranting party has full power and
authority to execute and deliver this Amendment and that he or she is authorized
to sign on behalf of such party; and (ii) this Amendment has been duly and
validly authorized, executed and delivered by the representing and warranting
party and no other authorization or third party consent is required.

[SIGNATURES COMMENCE ON NEXT PAGE;

NO FURTHER TEXT ON THIS PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
Effective Date.

 

LANDLORD:     TENANT: Fl STEVENSON, LLC,     BARE ESCENTUALS BEAUTY, INC., a
Delaware limited liability company     a Delaware corporation



--------------------------------------------------------------------------------

EXHIBIT “B”

FORM OF LETTER OF CREDIT

 

BANK OF AMERICA - CONFIDENTIAL    PAGE: 1

DATE:                     

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER:                     

APPLICANT REFERENCE NUMBER:                     

 

ADVISING BANK    BANK NAME    BANK ADDRESS       ISSUING BANK    BANK OF
AMERICA, N.A.   

ONE FLEET WAY

PA6-580-02-30

SCRANTON, PA 18507-1999

BENEFICIARY    APPLICANT BARE ESCENTUALS BEAUTY, INC.    THE GYMBOREE
CORPORATION. ADDRESS   

500 HOWARD STREET

SAN FRANCISCO, CA 94105

AMOUNT

USD X,XXX,XXX.XX

AMOUNT AND 00/100’S US DOLLARS

EXPIRATION

SEPTEMBER 30, 2017 AT OUR COUNTERS

GENTLEMAN,

WE HEREBY ISSUE THIS IRREVOCABLE LETTER OF CREDIT NO.                      IN
YOUR FAVOR, FOR THE ACCOUNT OF APPLICANT, FOR UP TO AN AGGREGATE AMOUNT OF USD
X,XXX,XXX.XX AVAILABLE BY YOUR DRAFT(S) DRAWN ON US AT SIGHT, ACCOMPANIED BY THE
FOLLOWING:

1. EITHER BENEFICIARY’S WRITTEN, DATED STATEMENT ON BENEFICIARY LETTERHEAD
SIGNED BY AN AUTHORIZED OFFICER READING:

“BENEFICIARY IS PERMITTED TO DRAW ON THIS LETTER OF CREDIT UNDER THE EXPRESS
TERMS OF THE LEASE DATED                     , BY AND BETWEEN THE GYMBOREE
CORPORATION AND BARE ESCENTUALS BEAUTY, INC.

2. THE ORIGINAL OF THIS LETTER OF CREDIT AND AMENDMENT(S), IF ANY.

PARTIAL AND MULTIPLE DRAWINGS ARE PERMITTED.

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT IS DEEMED TO BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR PERIOD(S) OF ONE YEAR EACH FROM THE CURRENT
EXPIRATION DATE HEREOF, OR ANY FUTURE



--------------------------------------------------------------------------------

BANK OF AMERICA - CONFIDENTIAL    PAGE: 2

 

THIS IS AN INTEGRAL PART OF LETTER OF CREDIT NUMBER:                     

EXPIRATION DATE, BUT IN NO EVENT BEYOND SEPTEMBER 30, 2025, UNLESS AT LEAST
SIXTY (60) DAYS PRIOR TO ANY EXPIRATION DATE, WE NOTIFY YOU IN WRITING BY
REGISTERED MAIL OR OVERNIGHT COURIER AT THE ABOVE LISTED ADDRESS THAT WE ELECT
NOT TO CONSIDER THIS LETTER OF CREDIT EXTENDED FOR ANY SUCH ADDITIONAL PERIOD.

ANY SUCH NOTICE SHALL BE EFFECTIVE WHEN SENT BY US AND UPON SUCH NOTICE TO YOU,
YOU MAY DRAW AT ANY TIME PRIOR TO THE THEN CURRENT EXPIRATION DATE, UP TO THE
FULL AMOUNT THEN AVAILABLE HEREUNDER, AGAINST YOUR DRAFT(S) DRAWN ON US AT SIGHT
AND THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENTS THERETO,
ACCOMPANIED BY YOUR STATEMENT, SIGNED BY AN AUTHORIZED OFFICER, ON YOUR
LETTERHEAD STATING THAT YOU ARE IN RECEIPT OF BANK OF AMERICA, N.A.’S NOTICE OF
NON-EXTENSION UNDER LETTER OF CREDIT NO.                      AND THE
APPLICANT’S OBLIGATION TO YOU REMAINS.

THIS LETTER OF CREDIT IS TRANSFERABLE IN FULL AND NOT IN PART. ANY TRANSFER MADE
HEREUNDER MUST CONFORM STRICTLY TO THE TERMS HEREOF AND TO THE CONDITIONS OF
RULE 6 OF THE INTERNATIONAL STANDBY PRACTICES (ISP98) GOVERNED BY THE UNIFORM
CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (2007 REVISION) INTERNATIONAL
CHAMBER OF COMMERCE BROCHURE NO. 600.

SHOULD YOU WISH TO EFFECT A TRANSFER UNDER THIS CREDIT, SUCH TRANSFER WILL BE
SUBJECT TO THE RETURN TO US OF THE ORIGINAL CREDIT INSTRUMENT, ACCOMPANIED BY
OUR FORM OF TRANSFER, PROPERLY COMPLETED AND SIGNED BY AN AUTHORIZED SIGNATORY
OF YOUR FIRM, BEARING YOUR BANKERS STAMP AND SIGNATURE AUTHENTICATION, AND
SUBJECT TO YOUR PAYMENT OF OUR CUSTOMARY TRANSFER CHARGES. SUCH TRANSFER FORM IS
AVAILABLE UPON REQUEST.

NOTWITHSTANDING ANYTHING CONTAINED IN THIS LETTER OF CREDIT OUR LIABILITY UNDER
THIS CREDIT IS LIMITED TO USD X,XXX,XXX.XX (WRITTEN AMOUNT) AND WILL CEASE UPON
CLOSE OF BANKING BUSINESS HOURS ON THE EXPIRATION DATE STATED ABOVE. ANY CLAIMS
RECEIVED AFTER SUCH EXPIRATION DATE WILL NOT BE ENTERTAINED BY US.

DRAFT(S) MUST STATE: “DRAWN UNDER BANK OF AMERICA, N.A. STANDBY LC NO.
                     DATED                     .”

DRAFT(S) AND DOCUMENTS MUST BE PRESENTED AT OUR OFFICE ADDRESSED: BANK OF
AMERICA, N.A., 1 FLEET WAY, SCRANTON, PA 18507, ATTN: TRADE OPERATIONS - STANDBY
UNIT.

WE HEREBY AGREE WITH YOU THAT DRAFT(S) DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS LETTER OF CREDIT SHALL BE DULY HONORED UPON DUE PRESENTATION TO
US.



--------------------------------------------------------------------------------

BANK OF AMERICA - CONFIDENTIAL    PAGE: 3

 

THIS IS AN INTEGRAL PART OF LETTER OF CREDIT NUMBER: 68068760

THIS CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS (2007 REVISION) INTERNATIONAL CHAMBER OF COMMERCE BROCHURE NO. 600.

IF YOU REQUIRE ANY ASSISTANCE OR HAVE ANY QUESTIONS REGARDING THIS TRANSACTION,
PLEASE CALL 800-370-7519 OPT 1 .

 

 

 

AUTHORIZED SIGNATURE

THIS DOCUMENT CONSISTS OF 3 PAGE(S).